Exhibit 10.1

 

EXECUTION COPY

 

 

$350,000,000

 

 

CREDIT AGREEMENT

 

among

 

GENZYME CORPORATION,

as Parent Borrower,

THE SUBSIDIARY BORROWERS,

 

The Several Lenders from Time to Time Parties Hereto,

 

 

BANK OF AMERICA, N.A.,

as Syndication Agent,

 

 

ABN AMRO BANK N.V.,

CITIZENS BANK OF MASSACHUSETTS,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

and

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of July 14, 2006

 

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.

 

BANK OF AMERICA SECURITIES LLC

as Co-Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

 

DEFINITIONS

1

 

 

 

 

1.1

 

Defined Terms

1

1.2

 

Other Definitional Provisions

18

 

 

 

 

SECTION 2.

 

AMOUNT AND TERMS OF COMMITMENTS

18

 

 

 

 

2.1

 

Commitments

18

2.2

 

Procedure for Loan Borrowing

19

2.3

 

Swingline Commitment

19

2.4

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans

20

2.5

 

Facility Fees, Utilization Fees, etc.

21

2.6

 

Termination or Reduction of Commitments

21

2.7

 

Additional Commitments

21

2.8

 

Optional Prepayments

22

2.9

 

Mandatory Prepayments and Commitment Reductions

22

2.10

 

Conversion and Continuation Options

22

2.11

 

Limitations on Eurocurrency Tranches

23

2.12

 

Interest Rates and Payment Dates

23

2.13

 

Computation of Interest and Fees

24

2.14

 

Inability to Determine Interest Rate

24

2.15

 

Pro Rata Treatment and Payments

25

2.16

 

Requirements of Law

26

2.17

 

Taxes

27

2.18

 

Indemnity

28

2.19

 

Change of Lending Office

29

2.20

 

Replacement of Lenders

29

2.21

 

Judgment Currency

30

2.22

 

Foreign Currency Exchange Rate

30

2.23

 

Subsidiary Borrowers

30

 

 

 

 

SECTION 3.

 

LETTERS OF CREDIT

31

 

 

 

 

3.1

 

L/C Commitment

31

3.2

 

Procedure for Issuance of Letter of Credit

32

3.3

 

Fees and Other Charges

32

3.4

 

L/C Participations

32

3.5

 

Reimbursement Obligation of the Borrowers

33

3.6

 

Obligations Absolute

33

3.7

 

Letter of Credit Payments

34

3.8

 

Applications

34

 

 

 

 

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

34

 

--------------------------------------------------------------------------------


 

4.1

 

Financial Condition

34

4.2

 

No Change

34

4.3

 

Existence; Compliance with Law

35

4.4

 

Power; Authorization; Enforceable Obligations

35

4.5

 

No Legal Bar

35

4.6

 

Litigation

35

4.7

 

No Default

35

4.8

 

Liens

35

4.9

 

Intellectual Property

35

4.10

 

Taxes

36

4.11

 

Federal Regulations

36

4.12

 

Labor Matters

36

4.13

 

ERISA

36

4.14

 

Investment Company Act; Other Regulations

36

4.15

 

Material Subsidiaries

37

4.16

 

Use of Proceeds

37

4.17

 

Accuracy of Information, etc

37

 

 

 

 

SECTION 5.

 

CONDITIONS PRECEDENT

37

 

 

 

 

5.1

 

Conditions to Initial Extension of Credit

37

5.2

 

Conditions to Each Extension of Credit

39

 

 

 

 

SECTION 6.

 

AFFIRMATIVE COVENANTS

39

 

 

 

 

6.1

 

Financial Statements

39

6.2

 

Certificates; Other Information

40

6.3

 

Payment of Obligations

40

6.4

 

Maintenance of Existence; Compliance

40

6.5

 

Maintenance of Property; Insurance

40

6.6

 

Inspection of Property; Books and Records; Discussions

40

6.7

 

Notices

41

6.8

 

Additional Subsidiary Guarantors

41

6.9

 

Guarantee Coverage Ratio

42

 

 

 

 

SECTION 7.

 

NEGATIVE COVENANTS

42

 

 

 

 

7.1

 

Financial Condition Covenants

42

7.2

 

Indebtedness

42

7.3

 

Liens

43

7.4

 

Fundamental Changes

44

7.5

 

Disposition of Property

44

7.6

 

Restricted Payments

45

7.7

 

Investments

45

7.8

 

Transactions with Affiliates

46

7.9

 

Sales and Leasebacks

46

 

--------------------------------------------------------------------------------


 

SECTION 8.

 

EVENTS OF DEFAULT

46

 

 

 

 

SECTION 9.

 

THE AGENTS

49

 

 

 

 

9.1

 

Appointment

49

9.2

 

Delegation of Duties

49

9.3

 

Exculpatory Provisions

49

9.4

 

Reliance by Administrative Agent

49

9.5

 

Notice of Default

50

9.6

 

Non-Reliance on Agents and Other Lenders

50

9.7

 

Indemnification

50

9.8

 

Agent in Its Individual Capacity

51

9.9

 

Successor Administrative Agent

51

9.10

 

Agents

51

 

 

 

 

SECTION 10.

 

MISCELLANEOUS

51

 

 

 

 

10.1

 

Amendments and Waivers

51

10.2

 

Notices

52

10.3

 

No Waiver; Cumulative Remedies

53

10.4

 

Survival of Representations and Warranties

53

10.5

 

Payment of Expenses and Taxes

53

10.6

 

Successors and Assigns; Participations and Assignments

54

10.7

 

Set-off

57

10.8

 

Counterparts

57

10.9

 

Severability

57

10.10

 

Integration

57

10.11

 

GOVERNING LAW

58

10.12

 

Submission To Jurisdiction; Waivers

58

10.13

 

Acknowledgements

58

10.14

 

Releases of Guarantees

58

10.15

 

Confidentiality

59

10.16

 

USA Patriot Act

59

10.17

 

WAIVERS OF JURY TRIAL

59

 

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

1.1A

Commitments

1.1B

Subsidiary Borrowers

1.1C

Mandatory Cost

1.1D

Agents

4.4

Consents, Authorizations, Filings and Notices

4.6

Litigation

4.15

Subsidiaries

7.2(d)

Existing Indebtedness

7.3(f)

Existing Liens

 

 

EXHIBITS:

 

 

A

Form of Compliance Certificate

B

Form of Closing Certificate

C

Form of Assignment and Assumption

D

Form of Legal Opinion of Ropes & Gray LLP

E

Form of Exemption Certificate

F

Form of Guarantee

G

Form of Joinder Agreement

H

Form of Pledge Agreement

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”), dated as of July 14, 2006, among GENZYME
CORPORATION, a Massachusetts corporation (the “Parent Borrower”), the SUBSIDIARY
BORROWERS (as herein defined), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), the Co-Agents named on Schedule 1.1D hereto (the “Co-Agents”), BANK
OF AMERICA, N.A., as syndication agent (in such capacity, the “Syndication
Agent”), ABN AMRO BANK N.V., CITIZENS BANK OF MASSACHUSETTS and WACHOVIA BANK,
NATIONAL ASSOCIATION, as co-documentation agents (in such capacity, the
“Co-Documentation Agents”), and JPMORGAN CHASE BANK, N.A., as administrative
agent.

 

The parties hereto hereby agree as follows:

 


SECTION 1.  DEFINITIONS

 

1.1                                 Defined Terms. As used in this Agreement,
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day and (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1%.
For purposes hereof:  “Prime Rate” shall mean the rate of interest per annum
publicly announced from time to time by JPMorgan Chase Bank, N.A. as its prime
rate in effect at its principal office in New York City (the Prime Rate not
being intended to be the lowest rate of interest charged by JPMorgan Chase Bank,
N.A. in connection with extensions of credit to debtors). Any change in the ABR
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“ABR Loans”:  Dollar Loans the rate of interest applicable to which is based
upon the ABR.

 

“Adjustment Date”:  as defined in the Pricing Grid.

 

“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” of a Person means the
effective control of such Person for purposes of GAAP.

 

 “Agents”:  the collective reference to the Co-Agents, the Co-Documentation
Agents, the Syndication Agent and the Administrative Agent.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the amount of such Lender’s Commitment then in
effect or, if the Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

--------------------------------------------------------------------------------


 

“Agreement”:  as defined in the preamble hereto.

 

“Agreement Currency”: as defined in Section 2.21(b).

 

“Applicable Creditor”: as defined in Section 2.21(b).

 

“Applicable Margin”:  the applicable rate per annum set forth in the Pricing
Grid.

 

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Approved Fund”:  as defined in Section 10.6(b).

 

“Assignee”:  as defined in Section 10.6(b).

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit C.

 

“Available Commitment”:  as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Revolving Extensions of Credit then outstanding; provided, that in
calculating any Lender’s Revolving Extensions of Credit for the purpose of
determining such Lender’s Available Commitment pursuant to Section 2.5(a), the
aggregate principal amount of Swingline Loans then outstanding shall be deemed
to be zero.

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrowers”:  the collective reference to Parent Borrower and the Subsidiary
Borrowers.

 

“Borrowing Date”:  any Business Day specified by a Borrower as a date on which
such Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that (a) with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurocurrency Loans,
Multicurrency Swingline Loans or Letters of Credit denominated in a Foreign
Currency, such day is also a day (i) open for general business in the principal
financial center of the relevant jurisdiction and (ii) open for general business
in London and (b) with respect to notices and determinations in connection with,
and payments of principal and interest on, Loans denominated in Euros, such day
is also a day on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer System (T) (or, if such clearing system ceases to be operative,
such other clearing system (if any) determined by the Administrative Agent to be
a suitable replacement) is open for settlement of payment in Euros.

 

“Calculation Date”:  with respect to each Foreign Currency, the last day of each
calendar month (or, if such day is not a Business Day, the next succeeding
Business Day) and such other days from time to time as the Administrative Agent
shall reasonably designate as a “Calculation Date”; provided, that the third
Business Day preceding each Borrowing Date with respect to, and preceding each
date of any continuation of, any Multicurrency Loan shall also be a “Calculation
Date” with respect to the relevant Foreign Currency.

 

2

--------------------------------------------------------------------------------


 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurocurrency time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest primarily in
assets satisfying the requirements of clauses (a) through (f) of this
definition; (h) money market funds that (i) comply with the criteria set forth
in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are
rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; and (iv) other marketable investments within the scope of Parent
Borrower’s investment policy as approved by its board of directors.

 

“Closing Date”:  the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is July 14, 2006.

 

“Co-Agents”:  as defined in the preamble hereto.

 

“Co-Documentation Agents”:  as defined in the preamble hereto.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment”:  as to any Lender, the obligation of such Lender, if any, to make
Loans (which includes Multicurrency Loans) and participate in Swingline Loans
(which include Multicurrency Swingline Loans) and Letters of Credit (which
includes Multicurrency L/C Obligations) in an aggregate principal and/or face
amount not to exceed the amount set forth under the heading “Commitment” (or

 

3

--------------------------------------------------------------------------------


 

“Multicurrency Subcommitment”) opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Commitments is $350,000,000.

 

“Commitment Period”:  the period from and including the Closing Date to the
Revolving Termination Date.

 

“Commitment Utilization Percentage”: on any day the percentage equivalent of a
fraction (a) the numerator of which is the aggregate outstanding principal
amount of the Loans and (b) the denominator of which is the Total Commitment
(or, on any day after termination of the Commitments, the Total Commitment in
effect immediately preceding such termination).

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Parent Borrower within the meaning of Section 4001
of ERISA or is part of a group that includes the Parent Borrower and that is
treated as a single employer under Section 414 of the Code.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit A.

 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.18, 2.19, 2.20 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated June 2006 and furnished to certain Lenders.

 

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, impairment of goodwill) and organization costs, (e) any
extraordinary, unusual or non-recurring non-cash expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, non-cash losses on sales of assets
outside of the ordinary course of business), (f) noncash charges for
compensation expense attributable to the issuance of equity interests and
options therefor and (g) purchase of in-process research and development, and
minus, (a) to the extent included in the statement of such Consolidated Net
Income for such period, the sum of (i) interest income, (ii) any extraordinary,
unusual or non-recurring income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business), (iii) income tax credits (to the extent not netted from income tax
expense) and (iv) any other non-cash income and (b) any cash payments made
during such period in

 

4

--------------------------------------------------------------------------------


 

respect of items described in clauses (e) and (f) above subsequent to the
Reference Period (as defined below) in which the relevant non-cash expenses or
losses were reflected as a charge in the statement of Consolidated Net Income,
all as determined on a consolidated basis. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”) pursuant to any determination of the Consolidated Leverage
Ratio, (i) if at any time during such Reference Period the Parent Borrower or
any Subsidiary shall have made any Material Disposition, the Consolidated EBITDA
for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period and (ii) if during such Reference Period the Parent
Borrower or any Subsidiary shall have made a Material Acquisition, Consolidated
EBITDA for such Reference Period shall be calculated after giving pro forma
effect thereto as if such Material Acquisition occurred on the first day of such
Reference Period. As used in this definition, “Material Acquisition” means any
acquisition of property or series of related acquisitions of property that
requires disclosure in a public filing with the SEC under the Securities
Exchange Act of 1934, as amended, on Form 8-K; and “Material Disposition” means
any Disposition of property or series of related Dispositions of property that
requires separate disclosure under GAAP as a discontinued operation.

 

“Consolidated Interest Coverage Ratio”:  for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Parent
Borrower and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Parent Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP).

 

“Consolidated Leverage Ratio”:  as at the last day of any period, the ratio of
(a) Consolidated Total Debt to (b) Consolidated EBITDA for such period.

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Parent Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Net Worth”:  at any date, all amounts that would, in conformity
with GAAP, be included on a consolidated balance sheet of the Parent Borrower
and its Subsidiaries under stockholders’ equity at such date.

 

“Consolidated Tangible Net Worth”:  at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the Parent
Borrower and its Subsidiaries under stockholders’ equity at such date less the
sum of unamortized debt discount and expenses and other unamortized deferred
charges, goodwill, patents, trade-marks, service marks, trade names, copyrights,
licenses and other intangible items as to which Statement of Financial
Accounting Standards No. 142 (“Goodwill and Other Intangible Assets”) applies.

 

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Parent Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

 

5

--------------------------------------------------------------------------------


 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Dollar Equivalent”:  at any time as to any amount denominated in a Foreign
Currency, the equivalent amount in Dollars as determined by the Administrative
Agent at such time on the basis of the Exchange Rate for the purchase of Dollars
with such Foreign Currency on the most recent Calculation Date for such Foreign
Currency.

 

“Dollar L/C Obligations”:  at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5.

 

“Dollar Loan”: any Loan denominated in Dollars.

 

“Dollar Letter of Credit”: any Letter of Credit denominated in Dollars.

 

“Dollar Swingline Loans”:  as defined in Section 2.3.

 

“Domestic Subsidiary”:  any Subsidiary of the Parent Borrower organized under
the laws of any jurisdiction within the United States.

 

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“EURIBOR Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan denominated in Euros, the rate per annum
determined on the basis of the rate for deposits in Euros for a period equal to
such Interest Period commencing on the first day of such Interest Period
appearing on Page 248 of the Telerate screen (it being understood that this rate
is the Euro interbank offered rate sponsored by the Banking Federation of the
European Union and the Financial Markets Association) as of 11:00 A.M., Local
Time, two Business Days prior to the beginning of such Interest Period. In the
event that such rate does not appear on Page 248 of the Telerate screen (or
otherwise on such screen), the “EURIBOR Base Rate” shall be determined by
reference to the Bloomberg service or such other comparable publicly available
service for displaying eurocurrency rates as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which the principal office of each Reference Bank offers deposits to
prime banks in the relevant currency

 

6

--------------------------------------------------------------------------------


 

at or about 11:00 A.M., Local Time, two Business Days prior to the beginning of
such Interest Period in the interbank eurocurrency market where its relevant
eurocurrency and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.

 

“EURIBOR Rate”:  with respect to each day during each Interest Period pertaining
to a Eurocurrency Loan denominated in Foreign Currency, a rate per annum
determined for such day in accordance with the following formula (rounded upward
to the nearest 1/100th of 1%):

 

 

EURIBOR Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

; provided that with respect to Eurocurrency Loans denominated in Euros, the
EURIBOR Rate shall mean the EURIBOR Base Rate plus, if applicable, any increases
provided for pursuant to the Mandatory Cost formula on Schedule 1.1C hereto.

 

“Euro”:  the single currency of Participating Member States of the EMU
introduced in accordance with the provisions of Article 123 of the Treaty and,
in respect of all payments to be made under this Agreement in Euro, means
immediately available, freely transferable funds in such currency.

 

“Eurocurrency Loans”:  Dollar Loans or Multicurrency Loans the rate of interest
applicable to which is based upon the Eurocurrency Rate.

 

“Eurocurrency Rate”:  the collective reference to (x) with respect to
Eurocurrency Loans denominated in Dollars or Foreign Currency (other than
Euros), the Eurodollar Rate and (y) with respect to Eurocurrency Loans
denominated in Euros, the EURIBOR Rate.

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurocurrency Tranche”:  the collective reference to Eurocurrency Loans under
the Revolving Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan denominated in Dollars or Foreign Currency
(other than Euros), the rate per annum determined on the basis of the rate for
deposits in the relevant currency for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the relevant
Telerate screen as of 11:00 A.M., Local Time, two Business Days prior to the
beginning of such Interest Period. In the event that such rate does not appear
on the relevant Telerate screen (or otherwise on such screen), the “Eurodollar
Base Rate” shall be determined by reference to the Bloomberg service or such
other comparable publicly available service for displaying eurocurrency rates as
may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the principal office of each
Reference Bank offers deposits to prime banks in the relevant currency at or
about 11:00

 

7

--------------------------------------------------------------------------------


 

A.M., Local Time, two Business Days prior to the beginning of such Interest
Period in the interbank eurocurrency market where its relevant eurocurrency and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan denominated in Dollars or Foreign Currency
(other than Euros), a rate per annum determined for such day in accordance with
the following formula (rounded upward to the nearest 1/100th of 1%):

 

 

Eurodollar Base Rate

 

1.00 - Eurocurrency Reserve Requirements

 

; provided that with respect to Eurodollar Loans denominated in Foreign Currency
(other than Euros), the Eurodollar Rate shall mean the Eurodollar Base Rate
plus, if applicable, any increases provided for pursuant to the Mandatory Cost
formula on Schedule 1.1C hereto.

 

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Utilization Day”: each day on which the Commitment Utilization
Percentage exceeds 50%.

 

“Exchange Rate”:  on any day, the rate at which the starting currency may be
exchanged into the other relevant currency, as set forth at approximately
11:00 A.M., Local Time, on such date on the Reuters World Currency Page for such
starting currency. In the event that such rate does not appear on any Reuters
World Currency Page, the Exchange Rate shall be determined by reference to such
other publicly available service for displaying exchange rates reasonably
selected by the Administrative Agent, or, in the event no such service is
selected, such Exchange Rate shall instead be the arithmetic average of the spot
rates of exchange of the Administrative Agent in the market where its foreign
currency exchange operations in respect of such starting currency are then being
conducted, at or about 11:00 A.M., Local Time, on such date for the purchase of
such other relevant currency for delivery two Business Days later; provided that
if at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.

 

“Existing Credit Agreement”: the Credit Agreement, dated as of December 10, 2003
(as amended, restated, supplemented or otherwise modified), among Genzyme
Corporation, the subsidiary guarantors party thereto, the lenders party thereto,
Bank of America, N.A. (as successor to Fleet National Bank), as administrative
agent, ABN AMRO Bank, N.V., as syndication agent, and The Bank of Nova Scotia,
Citizens Bank of Massachusetts and Wachovia Bank, National Association, as
co-documentation agents.

 

“Facility Fee Rate”:  the applicable rate per annum set forth in the Pricing
Grid.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the

 

8

--------------------------------------------------------------------------------


 

quotations for the day of such transactions received by JPMorgan Chase Bank,
N.A. from three federal funds brokers of recognized standing selected by it.

 

“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Commitment
Period.

 

“Foreign Currency”:  Euros, and, (i) in the case of Multicurrency Swingline
Loans, as agreed by the Multicurrency Swingline Lender, (ii) in the case of
Multicurrency Letters of Credit, as agreed by Issuing Lender and (iii) in the
case of any other Multicurrency Loan, as agreed by the Multicurrency Lenders,
any other currency which is freely traded and convertible into Dollars in the
London interbank market and for which the Dollar Equivalent thereof can be
calculated.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Parent
Borrower and the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Parent Borrower and the Administrative Agent agree
to enter into negotiations in order to amend such provisions of this Agreement
so as to reflect equitably such Accounting Changes with the desired result that
the criteria for evaluating the Parent Borrower’s financial condition shall be
the same after such Accounting Changes as if such Accounting Changes had not
been made. Until such time as such an amendment shall have been executed and
delivered by the Parent Borrower, the Administrative Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Group Members”:  the collective reference the Parent Borrower and its
Subsidiaries.

 

“Guarantee”: the Guarantee to be executed and delivered by the Parent Borrower
and each Subsidiary Guarantor, substantially in the form of Exhibit G.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any

 

9

--------------------------------------------------------------------------------


 

property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Parent Borrower in good faith.

 

“Guarantors”:  the collective reference to the Parent Borrower and the
Subsidiary Guarantors.

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
mandatorily redeemable preferred Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Section 8(e) only, all obligations of
such Person in respect of Swap Agreements. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.

 

“Index Debt”:  the Loans under this Agreement.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any

 

10

--------------------------------------------------------------------------------


 

infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

“Interest Payment Date”:  (a) as to any ABR Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of such Interest Period, (c) as to any Eurocurrency Loan having an Interest
Period longer than three months, each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period, (d) as to any Loan (other than any Loan that is an ABR
Loan and any Swingline Loan), the date of any repayment or prepayment made in
respect thereof and (e) as to any Swingline Loan, the day that such Loan is
required to be repaid.

 

“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six (or, if available,
nine or twelve) months thereafter, as selected by the Parent Borrower in its
notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurocurrency Loan and
ending one, two, three or six (or, if available, nine or twelve) months
thereafter, as selected by the Parent Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., Local Time, on the date that is
three Business Days prior to the last day of the then current Interest Period
with respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

(i)                                     if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                                  the Parent Borrower may not select an
Interest Period that would extend beyond the Revolving Termination Date;

 

(iii)                               any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

 

(iv)                              the Parent Borrower shall select Interest
Periods so as not to require a payment or prepayment of any Eurocurrency Loan
during an Interest Period for such Loan.

 

“Investment Subsidiary”:  Genzyme Securities Corporation, a Massachusetts
corporation, to the extent it (i) constitutes a “securities corporation” for
purposes of Massachusetts state tax purposes, (ii) to the extent required by
Massachusetts tax laws and regulations, has no material operations or assets
other than holding portfolio investment securities and (iii) does not incur,
create, assume or suffer to exist any (A) Indebtedness (other than intercompany
Indebtedness pursuant Section 7.2(b)), (B) Guarantee Obligations (other than
intercompany Guarantee Obligations pursuant Section 7.2(c)) or (C) Liens.

 

“Investments”:  as defined in Section 7.7.

 

“Issuing Lender”:  JPMorgan Chase Bank, N.A. or any affiliate thereof, in its
capacity as issuer of any Letter of Credit.

 

11

--------------------------------------------------------------------------------


 

“Joinder Agreement”: a joinder agreement, substantially in the form of Exhibit H
hereto, pursuant to which a Subsidiary becomes a Subsidiary Borrower hereunder.

 

“Judgment Currency”: as defined in Section 2.21(b).

 

“L/C Commitment”:  $25,000,000.

 

“L/C Obligations”: the collective reference to Dollar L/C Obligations and
Multicurrency L/C Obligations.

 

“L/C Participants”:  the collective reference to all the Lenders other than the
Issuing Lender.

 

“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

“Letters of Credit”:  as defined in Section 3.1(a).

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Guarantee, the Pledge Agreement, the
Notes and any amendment, waiver, supplement or other modification to any of the
foregoing.

 

“Loan Parties”:  each Group Member that is a party to a Loan Document.

 

“Local Time” means (a) in the case of Loans denominated in Euros, Frankfurt
time, (b) in the case of any other Multicurrency Loans, London time and (c) in
all other cases, New York City time.

 

“Mandatory Cost”:  as described in Schedule 1.1C.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations, or financial condition of the Parent Borrower and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement and the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Material Domestic Subsidiary”:  any Domestic Subsidiary that constitutes a
Material Subsidiary.

 

“Material Subsidiary”: on any date, any Subsidiary the total assets of which
exceed 5% of the consolidated total assets of the Parent Borrower and its
consolidated Subsidiaries, each as of the last day of the most recently ended
fiscal year.

 

12

--------------------------------------------------------------------------------


 

“Multicurrency L/C Obligations”: at any time, an amount equal to the sum of
(a) the aggregate then undrawn and unexpired amount of the then outstanding
Multicurrency Letters of Credit and (b) the aggregate amount of drawings under
Multicurrency Letters of Credit that have not then been reimbursed pursuant to
Section 3.5.

 

“Multicurrency Lender”:  any Lender that holds Multicurrency Loans; provided,
that, for the avoidance of doubt, “Multicurrency Lender” shall include any
Affiliate of such Lender.

 

“Multicurrency Letter of Credit”: any Letter of Credit denominated in any one of
the Foreign Currencies.

 

“Multicurrency Loan”:  any Loan denominated in a Foreign Currency.

 

“Multicurrency Revolving Extensions of Credit”: as to any Multicurrency Lender
at any time, an amount equal to the sum of (a) the aggregate principal amount
(based on the Dollar Equivalent thereof) of all Multicurrency Loans held by such
Lender then outstanding and (b) such Multicurrency Lender’s Multicurrency
Revolving Percentage of the Multicurrency L/C Obligations then outstanding
(based on the Dollar Equivalent thereof) and (c) such Multicurrency Lender’s
Multicurrency Revolving Percentage of the aggregate principal amount of
Multicurrency Swingline Loans then outstanding.

 

“Multicurrency Revolving Percentage”: as to any Multicurrency Lender at any
time, the percentage which such Multicurrency Lender’s Multicurrency Revolving
Subcommitment then constitutes of the aggregate of Multicurrency Revolving
Subcommitments or, at any time after the Multicurrency Revolving Subcommitments
shall have expired or terminated, the percentage which the aggregate amount of
such Lender’s Multicurrency Revolving Extensions of Credit then outstanding then
constitute of the aggregate amount of the Multicurrency Revolving Extensions of
Credit then outstanding.

 

“Multicurrency Revolving Subcommitment”: as to any Lender, the obligation of
such Lender to make Multicurrency Loans and participate in Multicurrency
Swingline Loans and Multicurrency Letters of Credit in an aggregate principal
amount (based on the Dollar Equivalent thereof) not to exceed the amount set
forth under the heading “Multicurrency” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Acceptance pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The original amount of the Total Multicurrency Revolving
Subcommitments shall equal the Multicurrency Sublimit of the Revolving Facility.

 

“Multicurrency Sublimit”:  $250,000,000.

 

“Multicurrency Swingline Loans”:  as defined in Section 2.3.

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Consenting Lender”: as defined in Section 2.20(b).

 

“Non-Excluded Taxes”:  as defined in Section 2.17(a).

 

“Non-Guarantor Subsidiary: any Subsidiary of the Parent Borrower that is not a
Subsidiary Guarantor.

 

“Non-U.S. Lender”:  as defined in Section 2.17(d).

 

13

--------------------------------------------------------------------------------


 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”:  as defined in Section 10.6(c).

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Sale/Leaseback Transaction”:  any arrangement with any Person
providing for the leasing by the Parent Borrower or any of its Subsidiaries of
real or personal property that has been or is to be sold or transferred by the
Parent Borrower or such Subsidiary to such Person or to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of such Restricted Subsidiary; provided, that the
aggregate amount of outstanding Permitted/Sale Leaseback Transactions shall not
exceed 5% of Consolidated Tangible Net Worth at any one time outstanding.

 

 “Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan that is subject to
Title IV of ERISA and in respect of which the Parent Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Pledge Agreement”: the Pledge Agreement to be executed and delivered by the
Parent Borrower, substantially in the form of Exhibit H.

 

“Pricing Grid”:  the table set forth below.

 

Category

 

Rating
Level

 

Applicable Margin for
Eurocurrency/Multicurrency
Loans (other than
Multicurrency Swingline
Loans)

 

Applicable
Margin for
Multicurrency
Swingline
Loans

 

Applicable
Margin for
ABR
Loans

 

Facility Fee
Rate

 

Utilization
Fee Rate

 

I

 

A or A2 and higher

 

0.180%

 

0.430%

 

0.000%

 

0.070%

 

0.100%

 

II

 

A- or A3

 

0.220%

 

0.470%

 

0.000%

 

0.080%

 

0.100%

 

III

 

BBB+ or Baa1

 

0.260%

 

0.510%

 

0.000%

 

0.090%

 

0.100%

 

IV

 

BBB or Baa2

 

0.350%

 

0.600%

 

0.000%

 

0.100%

 

0.100%

 

V

 

BBB- or Baa3

 

0.475%

 

0.725%

 

0.000%

 

0.150%

 

0.100%

 

VI

 

BB+ or Ba1 and lower

 

0.675%

 

0.925%

 

0.000%

 

0.200%

 

0.100%

 

 

14

--------------------------------------------------------------------------------


 

For the purposes of the Pricing Grid, changes in the Applicable Margin or in the
Facility Fee Rate resulting from changes in the Index Debt rating by S&P or
Moody’s shall become effective on the Business Date following the announcement
of such new Index Debt rating or if no announcement is made, the Business Date
following the ratings action (the “Adjustment Date”). In the event that S&P and
Moody’s rate the Parent Borrower at different levels, the Facility Fee Rate, the
Applicable Margin for Eurocurrency Loans and Multicurrency Loans, and the
Applicable Margin for ABR Loans in effect at any time will be based upon (a) the
category consistent with the higher Index Debt rating if the Index Debt ratings
differ by only one level, or (b) the category consistent with one Index Debt
ratings level below the higher Index Debt rating if the Index Debt ratings
differ by two or more levels. If (i) neither Moody’s nor S&P shall have in
effect a Index Debt rating, (ii) the rating system of Moody’s or S&P shall
change, or (iii) if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Parent Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Index Debt rating shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.

 

“Proposed Change”: as defined in Section 2.20(b).

 

“Reference Banks”: the collective reference to JPMorgan Chase Bank, N.A. and
Bank of America, N.A.

 

“Refunded Swingline Loans”:  as defined in Section 2.4.

 

“Register”:  as defined in Section 10.6(b).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”:  the obligation of the Borrowers to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter the Total
Commitments then in effect or, if the Commitments have been terminated, the
Total Revolving Extensions of Credit then outstanding.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

15

--------------------------------------------------------------------------------


 

“Reset Date”: as defined in Section 2.22(a).

 

“Responsible Officer”:  the chief executive officer, president, chief financial
officer or treasurer of the Parent Borrower, but in any event, with respect to
financial matters, the chief financial officer or treasurer of the Parent
Borrower.

 

“Restricted Payments”:  as defined in Section 7.6.

 

“Revolving Extensions of Credit”:  as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Loans (or the Dollar
Equivalent thereof in the case of Multicurrency Loans) held by such Lender then
outstanding, (b) such Lender’s Revolving Percentage of the L/C Obligations (or
the Dollar Equivalent thereof in the case of Multicurrency L/C Obligations) then
outstanding and (c) such Lender’s Revolving Percentage of the aggregate
principal amount of Swingline Loans then outstanding (or the Dollar Equivalent
thereof in the case of Multicurrency Swingline Loans).

 

“Revolving Facility”:  the Commitments and the extensions of credit made
thereunder, including the multicurrency subfacility.

 

“Revolving Percentage”:  as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitments or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Loans then outstanding constitutes
of the aggregate principal amount of the Loans then outstanding, provided, that,
in the event that the Loans are paid in full prior to the reduction to zero of
the Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Lenders on a comparable basis.

 

“Revolving Termination Date”:  July 14, 2011.

 

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Parent Borrower.

 

“Subsidiary Borrower”:  each Subsidiary of the Parent Borrower listed as a
Subsidiary Borrower in Schedule 1.1B.

 

“Subsidiary Borrower Opinion”: with respect to any Subsidiary Borrower, a legal
opinion of counsel to such Subsidiary Borrower addressed to the Administrative
Agent and the Lenders covering matters set forth on Exhibit I, with such
assumptions, qualifications and deviations therefore as the Administrative Agent
shall approve (such approval not to be unreasonably withheld).

 

16

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor”:  each Material Domestic Subsidiary, other than the
Investment Subsidiary.

 

“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent Borrower or
any of its Subsidiaries shall be a “Swap Agreement”.

 

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.3 in an aggregate principal amount at any
one time outstanding not to exceed $20,000,000.

 

“Swingline Lender”:  JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

 

“Swingline Loans”:  the collective reference to the Dollar Swingline Loans and
the Multicurrency Swingline Loans.

 

“Swingline Multicurrency Quoted Rate”:  for any day, with respect to any
Swingline Loan denominated in Foreign Currency, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the average rate at
which overnight deposits in the currency in which such Swingline Loan is
denominated and approximately equal in principal amount to such Swingline Loan
are obtainable by the Swingline Lender on such day at its lending office for
such Swingline Loan in the interbank market (or any other market for overnight
funds in such currency utilized by the Swingline Lender), adjusted to reflect
any direct or indirect costs of obtaining such deposits. The Swingline
Multicurrency Quoted Rate shall be determined for each day by the Swingline
Lender and such determination shall be presumed correct in the absence of facts
or circumstances indicating that it has been made in error.

 

“Swingline Participation Amount”:  as defined in Section 2.4.

 

“Syndication Agent”:  as defined in the preamble hereto.

 

“Total Commitments”:  at any time, the aggregate amount of the Commitments then
in effect.

 

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Lenders outstanding at such time.

 

“Transferee”:  any Assignee or Participant.

 

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan, and
as a Swingline Loan or Loan made directly by all the Lenders.

 

“United States”:  the United States of America.

 

“Utilization Fee Rate”:  the applicable rate per annum set forth in the Pricing
Grid.

 

17

--------------------------------------------------------------------------------


 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares, local resident
shares and other minimal amounts required by law) is owned by such Person
directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Parent Borrower.

 

1.2                                 Other Definitional Provisions. (a) Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in the other Loan Documents or any certificate or
other document made or delivered pursuant hereto or thereto.

 


(B)  AS USED HEREIN AND IN THE OTHER LOAN DOCUMENTS, AND ANY CERTIFICATE OR
OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO, (I) ACCOUNTING
TERMS RELATING TO ANY GROUP MEMBER NOT DEFINED IN SECTION 1.1 AND ACCOUNTING
TERMS PARTLY DEFINED IN SECTION 1.1, TO THE EXTENT NOT DEFINED, SHALL HAVE THE
RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP, (II) THE WORDS “INCLUDE”,
“INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT
LIMITATION”, (III) THE WORD “INCUR” SHALL BE CONSTRUED TO MEAN INCUR, CREATE,
ISSUE, ASSUME, BECOME LIABLE IN RESPECT OF OR SUFFER TO EXIST (AND THE WORDS
“INCURRED” AND “INCURRENCE” SHALL HAVE CORRELATIVE MEANINGS), (IV) THE WORDS
“ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT
AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES,
INCLUDING CASH, CAPITAL STOCK, SECURITIES, REVENUES, ACCOUNTS, LEASEHOLD
INTERESTS AND CONTRACT RIGHTS, AND (V) REFERENCES TO AGREEMENTS OR OTHER
CONTRACTUAL OBLIGATIONS SHALL, UNLESS OTHERWISE SPECIFIED, BE DEEMED TO REFER TO
SUCH AGREEMENTS OR CONTRACTUAL OBLIGATIONS AS AMENDED, SUPPLEMENTED, RESTATED OR
OTHERWISE MODIFIED FROM TIME TO TIME.


 


(C)  THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT,
WHEN USED IN THIS AGREEMENT, SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND
EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(D)  THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY APPLICABLE TO
BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS


 

2.1                                 Commitments. (a) Subject to the terms and
conditions hereof, each Lender severally agrees to make revolving credit loans
to any Borrower in Dollars or in any Foreign Currency from time to time during
the Commitment Period in an aggregate principal amount at any one time
outstanding which (i) when added to such Lender’s Revolving Percentage of the
sum of (x) the L/C Obligations then outstanding and (y) the aggregate principal
amount of the Swingline Loans then outstanding, does not exceed the amount of
such Lender’s Commitment and (ii) in the case of any Loans or Letters of Credit
denominated in any Foreign Currency, when added to such Lender’s Multicurrency
Revolving Percentage of the sum of (x) the Multicurrency L/C Obligations then
outstanding and (y) the aggregate principal amount of the Multicurrency
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Multicurrency Revolving Subcommitment. During the Commitment Period any Borrower
may use the Commitments by borrowing, prepaying the Loans in whole or in part,
and reborrowing, all in accordance with the terms and conditions hereof. The
Dollar Loans may from time to time be Eurocurrency Loans or ABR Loans, as
determined by the relevant Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.10. The Multicurrency Loans (except for
Multicurrency Swingline Loans) shall be Eurocurrency Loans. The Loans shall bear
interest in accordance with Section 2.12.

 

18

--------------------------------------------------------------------------------


 


(B)  EACH BORROWER SHALL REPAY ALL OUTSTANDING LOANS MADE TO IT ON THE REVOLVING
TERMINATION DATE.


 

2.2                                 Procedure for Loan Borrowing. A Borrower
may borrow under the Commitments during the Commitment Period on any Business
Day, provided that the Parent Borrower (on its own behalf or on behalf of any
Subsidiary Borrower) shall give the Administrative Agent irrevocable notice
(which notice must be received by the Administrative Agent prior to 12:00 noon,
Local Time, (a) three Business Days prior to the requested Borrowing Date, in
the case of Eurocurrency Loans or (b) one Business Day prior to the requested
Borrowing Date, in the case of ABR Loans) (provided that any such notice of a
borrowing of ABR Loans under the Revolving Facility to finance payments required
by Section 3.5 may be given not later than 11:00 A.M., Local Time, on the date
of the proposed borrowing), specifying (i) the amount, currency and Type of
Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurocurrency Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor. Any Loans made on
the Closing Date shall initially be ABR Loans. Each borrowing under the
Commitments shall be in an amount equal to (x) in the case of ABR Loans,
$1,000,000 or a whole multiple thereof (or, if the then aggregate Available
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurocurrency Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or in the case of Multicurrency Loans, the approximate Dollar
Equivalent thereof); provided, that the Swingline Lender may request, on behalf
of the Parent Borrower, borrowings under the Commitments that are ABR Loans in
other amounts pursuant to Section 2.4. Upon receipt of any such notice from the
Parent Borrower, the Administrative Agent shall promptly notify each Lender
thereof. Each Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the relevant
Borrower at the Funding Office prior to 12:00 Noon, Local Time, on the Borrowing
Date requested by the Parent Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the relevant
Borrower by the Administrative Agent crediting the account of such Borrower on
the books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.

 

2.3                                 Swingline Commitment. (a) Subject to the
terms and conditions hereof, the Swingline Lender agrees to make a portion of
the credit otherwise available to any Borrower under the Commitments from time
to time during the Commitment Period by making swing line loans in Dollars
(“Dollar Swingline Loans”) or in Foreign Currency (“Multicurrency Swingline
Loans”) to the Borrowers; provided that (i) the Dollar Equivalent aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender’s other
outstanding Loans, may exceed the Swingline Commitment then in effect) and
(ii) a Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Commitments would be less than zero. During
the Commitment Period, any Borrower may use the Swingline Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Dollar Swingline Loans shall be ABR Loans only. Multicurrency
Swingline Loans shall bear interest at the Swingline Multicurrency Quoted Rate.

 


(B)  EACH BORROWER SHALL REPAY TO THE SWINGLINE LENDER THE THEN UNPAID PRINCIPAL
AMOUNT OF EACH SWINGLINE LOAN MADE TO IT ON THE EARLIER OF THE REVOLVING
TERMINATION DATE AND THE FIRST DATE AFTER SUCH SWINGLINE LOAN IS MADE THAT IS
THE 15TH OR LAST DAY OF A CALENDAR MONTH AND IS AT LEAST TWO BUSINESS DAYS AFTER
SUCH SWINGLINE LOAN IS MADE; PROVIDED THAT ON EACH DATE THAT A LOAN IS BORROWED,
THE RELEVANT BORROWER SHALL REPAY ALL SWINGLINE LOANS THEN OUTSTANDING.

 

19

--------------------------------------------------------------------------------


 

2.4                                 Procedure for Swingline Borrowing; Refunding
of Swingline Loans. (a) Whenever a Borrower desires that the Swingline Lender
make Swingline Loans it shall give the Swingline Lender irrevocable telephonic
notice confirmed promptly in writing (which telephonic notice must be received
by the Swingline Lender not later than (x) with respect to Dollar Swingline
Loans, 1:00 P.M., Local Time, on the proposed Borrowing Date and (y) with
respect to Multicurrency Swingline Loans, 11:00 A.M., Local Time, on the
proposed Borrowing Date), specifying (i) the amount to be borrowed, (ii) the
requested Borrowing Date (which shall be a Business Day during the Commitment
Period) and (iii) whether such Loan is to be a Dollar Swingline Loan or a
Multicurrency Swingline Loan and (iv) in the case of Multicurrency Swingline
Loans, the length of the initial and any subsequent Interest Period therefor.
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof (or in the case of
Multicurrency Swingline Loans, the approximate Dollar Equivalent thereof). Not
later than 3:00 P.M., Local Time, on the Borrowing Date specified in a notice in
respect of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the relevant Borrower on such Borrowing Date by depositing such
proceeds in the account of such Borrower with the Administrative Agent on such
Borrowing Date in immediately available funds.

 


(B)  THE SWINGLINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS SOLE AND
ABSOLUTE DISCRETION MAY, ON BEHALF OF EACH BORROWER (WHICH HEREBY IRREVOCABLY
DIRECT THE SWINGLINE LENDER TO ACT ON THEIR BEHALF), ON ONE BUSINESS DAY’S
NOTICE GIVEN BY THE SWINGLINE LENDER NO LATER THAN 12:00 NOON, LOCAL TIME,
REQUEST EACH LENDER TO MAKE, AND EACH LENDER HEREBY AGREES TO MAKE, A LOAN, IN
AN AMOUNT EQUAL TO SUCH LENDER’S REVOLVING PERCENTAGE OF THE AGGREGATE AMOUNT OF
THE SWINGLINE LOANS (THE “REFUNDED SWINGLINE LOANS”) OUTSTANDING ON THE DATE OF
SUCH NOTICE, TO REPAY THE SWINGLINE LENDER. EACH LENDER SHALL MAKE THE AMOUNT OF
SUCH LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE FUNDING OFFICE IN
IMMEDIATELY AVAILABLE FUNDS, NOT LATER THAN 10:00 A.M., LOCAL TIME, ONE BUSINESS
DAY AFTER THE DATE OF SUCH NOTICE. THE PROCEEDS OF SUCH LOANS SHALL BE
IMMEDIATELY MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE SWINGLINE LENDER
FOR APPLICATION BY THE SWINGLINE LENDER TO THE REPAYMENT OF THE REFUNDED
SWINGLINE LOANS. EACH BORROWER IRREVOCABLY AUTHORIZES THE SWINGLINE LENDER TO
CHARGE SUCH BORROWER’S ACCOUNTS WITH THE ADMINISTRATIVE AGENT (UP TO THE AMOUNT
AVAILABLE IN EACH SUCH ACCOUNT) IN ORDER TO IMMEDIATELY PAY THE AMOUNT OF SUCH
REFUNDED SWINGLINE LOANS TO THE EXTENT AMOUNTS RECEIVED FROM THE LENDERS ARE NOT
SUFFICIENT TO REPAY IN FULL SUCH REFUNDED SWINGLINE LOANS.


 


(C)  IF PRIOR TO THE TIME A LOAN WOULD HAVE OTHERWISE BEEN MADE PURSUANT TO
SECTION 2.4(B), ONE OF THE EVENTS DESCRIBED IN SECTION 8(F) SHALL HAVE OCCURRED
AND BE CONTINUING WITH RESPECT TO ANY OF THE BORROWERS OR IF FOR ANY OTHER
REASON, AS DETERMINED BY THE SWINGLINE LENDER IN ITS SOLE DISCRETION, LOANS
MAY NOT BE MADE AS CONTEMPLATED BY SECTION 2.4(B), EACH LENDER SHALL, ON THE
DATE SUCH LOAN WAS TO HAVE BEEN MADE PURSUANT TO THE NOTICE REFERRED TO IN
SECTION 2.4(B), PURCHASE FOR CASH AN UNDIVIDED PARTICIPATING INTEREST IN THE
THEN OUTSTANDING SWINGLINE LOANS BY PAYING TO THE SWINGLINE LENDER AN AMOUNT
(THE “SWINGLINE PARTICIPATION AMOUNT”) EQUAL TO (I) SUCH LENDER’S REVOLVING
PERCENTAGE TIMES (II) THE SUM OF THE AGGREGATE PRINCIPAL AMOUNT OF SWINGLINE
LOANS THEN OUTSTANDING THAT WERE TO HAVE BEEN REPAID WITH SUCH LOANS.


 


(D)  WHENEVER, AT ANY TIME AFTER THE SWINGLINE LENDER HAS RECEIVED FROM ANY
LENDER SUCH LENDER’S SWINGLINE PARTICIPATION AMOUNT, THE SWINGLINE LENDER
RECEIVES ANY PAYMENT ON ACCOUNT OF THE SWINGLINE LOANS, THE SWINGLINE LENDER
WILL DISTRIBUTE TO SUCH LENDER ITS SWINGLINE PARTICIPATION AMOUNT (APPROPRIATELY
ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING
WHICH SUCH LENDER’S PARTICIPATING INTEREST WAS OUTSTANDING AND FUNDED AND, IN
THE CASE OF PRINCIPAL AND INTEREST PAYMENTS, TO REFLECT SUCH LENDER’S PRO RATA
PORTION OF SUCH PAYMENT IF SUCH PAYMENT IS NOT SUFFICIENT TO PAY THE PRINCIPAL
OF AND INTEREST ON ALL SWINGLINE LOANS THEN DUE); PROVIDED, HOWEVER, THAT IN THE
EVENT

 

20

--------------------------------------------------------------------------------


 


THAT SUCH PAYMENT RECEIVED BY THE SWINGLINE LENDER IS REQUIRED TO BE RETURNED,
SUCH LENDER WILL RETURN TO THE SWINGLINE LENDER ANY PORTION THEREOF PREVIOUSLY
DISTRIBUTED TO IT BY THE SWINGLINE LENDER.


 


(E)  EACH LENDER’S OBLIGATION TO MAKE THE LOANS REFERRED TO IN
SECTION 2.4(B) AND TO PURCHASE PARTICIPATING INTERESTS PURSUANT TO
SECTION 2.4(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY
ANY CIRCUMSTANCE, INCLUDING (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR
OTHER RIGHT THAT SUCH LENDER OR ANY BORROWER MAY HAVE AGAINST THE SWINGLINE
LENDER, ANY BORROWER OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER, (II) THE
OCCURRENCE OR CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR THE FAILURE TO
SATISFY ANY OF THE OTHER CONDITIONS SPECIFIED IN SECTION 5, (III) ANY ADVERSE
CHANGE IN THE FINANCIAL CONDITION OF THE PARENT BORROWER, (IV) ANY BREACH OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY BORROWER, ANY OTHER LOAN PARTY
OR ANY OTHER LENDER OR (V) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.


 

2.5                                 Facility Fees, Utilization Fees, etc.(a) 
The Parent Borrower agrees to pay to the Administrative Agent for the account of
each Lender a facility fee (payable in Dollars) for the period from and
including the date hereof to the last day of the Commitment Period, computed at
the Facility Fee Rate on the average daily amount of the Commitment of such
Lender (whether used or unused) during the period for which payment is made,
payable quarterly in arrears on each Fee Payment Date, commencing on the first
such date to occur after the date hereof.

 


(B)  THE PARENT BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER A UTILIZATION FEE (PAYABLE IN DOLLARS) FOR THE PERIOD
FROM AND INCLUDING THE DATE HEREOF TO THE LAST DAY OF THE COMMITMENT PERIOD,
COMPUTED AT THE UTILIZATION FEE RATE ON THE AVERAGE DAILY AMOUNT OF THE
REVOLVING EXTENSIONS OF CREDIT OUTSTANDING OF SUCH LENDER FOR EACH EXCESS
UTILIZATION DAY DURING THE PERIOD FOR WHICH PAYMENT IS MADE, PAYABLE QUARTERLY
IN ARREARS ON EACH FEE PAYMENT DATE, COMMENCING ON THE FIRST SUCH DATE TO OCCUR
AFTER THE DATE HEREOF.


 


(C)  THE PARENT BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT THE FEES IN
THE AMOUNTS (PAYABLE IN DOLLARS) AND ON THE DATES AS SET FORTH IN ANY FEE
AGREEMENTS WITH THE ADMINISTRATIVE AGENT AND TO PERFORM ANY OTHER OBLIGATIONS
CONTAINED THEREIN.


 

2.6                                 Termination or Reduction of Commitments. The
Parent Borrower shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Commitments or, from time
to time, to reduce the amount of the Commitments; provided that no such
termination or reduction of Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Loans and Swingline Loans made on
the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof (or in the case of Multicurrency Loans,
the Dollar Equivalent thereof), and shall reduce permanently the Commitments
then in effect.

 

2.7                                 Additional Commitments. The Parent Borrower
may request, in minimum amounts of $10,000,000, at any time and from time to
time that the existing Lenders increase their respective Commitments (and
ratably increase their Multicurrency Revolving Subcommitment) and/or that
additional Lenders be added to this Agreement as Lenders with Commitments (and
pro rata Multicurrency Revolving Subcommitments) until such time as the Total
Commitments are equal to $700,000,000 (and that the Multicurrency Sublimit is so
ratably increased); provided, that (i) at the time of the relevant request, no
Default or Event of Default shall have occurred and be continuing and that the
representations and warranties of the Parent Borrower shall continue to be
accurate in all material respects, and (ii) any such additional Lender shall be
approved by the Administrative Agent and Issuing Lender (such approval not to be
unreasonably withheld or delayed). Each existing Lender shall have the right
(but not the obligation) to increase its Commitment based on its Revolving
Percentage on the same

 

21

--------------------------------------------------------------------------------


 

terms and conditions being offered to any additional Lenders.  By its signature
of a confirmation of its increased or additional Commitment in a form
satisfactory to the Parent Borrower and the Administrative Agent (and subsequent
to its delivery of a completed or revised administrative questionnaire to the
Administrative Agent), each increasing or additional Lender shall be a “Lender”
for all purposes hereunder with its increased or additional Commitment, and
Schedule 1.1A shall be automatically amended to reflect any such additional
Lender’s new Commitment and any such increasing Lender’s new Commitment.  Upon
increasing its Commitment or becoming a “Lender” hereunder, each Lender shall
automatically be responsible for its Revolving Percentage of the Aggregate
Exposure and to pay to the Administrative Agent its Revolving Percentage of the
Loans (with interest rates and currencies applicable thereto as under this
Agreement).

 

2.8           Optional Prepayments.  Any Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than (w) 12:00
noon, Local Time, three Business Days prior thereto, in the case of Eurocurrency
Loans, (x) 12:00 noon, Local Time, one Business Day prior thereto, in the case
of ABR Loans (other than Dollar Swingline Loans), (y) 11:00 A.M., Local Time, on
the date of prepayment for Multicurrency Swingline Loans and (z) 12:00 noon,
Local Time, on the date of prepayment for Dollar Swingline Loans, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
Eurocurrency Loans or ABR Loans; provided, that if a Eurocurrency Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrowers shall also pay any amounts owing pursuant to
Section 2.18.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.  If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (except in the case of Loans that are ABR Loans and
Swingline Loans) accrued interest to such date on the amount prepaid.  Partial
prepayments of Loans shall be in an aggregate principal amount of $1,000,000 or
a whole multiple thereof (or in the case of Multicurrency Loans, the approximate
Dollar Equivalent thereof).  Partial prepayments of Swingline Loans shall be in
an aggregate principal amount of $100,000 or a whole multiple thereof (or in the
case of Multicurrency Swingline Loans, the approximate Dollar Equivalent
thereof).  If the Borrowers reduce the Commitments, the Multicurrency Sublimit
shall subsequently be reduced on a pro rata basis

 

2.9           Mandatory Prepayments and Commitment Reductions.  If on any date
(i) the Total Revolving Extensions of Credit exceed the amount of the Total
Commitments or (ii) the Dollar Equivalent of the Multicurrency Revolving
Extensions of Credit outstanding on such date exceeds the Multicurrency
Sublimit, an amount equal to the difference between the Total Revolving
Extensions of Credit and the Total Commitments or the difference between the
Multicurrency Sublimit and the Dollar Equivalent of the Multicurrency Revolving
Extensions of Credit outstanding, respectively, shall be applied on such date
towards the prepayment of the Loans and/or Swingline Loans or Multicurrency
Loans and/or Multicurrency Swingline Loans, respectively; provided that if the
aggregate principal amount of Loans and Swingline Loans then outstanding is less
than the amount of such excess (because L/C Obligations constitute a portion
thereof), the relevant Borrower shall, to the extent of the balance of such
excess, replace outstanding Letters of Credit and/or deposit an amount in cash
in a cash collateral account established with the Administrative Agent for the
benefit of the Lenders on terms and conditions reasonably satisfactory to the
Administrative Agent.  The application of any prepayment of Dollar Loans
pursuant to Section 2.9 shall be made, first, to ABR Loans and, second, to
Eurocurrency Loans.  Each prepayment of the Loans under Section 2.9 (except in
the case of Loans that are ABR Loans and Swingline Loans) shall be accompanied
by accrued interest to the date of such prepayment on the amount prepaid.

 

2.10         Conversion and Continuation Options.  (a)   The Parent Borrower may
elect from time to time to convert Eurocurrency Loans to ABR Loans by giving the
Administrative Agent prior

 

22

--------------------------------------------------------------------------------


 

irrevocable notice of such election no later than 12:00 noon, Local Time, on the
Business Day preceding the proposed conversion date, provided that any such
conversion of Eurocurrency Loans may only be made on the last day of an Interest
Period with respect thereto.  The Parent Borrower may elect from time to time to
convert ABR Loans to Eurocurrency Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 12:00 noon, Local Time, on the
third Business Day preceding the proposed conversion date (which notice shall
specify the length of the initial Interest Period therefor), provided that no
ABR Loan may be converted into a Eurocurrency Loan when any Event of Default has
occurred and is continuing and the Administrative Agent or the Required Lenders
have determined in its or their sole discretion not to permit such conversions. 
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof.

 


(B)  ANY EUROCURRENCY LOAN MAY BE CONTINUED AS SUCH UPON THE EXPIRATION OF THE
THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE PARENT BORROWER GIVING
IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET FORTH IN SECTION 1.1, OF
THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE TO SUCH LOANS, PROVIDED
THAT NO EUROCURRENCY LOAN MAY BE CONTINUED AS SUCH WHEN ANY EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT HAS OR THE REQUIRED
LENDERS HAVE DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH
CONTINUATIONS, AND PROVIDED, FURTHER, THAT IF THE PARENT BORROWER (ON ITS OWN
BEHALF OR ON BEHALF OF ANY SUBSIDIARY BORROWER) SHALL FAIL TO GIVE ANY REQUIRED
NOTICE AS DESCRIBED ABOVE IN THIS PARAGRAPH OR IF SUCH CONTINUATION IS NOT
PERMITTED PURSUANT TO THE PRECEDING PROVISO SUCH LOANS SHALL BE AUTOMATICALLY
CONVERTED TO ABR LOANS ON THE LAST DAY OF SUCH THEN EXPIRING INTEREST PERIOD. 
UPON RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY
EACH RELEVANT LENDER THEREOF.


 

2.11         Limitations on Eurocurrency Tranches.  Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 (or in the case of Multicurrency Loans, the approximate Dollar
Equivalent thereof) in excess thereof and (b) no more than ten Eurocurrency
Tranches shall be outstanding at any one time.

 

2.12         Interest Rates and Payment Dates.  (a)   Each Eurocurrency Loan
denominated in Dollars or Foreign Currency (other than Euros) shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 


(B)  EACH EUROCURRENCY LOAN DENOMINATED IN EUROS SHALL BEAR INTEREST FOR EACH
DAY DURING EACH INTEREST PERIOD WITH RESPECT THERETO AT A RATE PER ANNUM EQUAL
TO THE EURIBOR RATE DETERMINED FOR SUCH DAY PLUS THE APPLICABLE MARGIN.


 


(C)  EACH ABR LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE ABR PLUS
THE APPLICABLE MARGIN.


 


(D)  EACH DOLLAR SWINGLINE LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO
THE ABR PLUS THE APPLICABLE MARGIN.


 


(E)  EACH MULTICURRENCY SWINGLINE LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM
EQUAL TO THE SWINGLINE MULTICURRENCY QUOTED RATE PLUS THE APPLICABLE MARGIN.


 


(F)  (I) IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY LOAN OR
REIMBURSEMENT OBLIGATION SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE), SUCH

 

23

--------------------------------------------------------------------------------


 


OVERDUE AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO (X) IN THE CASE
OF THE LOANS, THE RATE THAT WOULD OTHERWISE BE APPLICABLE THERETO PURSUANT TO
THE FOREGOING PROVISIONS OF THIS SECTION PLUS 2% OR (Y) IN THE CASE OF
REIMBURSEMENT OBLIGATIONS, THE RATE APPLICABLE TO ABR LOANS OR EUROCURRENCY
LOANS, AS APPLICABLE, UNDER THE REVOLVING FACILITY PLUS 2%, AND (II) IF ALL OR A
PORTION OF ANY INTEREST PAYABLE ON ANY LOAN OR REIMBURSEMENT OBLIGATION OR ANY
FACILITY FEE OR OTHER AMOUNT PAYABLE HEREUNDER SHALL NOT BE PAID WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE RATE THEN APPLICABLE
TO ABR LOANS PLUS 2% (UNLESS SUCH OVERDUE AMOUNT IS DENOMINATED IN A FOREIGN
CURRENCY, IN WHICH CASE SUCH OVERDUE AMOUNT SHALL BEAR INTEREST AT A RATE PER
ANNUM EQUAL TO THE HIGHEST RATE THEN APPLICABLE UNDER THIS AGREEMENT TO
MULTICURRENCY LOANS DENOMINATED IN SUCH FOREIGN CURRENCY PLUS 2%), IN EACH CASE,
WITH RESPECT TO CLAUSES (I) AND (II) ABOVE, FROM THE DATE OF SUCH NON-PAYMENT
UNTIL SUCH AMOUNT IS PAID IN FULL (AS WELL AFTER AS BEFORE JUDGMENT).


 


(G)  INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE,
PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C) OF THIS SECTION SHALL
BE PAYABLE FROM TIME TO TIME ON DEMAND.


 

2.13         Computation of Interest and Fees.  (a)   Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to (x) ABR Loans the rate of
interest on which is calculated on the basis of the Prime Rate or (y)
Multicurrency Loans where market practice so differs, the interest thereon shall
be calculated on the basis of a 365- (or 366-, as the case may be) day year for
the actual days elapsed.  The Administrative Agent shall as soon as practicable
notify the Parent Borrower and the relevant Lenders of each determination of a
Eurocurrency Rate.  Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Parent Borrower and the relevant Lenders of the effective date and the amount of
each such change in interest rate.

 


(B)  EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT PURSUANT
TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON EACH
BORROWER AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE ADMINISTRATIVE
AGENT SHALL, AT THE REQUEST OF THE PARENT BORROWER, DELIVER TO THE PARENT
BORROWER A STATEMENT SHOWING THE QUOTATIONS USED BY THE ADMINISTRATIVE AGENT IN
DETERMINING ANY INTEREST RATE PURSUANT TO SECTION 2.12(A).


 

2.14         Inability to Determine Interest Rate.  If prior to the first day of
any Interest Period:

 

(a)  the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon each Borrower) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurocurrency Rate for such Interest
Period, or

 

(b)  the Administrative Agent shall have received notice from the Required
Lenders that the Eurocurrency Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Parent Borrower and the relevant Lenders as soon as practicable thereafter.  If
such notice is given (x) any Eurocurrency Loans requested to be made on the
first day of such Interest Period shall be made as ABR Loans, (y) any Loans that
were to have been converted on the first day of such Interest Period to
Eurocurrency Loans shall be

 

24

--------------------------------------------------------------------------------


 

continued as ABR Loans and (z) any outstanding Eurocurrency Loans shall be
converted, on the last day of the then-current Interest Period, to ABR Loans. 
Until such notice has been withdrawn by the Administrative Agent, no further
Eurocurrency Loans shall be made or continued as such, nor shall any Borrower
have the right to convert Loans to Eurocurrency Loans.

 

2.15         Pro Rata Treatment and Payments.  (a)   Each borrowing by a
Borrower from the Lenders hereunder, each payment by a Borrower on account of
any facility fee and any reduction of the Commitments of the Lenders shall be
made pro rata according to the Revolving Percentages of the relevant Lenders.

 


(B)  EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY A BORROWER ON ACCOUNT OF
PRINCIPAL OF AND INTEREST ON THE LOANS SHALL BE MADE PRO RATA ACCORDING TO THE
RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE LOANS THEN HELD BY THE LENDERS.


 


(C)  ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY A BORROWER HEREUNDER,
WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL BE MADE
WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE PRIOR TO 12:00 NOON, LOCAL
TIME, ON THE DUE DATE THEREOF TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE LENDERS, AT THE FUNDING OFFICE, IN DOLLARS, WITH RESPECT TO DOLLAR LOANS AND
ANY FEES OR OTHER PAYMENTS (OTHER THAN PRINCIPAL AND INTEREST) WITH RESPECT TO
MULTICURRENCY LOANS, OR THE RELEVANT FOREIGN CURRENCY, WITH RESPECT TO THE
PRINCIPAL AND INTEREST ON MULTICURRENCY LOANS, IN EACH CASE IN IMMEDIATELY
AVAILABLE FUNDS.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENTS TO THE
LENDERS PROMPTLY UPON RECEIPT IN LIKE FUNDS AS RECEIVED.  IF ANY PAYMENT
HEREUNDER (OTHER THAN PAYMENTS ON THE EUROCURRENCY LOANS) BECOMES DUE AND
PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE EXTENDED TO
THE NEXT SUCCEEDING BUSINESS DAY.  IF ANY PAYMENT ON A EUROCURRENCY LOAN BECOMES
DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, THE MATURITY THEREOF SHALL
BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS THE RESULT OF SUCH
EXTENSION WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER CALENDAR MONTH, IN WHICH
EVENT SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY.  IN
THE CASE OF ANY EXTENSION OF ANY PAYMENT OF PRINCIPAL PURSUANT TO THE PRECEDING
TWO SENTENCES, INTEREST THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE
DURING SUCH EXTENSION.


 


(D)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN WRITING BY ANY
LENDER PRIOR TO A BORROWING THAT SUCH LENDER WILL NOT MAKE THE AMOUNT THAT WOULD
CONSTITUTE ITS SHARE OF SUCH BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT,
THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER IS MAKING SUCH AMOUNT
AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE RELEVANT BORROWER A
CORRESPONDING AMOUNT.  IF SUCH AMOUNT IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON THE BORROWING DATE THEREFOR, SUCH
LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT, ON DEMAND, SUCH AMOUNT WITH
INTEREST THEREON, AT A RATE (I) WITH RESPECT TO ALL LOANS OTHER THAN
MULTICURRENCY LOANS, EQUAL TO THE GREATER OF (X) THE FEDERAL FUNDS EFFECTIVE
RATE AND (Y) A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
BANKING INDUSTRY RULES ON INTERBANK COMPENSATION AND (II) WITH RESPECT TO
MULTICURRENCY LOANS, THE INTEREST RATE REASONABLY DETERMINED BY THE
ADMINISTRATIVE AGENT TO REFLECT THE COST OF FUNDS FOR THE AMOUNT PAID BY THE
ADMINISTRATIVE AGENT ON BEHALF OF THE RELEVANT BORROWER, EACH FOR THE PERIOD
UNTIL SUCH LENDER MAKES SUCH AMOUNT IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE
AGENT.  A CERTIFICATE OF THE ADMINISTRATIVE AGENT SUBMITTED TO ANY LENDER WITH
RESPECT TO ANY AMOUNTS OWING UNDER THIS PARAGRAPH SHALL BE CONCLUSIVE IN THE
ABSENCE OF MANIFEST ERROR.  IF SUCH LENDER’S SHARE OF SUCH BORROWING IS NOT MADE
AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER WITHIN THREE BUSINESS DAYS
AFTER SUCH BORROWING DATE, THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO
RECOVER SUCH AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM APPLICABLE TO
ABR LOANS ON DEMAND FROM THE RELEVANT BORROWER.


 


(E)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN WRITING BY THE
RELEVANT BORROWER PRIOR TO THE DATE OF ANY PAYMENT DUE TO BE MADE BY SUCH
BORROWER HEREUNDER THAT SUCH

 

25

--------------------------------------------------------------------------------


 


BORROWER WILL NOT MAKE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH BORROWER IS MAKING SUCH PAYMENT, AND
THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE REQUIRED TO, IN RELIANCE UPON
SUCH ASSUMPTION, MAKE AVAILABLE TO THE LENDERS THEIR RESPECTIVE PRO RATA SHARES
OF A CORRESPONDING AMOUNT.  IF SUCH PAYMENT IS NOT MADE TO THE ADMINISTRATIVE
AGENT BY THE RELEVANT BORROWER WITHIN THREE BUSINESS DAYS AFTER SUCH DUE DATE,
THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER, ON DEMAND, FROM EACH
LENDER TO WHICH ANY AMOUNT WHICH WAS MADE AVAILABLE PURSUANT TO THE PRECEDING
SENTENCE, SUCH AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM EQUAL TO THE
DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE.  NOTHING HEREIN SHALL BE DEEMED TO
LIMIT THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER AGAINST THE RELEVANT
BORROWER.


 

2.16         Requirements of Law.  (a)   If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(I)  SHALL SUBJECT ANY LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH RESPECT TO
THIS AGREEMENT, ANY LETTER OF CREDIT, ANY APPLICATION, ANY EUROCURRENCY LOAN OR
ANY MULTICURRENCY SWINGLINE LOAN MADE BY IT, OR CHANGE THE BASIS OF TAXATION OF
PAYMENTS TO SUCH LENDER IN RESPECT THEREOF (EXCEPT FOR NON-EXCLUDED TAXES
COVERED BY SECTION 2.17 AND CHANGES IN THE RATE OF TAX ON THE OVERALL NET INCOME
OF SUCH LENDER);

 

(II)  SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS OR OTHER
LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER EXTENSIONS OF
CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF SUCH LENDER THAT
IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE EUROCURRENCY RATE; OR

 

(III)    SHALL IMPOSE ON SUCH LENDER ANY OTHER CONDITION;

 


AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE COST TO SUCH LENDER
(IN THE CASE OF DOLLAR LOANS ONLY, BY AN AMOUNT THAT SUCH LENDER DEEMS TO BE
MATERIAL) OF MAKING, CONVERTING INTO, CONTINUING OR MAINTAINING EUROCURRENCY
LOANS, MULTICURRENCY SWINGLINE LOANS OR ISSUING OR PARTICIPATING IN LETTERS OF
CREDIT, OR TO REDUCE ANY AMOUNT RECEIVABLE HEREUNDER IN RESPECT THEREOF, THEN,
IN ANY SUCH CASE, THE PARENT BORROWER SHALL PROMPTLY PAY SUCH LENDER, UPON ITS
DEMAND, ANY ADDITIONAL AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER FOR SUCH
INCREASED COST OR REDUCED AMOUNT RECEIVABLE.  IF ANY LENDER BECOMES ENTITLED TO
CLAIM ANY ADDITIONAL AMOUNTS PURSUANT TO THIS PARAGRAPH, IT SHALL PROMPTLY
NOTIFY THE PARENT BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) OF THE
EVENT BY REASON OF WHICH IT HAS BECOME SO ENTITLED.


 


(B)  IF ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OF OR ANY CHANGE IN
ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE INTERPRETATION OR
APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR ANY CORPORATION CONTROLLING
SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR
NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO
THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH
LENDER’S OR SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS
HEREUNDER OR UNDER OR IN RESPECT OF ANY LETTER OF CREDIT TO A LEVEL BELOW THAT
WHICH SUCH LENDER OR SUCH CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION,
CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S OR SUCH
CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY) (IN THE CASE OF DOLLAR
LOANS ONLY, BY AN AMOUNT DEEMED BY SUCH LENDER TO BE MATERIAL), THEN FROM TIME
TO TIME, AFTER SUBMISSION BY SUCH LENDER TO THE PARENT BORROWER (WITH A COPY TO
THE ADMINISTRATIVE AGENT) OF A WRITTEN REQUEST THEREFOR, THE PARENT BORROWER

 

26

--------------------------------------------------------------------------------


 


SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE
SUCH LENDER OR SUCH CORPORATION FOR SUCH REDUCTION.


 


(C)  A CERTIFICATE SHOWING COMPUTATIONS AS TO ANY ADDITIONAL AMOUNTS PAYABLE
PURSUANT TO THIS SECTION SUBMITTED BY ANY LENDER TO THE PARENT BORROWER (WITH A
COPY TO THE ADMINISTRATIVE AGENT) SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST
ERROR, PROVIDED THAT THE COMPUTATIONS AND ANY ALLOCATIONS THEREIN ARE ON A
REASONABLE BASIS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION, THE
BORROWERS SHALL NOT BE REQUIRED TO COMPENSATE A LENDER PURSUANT TO THIS
SECTION FOR ANY AMOUNTS INCURRED, IN THE CASE OF DOLLAR LOANS, MORE THAN NINE
MONTHS OR, IN THE CASE OF MULTICURRENCY LOANS, MORE THAN 12 MONTHS PRIOR TO THE
DATE THAT SUCH LENDER NOTIFIES THE PARENT BORROWER OF SUCH LENDER’S INTENTION TO
CLAIM COMPENSATION THEREFOR; PROVIDED THAT, IF THE CIRCUMSTANCES GIVING RISE TO
SUCH CLAIM HAVE A RETROACTIVE EFFECT, THEN SUCH NINE-MONTH OR 12-MONTH PERIOD,
AS THE CASE MAY BE, SHALL BE EXTENDED TO INCLUDE THE PERIOD OF SUCH RETROACTIVE
EFFECT.  THE OBLIGATIONS OF PARENT BORROWER PURSUANT TO THIS SECTION SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER.


 

2.17         Taxes.  (a) All payments made by any Borrower under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document).  If any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that a Borrower shall not be required to increase
any such amounts payable to any Lender with respect to any Non-Excluded Taxes
(i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from any Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.

 


(B)  IN ADDITION, THE RELEVANT BORROWER SHALL PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)  WHENEVER ANY NON-EXCLUDED TAXES OR OTHER TAXES ARE PAYABLE BY ANY BORROWER,
AS PROMPTLY AS POSSIBLE THEREAFTER SUCH BORROWER SHALL SEND TO THE
ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF THE RELEVANT
LENDER, AS THE CASE MAY BE, A CERTIFIED COPY OF AN ORIGINAL OFFICIAL RECEIPT
RECEIVED BY SUCH BORROWER SHOWING PAYMENT THEREOF.  IF THE RELEVANT BORROWER
FAILS TO PAY ANY NON-EXCLUDED TAXES OR OTHER TAXES WHEN DUE TO THE APPROPRIATE
TAXING AUTHORITY OR FAILS TO REMIT TO THE ADMINISTRATIVE AGENT THE REQUIRED
RECEIPTS OR OTHER REQUIRED DOCUMENTARY EVIDENCE, SUCH BORROWER SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT AND THE LENDERS FOR ANY INCREMENTAL TAXES, INTEREST OR
PENALTIES THAT MAY BECOME PAYABLE BY THE ADMINISTRATIVE AGENT OR ANY LENDER AS A
RESULT OF ANY SUCH FAILURE.

 

27

--------------------------------------------------------------------------------


 


(D)   EACH LENDER (OR TRANSFEREE) THAT IS NOT A “U.S. PERSON” AS DEFINED IN
SECTION 7701(A)(30) OF THE CODE (A “NON-U.S. LENDER”) SHALL DELIVER TO THE
PARENT BORROWER AND THE ADMINISTRATIVE AGENT (OR, IN THE CASE OF A PARTICIPANT,
TO THE LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN PURCHASED)
TWO COPIES OF EITHER U.S. INTERNAL REVENUE SERVICE FORM W-8BEN OR FORM W-8ECI,
OR, IN THE CASE OF A NON-U.S. LENDER CLAIMING EXEMPTION FROM U.S. FEDERAL
WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT TO
PAYMENTS OF “PORTFOLIO INTEREST”, A STATEMENT SUBSTANTIALLY IN THE FORM OF
EXHIBIT E AND A FORM W-8BEN, OR ANY SUBSEQUENT VERSIONS THEREOF OR SUCCESSORS
THERETO, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH NON-U.S. LENDER CLAIMING
COMPLETE EXEMPTION FROM, OR A REDUCED RATE OF, U.S. FEDERAL WITHHOLDING TAX ON
ALL PAYMENTS BY ANY BORROWER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. 
SUCH FORMS SHALL BE DELIVERED BY EACH NON-U.S. LENDER ON OR BEFORE THE DATE IT
BECOMES A PARTY TO THIS AGREEMENT (OR, IN THE CASE OF ANY PARTICIPANT, ON OR
BEFORE THE DATE SUCH PARTICIPANT PURCHASES THE RELATED PARTICIPATION).  IN
ADDITION, EACH NON-U.S. LENDER SHALL DELIVER SUCH FORMS PROMPTLY UPON THE
OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY SUCH NON-U.S.
LENDER.  EACH NON-U.S. LENDER SHALL PROMPTLY NOTIFY THE PARENT BORROWER AT ANY
TIME IT DETERMINES THAT IT IS NO LONGER IN A POSITION TO PROVIDE ANY PREVIOUSLY
DELIVERED CERTIFICATE TO THE PARENT BORROWER (OR ANY OTHER FORM OF CERTIFICATION
ADOPTED BY THE U.S. TAXING AUTHORITIES FOR SUCH PURPOSE).  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS PARAGRAPH, A NON-U.S. LENDER SHALL NOT BE REQUIRED TO
DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH NON-U.S. LENDER IS NOT
LEGALLY ABLE TO DELIVER.


 


(E)  A LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF NON-U.S.
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH A BORROWER IS
LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE PARENT BORROWER (WITH A COPY
TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW
OR REASONABLY REQUESTED BY THE PARENT BORROWER, SUCH PROPERLY COMPLETED AND
EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS
TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE, PROVIDED THAT SUCH LENDER
IS LEGALLY ENTITLED TO COMPLETE, EXECUTE AND DELIVER SUCH DOCUMENTATION AND IN
SUCH LENDER’S JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD NOT
MATERIALLY PREJUDICE THE LEGAL POSITION OF SUCH LENDER.


 


(F)  IF THE ADMINISTRATIVE AGENT OR ANY LENDER DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY NON-EXCLUDED TAXES OR OTHER
TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY ANY BORROWER OR WITH RESPECT TO
WHICH SUCH BORROWER HAVE PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.17,
IT SHALL PAY OVER SUCH REFUND TO SUCH BORROWER (BUT ONLY TO THE EXTENT OF
INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY SUCH BORROWER UNDER THIS
SECTION 2.17 WITH RESPECT TO THE NON-EXCLUDED TAXES OR OTHER TAXES GIVING RISE
TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT
OR SUCH LENDER AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE
RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, THAT THE
RELEVANT BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER,
AGREES TO REPAY THE AMOUNT PAID OVER TO SUCH BORROWER (PLUS ANY PENALTIES,
INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER IN THE EVENT THE ADMINISTRATIVE AGENT OR
SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.
THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY
LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO
ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO ANY BORROWER OR ANY OTHER PERSON.


 


(G)  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 

2.18         Indemnity.  Each Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by such Borrower in making a
borrowing of, conversion into or continuation of Eurocurrency Loans or
Multicurrency Swingline Loans after the relevant Borrower has given a notice

 

28

--------------------------------------------------------------------------------


 

requesting the same in accordance with the provisions of this Agreement,
(b) default by such Borrower in making any prepayment of or conversion from
Eurocurrency Loans or Multicurrency Swingline Loans after the relevant Borrower
has given a notice thereof in accordance with the provisions of this Agreement
or (c) the making of a prepayment of Eurocurrency Loans or Multicurrency
Swingline Loans on a day that is not the last day of an Interest Period with
respect thereto.  Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurocurrency market.  A certificate as to any amounts payable
pursuant to this Section submitted to any Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

2.19         Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.16 or
2.17(a) with respect to such Lender, it will, if requested by the Parent
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event; provided, that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this
Section shall affect or postpone any of the obligations of any Borrower or the
rights of any Lender pursuant to Section 2.16 or 2.17(a).

 

2.20         Replacement of Lenders.  (a) The Parent Borrower shall be permitted
to replace any Lender that (i) requests reimbursement for amounts owing pursuant
to Section 2.16 or 2.17(a) or (ii) defaults in its obligation to make Loans
hereunder, with a replacement financial institution; provided that (A) such
replacement does not conflict with any Requirement of Law, (B) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(C) prior to any such replacement, such Lender shall have taken no action under
Section 2.19 so as to eliminate the continued need for payment of amounts owing
pursuant to Section 2.16 or 2.17(a), (D) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (E) the relevant Borrower shall
be liable to such replaced Lender under Section 2.18 if any Eurocurrency Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (F) the replacement financial institution
shall be reasonably satisfactory to the Administrative Agent, (G) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6 (provided that the Parent Borrower shall be obligated
to pay the registration and processing fee referred to therein), (H) until such
time as such replacement shall be consummated, the relevant Borrower shall pay
all additional amounts (if any) required pursuant to Section 2.16 or 2.17(a), as
the case may be, and (I) any such replacement shall not be deemed to be a waiver
of any rights that any Borrower, the Administrative Agent or any other Lender
shall have against the replaced Lender.

 

(b) If, in connection with any proposed amendment, modification, waiver or
termination pursuant to Section 10.1 (a “Proposed Change”) requiring the consent
of all affected Lenders, the consent of at least a majority of the Lenders is
obtained, but the consent of other Lenders whose consent is required is not
obtained (any such Lender whose consent is not obtained as described in this
clause (b) being referred to as a “Non-Consenting Lender”), then, a Person
designated by the Parent Borrower and reasonably acceptable to the
Administrative Agent, shall have the right (but shall have no obligation) to

 

29

--------------------------------------------------------------------------------


 

purchase from such Non-Consenting Lenders, and such Non-Consenting Lenders agree
that they shall, upon the Administrative Agent’s request, sell and assign to
such Person, all of the Loans or Multicurrency Loans and Commitments or
Multicurrency Revolving Subcommitment of such Non-Consenting Lenders for an
amount equal to the principal balance of all Loans or Multicurrency Loans held
by the Non-Consenting Lenders and all accrued interest and fees with respect
thereto through the date of sale, such purchase and sale to be consummated at
par pursuant to an Assignment and Assumption.

 

2.21         Judgment Currency.  (a)   If, for the purpose of obtaining judgment
in any court, it is necessary to convert a sum owing hereunder in one currency
into another currency, each party hereto agrees, to the fullest extent that it
may effectively do so, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures in the relevant jurisdiction, the
first currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

 


(B)  THE OBLIGATIONS OF EACH BORROWER IN RESPECT OF ANY SUM DUE TO ANY PARTY
HERETO OR ANY HOLDER OF THE OBLIGATIONS OWING HEREUNDER (THE “APPLICABLE
CREDITOR”) SHALL, NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY (THE “JUDGMENT
CURRENCY”) OTHER THAN THE CURRENCY IN WHICH SUCH SUM IS STATED TO BE DUE
HEREUNDER (THE “AGREEMENT CURRENCY”), BE DISCHARGED ONLY TO THE EXTENT THAT, ON
THE BUSINESS DAY FOLLOWING RECEIPT BY THE APPLICABLE CREDITOR OF ANY SUM
ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY, THE APPLICABLE CREDITOR MAY IN
ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE RELEVANT JURISDICTION PURCHASE
THE AGREEMENT CURRENCY WITH THE JUDGMENT CURRENCY; IF THE AMOUNT OF THE
AGREEMENT CURRENCY SO PURCHASED IS LESS THAN THE SUM ORIGINALLY DUE TO THE
APPLICABLE CREDITOR IN THE AGREEMENT CURRENCY, THE RELEVANT BORROWER AS A
SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, AGREES TO INDEMNIFY
THE APPLICABLE CREDITOR AGAINST SUCH LOSS.  THE OBLIGATIONS OF THE BORROWERS
CONTAINED IN THIS SECTION 2.21 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT
AND THE PAYMENT OF ALL OTHER AMOUNTS OWING HEREUNDER.


 

2.22         Foreign Currency Exchange Rate.  (a)  No later than 1:00 P.M.,
Local Time, on each Calculation Date with respect to a Foreign Currency, the
Administrative Agent shall determine the Exchange Rate as of such Calculation
Date with respect to such Foreign Currency, provided that, upon receipt of a
borrowing request of a Multicurrency Loan pursuant to Section 2.2 or the
issuance of any Multicurrency Letter of Credit, the Administrative Agent shall
determine the Exchange Rate with respect to the relevant Foreign Currency on the
related Calculation Date (it being acknowledged and agreed that the
Administrative Agent shall use such Exchange Rate for the purposes of
determining compliance with Section 2.2 with respect to such borrowing
request).  The Exchange Rates so determined shall become effective on the
relevant Calculation Date (a “Reset Date”), shall remain effective until the
next succeeding Reset Date and shall for all purposes of this Agreement (other
than Section 2.21(a)) be the Exchange Rates employed in converting any amounts
between Dollars and Foreign Currencies.


 


(B)  NO LATER THAN 5:00 P.M., LOCAL TIME, ON EACH RESET DATE, THE ADMINISTRATIVE
AGENT SHALL DETERMINE THE AGGREGATE AMOUNT OF THE DOLLAR EQUIVALENTS OF THE
PRINCIPAL AMOUNTS OF THE RELEVANT MULTICURRENCY REVOLVING EXTENSIONS OF CREDIT
THEN OUTSTANDING (AFTER GIVING EFFECT TO ANY MULTICURRENCY REVOLVING EXTENSIONS
OF CREDIT TO BE MADE OR REPAID ON SUCH DATE).


 


(C)  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE PARENT BORROWER OF EACH
DETERMINATION OF AN EXCHANGE RATE HEREUNDER.


 

2.23         Subsidiary Borrowers.  (a) The Parent Borrower may at any time,
with the prior consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), add as a party to this Agreement any
Wholly-Owned Subsidiary to be a Subsidiary Borrower, provided that there shall
be not more than three Subsidiary Borrowers at any time.  Upon (i) execution and
delivery by the

 

30

--------------------------------------------------------------------------------


 

Parent Borrower, any such Subsidiary Borrower and the Administrative Agent, of a
Joinder Agreement providing for any such Subsidiary to become a Subsidiary
Borrower, and (ii) delivery to the Administrative Agent of (A) a Subsidiary
Borrower Opinion in respect of such additional Subsidiary Borrower and (B) such
other documents with respect thereto as the Administrative Agent shall
reasonably request, such Subsidiary shall for all purposes be a party hereto as
a Subsidiary Borrower as fully as if it had executed and delivered this
Agreement.  The Administrative Agent shall notify the Lenders at least five
Business Days prior to granting such consent, and if any Lender notifies the
Administrative Agent within five Business Days that it is not permitted by
applicable Requirements of Law or any of its organizational policies to make
Loans to, or participate in Letters of Credit for the account of, the relevant
Subsidiary, shall withhold such consent or shall give such consent only upon
effecting changes to the provisions of this Section 2 as are contemplated by
paragraph (c) of this Section 2.23 that will assure that such Lender is not
required to make Loans to, or participate in Letters of Credit for the account
of, such Subsidiary.

 


(B)  SO LONG AS THE PRINCIPAL OF AND INTEREST ON ANY LOANS MADE TO ANY
SUBSIDIARY BORROWER UNDER THIS AGREEMENT SHALL HAVE BEEN PAID IN FULL AND ALL
OTHER OBLIGATIONS OF SUCH SUBSIDIARY BORROWER UNDER THIS AGREEMENT SHALL HAVE
BEEN FULLY PERFORMED, THE PARENT BORROWER MAY, BY NOT LESS THAN FIVE BUSINESS
DAYS’ PRIOR NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY NOTIFY THE
RELEVANT LENDERS THEREOF), TERMINATE SUCH SUBSIDIARY’S STATUS AS A “SUBSIDIARY
BORROWER”.


 


(C)  IN ORDER TO ACCOMMODATE THE ADDITION OF A WHOLLY-OWNED SUBSIDIARY AS A
SUBSIDIARY BORROWER WHERE ONE OR MORE LENDERS ARE ABLE AND WILLING TO LEND LOANS
TO, AND PARTICIPATE IN LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF, SUCH
WHOLLY-OWNED SUBSIDIARY, BUT OTHER LENDERS ARE NOT SO ABLE AND WILLING, THE
ADMINISTRATIVE AGENT SHALL BE PERMITTED, WITH THE CONSENT OF THE PARENT
BORROWER, TO EFFECT SUCH CHANGES TO THE PROVISIONS OF THIS SECTION 2 AS IT
REASONABLY BELIEVES ARE APPROPRIATE IN ORDER FOR SUCH PROVISIONS TO OPERATE IN A
CUSTOMARY AND USUAL MANNER FOR “MULTIPLE-CURRENCY” SYNDICATED LENDING AGREEMENTS
TO A CORPORATION AND CERTAIN OF ITS SUBSIDIARIES, ALL WITH THE INTENTION OF
PROVIDING PROCEDURES FOR THE LENDERS WHO ARE SO ABLE AND WILLING TO EXTEND
CREDIT TO SUCH WHOLLY-OWNED SUBSIDIARIES AND FOR THE OTHER LENDERS NOT TO BE
REQUIRED TO DO SO.  PRIOR TO EFFECTING ANY SUCH CHANGES, THE ADMINISTRATIVE
AGENT SHALL GIVE ALL LENDERS AT LEAST FIVE BUSINESS DAYS’ NOTICE THEREOF AND AN
OPPORTUNITY TO COMMENT THEREON.


 


SECTION 3.  LETTERS OF CREDIT


 

3.1           L/C Commitment.  (a) Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Lenders set forth
in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of any Borrower on any Business Day during the Commitment Period in
such form as may be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, (i) the L/C Obligations would exceed
the L/C Commitment or (ii) the aggregate amount of the Available Commitments
would be less than zero.  Each Letter of Credit shall (i) be denominated in
Dollars or any one of the Foreign Currencies and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
that is five Business Days prior to the Revolving Termination Date, provided
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (y) above).

 


(B)  THE ISSUING LENDER SHALL NOT AT ANY TIME BE OBLIGATED TO ISSUE ANY LETTER
OF CREDIT IF SUCH ISSUANCE WOULD CONFLICT WITH, OR CAUSE THE ISSUING LENDER OR
ANY L/C PARTICIPANT TO EXCEED ANY LIMITS IMPOSED BY, ANY APPLICABLE REQUIREMENT
OF LAW.

 

31

--------------------------------------------------------------------------------


 

3.2           Procedure for Issuance of Letter of Credit.  A Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the reasonable satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may reasonably request.  Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three Business Days after its receipt
of the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the relevant Borrower.  The Issuing Lender shall furnish a
copy of such Letter of Credit to the relevant Borrower promptly following the
issuance thereof.  The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

 

3.3           Fees and Other Charges.  (a) The relevant Borrower will pay a fee
(payable in Dollars) on all outstanding Letters of Credit at a per annum rate
equal to the Applicable Margin then in effect with respect to Eurocurrency Loans
under the Revolving Facility, shared ratably among the Lenders and payable
quarterly in arrears on each Fee Payment Date after the issuance date.  In
addition, the Borrowers shall pay to the Issuing Lender for its own account a
fronting fee of 0.125% per annum on the undrawn and unexpired amount of each
Letter of Credit, payable quarterly in arrears on each Fee Payment Date after
the issuance date.

 


(B)   IN ADDITION TO THE FOREGOING FEES, THE RELEVANT BORROWER SHALL PAY OR
REIMBURSE (PAYABLE IN DOLLARS) THE ISSUING LENDER FOR SUCH NORMAL AND CUSTOMARY
COSTS AND EXPENSES (BUT IN NO EVENT INCLUDING COUNSEL FEES FOR ISSUANCES OF AND
AMENDMENTS TO LETTERS OF CREDIT WITHOUT THE WRITTEN CONSENT OF THE BORROWER) AS
ARE INCURRED OR CHARGED BY THE ISSUING LENDER IN ISSUING, NEGOTIATING, EFFECTING
PAYMENT UNDER, AMENDING OR OTHERWISE ADMINISTERING ANY LETTER OF CREDIT.


 

3.4           L/C Participations.  (a)  The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder.  Each L/C Participant agrees with the Issuing Lender that, if a
draft is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the relevant Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay, with respect to Dollar Letters of
Credit, in Dollars, and with respect to Multicurrency Letters of Credit, in the
relevant Foreign Currency, to the Issuing Lender upon demand at the Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed.  Each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the Issuing Lender, any
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
financial condition of the Parent Borrower, (iv) any breach of this Agreement or
any other Loan Document by any Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

32

--------------------------------------------------------------------------------


 


(B)  IF ANY AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT TO THE ISSUING
LENDER PURSUANT TO SECTION 3.4(A) IN RESPECT OF ANY UNREIMBURSED PORTION OF ANY
PAYMENT MADE BY THE ISSUING LENDER UNDER ANY LETTER OF CREDIT IS PAID TO THE
ISSUING LENDER WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH PAYMENT IS DUE,
SUCH L/C PARTICIPANT SHALL PAY TO THE ISSUING LENDER ON DEMAND AN AMOUNT EQUAL
TO THE PRODUCT OF (I) SUCH AMOUNT, TIMES (II) (A) WITH RESPECT TO DOLLAR LETTERS
OF CREDIT, THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE AND (B) WITH RESPECT
TO MULTICURRENCY LETTERS OF CREDIT, THE INTEREST RATE REASONABLY DETERMINED BY
THE ADMINISTRATIVE AGENT TO REFLECT THE COST OF FUNDS INCURRED BY THE
ADMINISTRATIVE AGENT, IN EACH CASE DURING THE PERIOD FROM AND INCLUDING THE DATE
SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY
AVAILABLE TO THE ISSUING LENDER, TIMES (III) A FRACTION THE NUMERATOR OF WHICH
IS THE NUMBER OF DAYS THAT ELAPSE DURING SUCH PERIOD AND THE DENOMINATOR OF
WHICH IS 360.  IF ANY SUCH AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT
PURSUANT TO SECTION 3.4(A) IS NOT MADE AVAILABLE TO THE ISSUING LENDER BY SUCH
L/C PARTICIPANT WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH PAYMENT IS DUE,
THE ISSUING LENDER SHALL BE ENTITLED TO RECOVER FROM SUCH L/C PARTICIPANT, ON
DEMAND, SUCH AMOUNT WITH INTEREST THEREON CALCULATED FROM SUCH DUE DATE AT THE
RATE PER ANNUM APPLICABLE TO ABR LOANS UNDER THE REVOLVING FACILITY (UNLESS SUCH
OVERDUE AMOUNT IS DENOMINATED IN A FOREIGN CURRENCY, IN WHICH CASE SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE HIGHEST RATE THEN
APPLICABLE UNDER THIS AGREEMENT TO MULTICURRENCY LOANS DENOMINATED IN SUCH
FOREIGN CURRENCY).  A CERTIFICATE OF THE ISSUING LENDER SUBMITTED TO ANY L/C
PARTICIPANT WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS SECTION SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.


 


(C)  WHENEVER, AT ANY TIME AFTER THE ISSUING LENDER HAS MADE PAYMENT UNDER ANY
LETTER OF CREDIT AND HAS RECEIVED FROM ANY L/C PARTICIPANT ITS PRO RATA SHARE OF
SUCH PAYMENT IN ACCORDANCE WITH SECTION 3.4(A), THE ISSUING LENDER RECEIVES ANY
PAYMENT RELATED TO SUCH LETTER OF CREDIT (WHETHER DIRECTLY FROM ANY BORROWER OR
OTHERWISE, INCLUDING PROCEEDS OF COLLATERAL APPLIED THERETO BY THE ISSUING
LENDER), OR ANY PAYMENT OF INTEREST ON ACCOUNT THEREOF, THE ISSUING LENDER WILL
DISTRIBUTE TO SUCH L/C PARTICIPANT ITS PRO RATA SHARE THEREOF; PROVIDED,
HOWEVER, THAT IN THE EVENT THAT ANY SUCH PAYMENT RECEIVED BY THE ISSUING LENDER
SHALL BE REQUIRED TO BE RETURNED BY THE ISSUING LENDER, SUCH L/C PARTICIPANT
SHALL RETURN TO THE ISSUING LENDER THE PORTION THEREOF PREVIOUSLY DISTRIBUTED BY
THE ISSUING LENDER TO IT.


 

3.5           Reimbursement Obligation of the Borrowers.  If any draft is paid
under any Letter of Credit, the relevant Borrower shall reimburse the Issuing
Lender for the amount of (a) the draft so paid and (b) any taxes, fees, charges
or other costs or expenses incurred by the Issuing Lender in connection with
such payment, not later than 12:00 Noon, Local Time, on (i) the Business Day
that the relevant Borrower receives notice of such draft, if such notice is
received on such day prior to 10:00 A.M., Local Time, or (ii) if clause
(i) above does not apply, the Business Day immediately following the day that
the relevant Borrower receives such notice.  Each such payment shall be made to
the Issuing Lender at its address for notices referred to herein, with respect
to Dollar Letters of Credit, in Dollars, and with respect to Multicurrency
Letters of Credit, in the relevant Foreign Currency, and in each case in
immediately available funds.  Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (x) until the Business Day next succeeding the date of the relevant
notice, Sections 2.12 (a) or (b), as applicable, and (y) thereafter,
Section 2.12(c).

 

3.6           Obligations Absolute.  Each Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
relevant Borrower may have or have had against the Issuing Lender, any
beneficiary of a Letter of Credit or any other Person.  Each Borrower also
agrees with the Issuing Lender that the Issuing Lender shall not be responsible
for, and the relevant Borrower’s Reimbursement Obligations under Section 3.5
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
such Borrower and any beneficiary of any Letter

 

33

--------------------------------------------------------------------------------


 

of Credit or any other party to which such Letter of Credit may be transferred
or any claims whatsoever of such Borrower against any beneficiary of such Letter
of Credit or any such transferee.  The Issuing Lender shall not be liable for
any error, omission, interruption or delay in transmission, dispatch or delivery
of any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender.  Each Borrower agrees
that any action taken or omitted by the Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct, shall be binding on such
Borrower and shall not result in any liability of the Issuing Lender to such
Borrower.

 

3.7           Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
relevant Borrower of the date and amount thereof.  The responsibility of the
Issuing Lender to the relevant Borrower in connection with any draft presented
for payment under any Letter of Credit shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

 

3.8           Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

 


SECTION 4.  REPRESENTATIONS AND WARRANTIES


 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Parent Borrower hereby represents and warrants to the Administrative Agent and
each Lender that:

 

4.1           Financial Condition.  The audited consolidated balance sheets of
the Parent Borrower and its consolidated Subsidiaries as at December 31, 2003,
December 31, 2004 and December 31, 2005, and the related consolidated statements
of income and of cash flows for the fiscal years ended on such dates, reported
on by and accompanied by an unqualified report from PricewaterhouseCoopers LLP,
present fairly in all material respects the consolidated financial condition of
the Parent Borrower and its consolidated Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended.  The unaudited consolidated balance sheet of
the Parent Borrower and its consolidated Subsidiaries as at March 31, 2006, and
the related unaudited consolidated statements of income and cash flows for the
three-month period ended on such date, present fairly in all material respects
the consolidated financial condition of the Parent Borrower and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the three-month period then ended (subject to
normal year-end audit adjustments and the addition of footnotes).  All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein).  No Group Member has any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph.

 

4.2           No Change.  Since December 31, 2005, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

 

34

--------------------------------------------------------------------------------


 

4.3           Existence; Compliance with Law.  Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except
where the failure to so qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

4.4           Power; Authorization; Enforceable Obligations.  Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrowers, to
obtain extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrowers, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect.  Each Loan Document
has been duly executed and delivered on behalf of each Loan Party party
thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5           No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any material Contractual Obligation of any Group Member
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation.

 

4.6           Litigation.  Except as set forth in Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Parent Borrower, threatened by
or against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

 

4.7           No Default.  No Group Member is in default under or with respect
to any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing.

 

4.8           Liens.  No property of any Group Member is subject to any Lien
except as permitted by Section 7.3.

 

4.9           Intellectual Property.  Each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted, except where the failure to do so is not reasonably likely
to result in a Material Adverse Effect.  No material claim has been

 

35

--------------------------------------------------------------------------------


 

asserted and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does the Parent Borrower know of any valid basis for any such
claim so as to be reasonably likely to result in a Material Adverse Effect.  The
use of Intellectual Property by each Group Member does not infringe on the
rights of any Person so as to be reasonably likely to result in a Material
Adverse Effect.

 

4.10         Taxes.  Each Group Member has filed or caused to be filed all
federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than immaterial amounts and any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member); no tax Lien has been filed, and, to the
knowledge of the Parent Borrower, no claim is being asserted, with respect to
any such tax, fee or other charge.

 

4.11         Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board.  If reasonably requested by any Lender or the Administrative Agent, the
Parent Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1, as applicable, referred to in Regulation U.

 

4.12         Labor Matters.  Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:  (a) there are no strikes or
other labor disputes against any Group Member pending or, to the knowledge of
the Parent Borrower, threatened; (b) hours worked by and payment made to
employees of each Group Member have not been in material violation of the Fair
Labor Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.

 

4.13         ERISA.  Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code.  No termination of a Single Employer Plan has occurred, and no
Lien in favor of the PBGC or a Plan has arisen, during such five-year period. 
The present value of all accrued benefits under each Single Employer Plan (based
on those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount.  Neither the Parent Borrower nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Parent Borrower nor any
Commonly Controlled Entity would become subject to any material liability under
ERISA if the Parent Borrower or any such Commonly Controlled Entity were to
withdraw completely from all Multiemployer Plans as of the valuation date most
closely preceding the date on which this representation is made or deemed made. 
No such Multiemployer Plan is in Reorganization or Insolvent.

 

4.14         Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the

 

36

--------------------------------------------------------------------------------


 

Investment Company Act of 1940, as amended.  No Loan Party is subject to
regulation under any Requirement of Law (other than Regulation X of the Board)
that limits its ability to incur Indebtedness.

 

4.15         Material Subsidiaries.  Except as disclosed to the Administrative
Agent by the Parent Borrower in writing from time to time after the Closing
Date, Schedule 4.15 sets forth the name and jurisdiction of incorporation of
each Material Subsidiary and, as to each such Material Subsidiary, the
percentage of each class of Capital Stock owned by any Loan Party.

 

4.16         Use of Proceeds.  (a)  The proceeds of the Loans and the Swingline
Loans, and the Letters of Credit, shall be used to finance the working capital
needs and general corporate purposes (including acquisitions) of the Parent
Borrower and its Subsidiaries.


 

4.17         Accuracy of Information, etc.  The statements and information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum and any other document, certificate or statement
furnished by or on behalf of any Loan Party to the Administrative Agent or the
Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, taken as a whole,
did not contain as of the date such statement, information, document or
certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Agreement), any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained herein or therein not misleading under the circumstances in which they
were made.  The projections contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Parent Borrower to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount.  Forward-looking statements contained in the
materials referenced above are subject to risks and uncertainties, including
those risks and uncertainties described in the Company’s most recent annual
report on Form 10-K and quarterly report on Form 10-Q filed with the SEC under
the Securities Exchange Act of 1934, as amended, including under the heading
“Factors Affecting Future Operating Results”.

 


SECTION 5.  CONDITIONS PRECEDENT


 

5.1           Conditions to Initial Extension of Credit.  The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:

 


(A)  CREDIT AGREEMENT; GUARANTEE; PLEDGE AGREEMENT.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED (I) THIS AGREEMENT, EXECUTED AND DELIVERED BY THE
ADMINISTRATIVE AGENT, THE BORROWERS AND EACH PERSON LISTED ON SCHEDULE 1.1A,
(II) THE GUARANTEE, EXECUTED AND DELIVERED BY THE GUARANTORS, AND (III) THE
PLEDGE AGREEMENT, EXECUTED AND DELIVERED BY THE PARENT BORROWER.


 


(B)   FINANCIAL STATEMENTS.  THE LENDERS SHALL HAVE RECEIVED (I) AUDITED
CONSOLIDATED FINANCIAL STATEMENTS OF THE PARENT BORROWER FOR THE 2003, 2004 AND
2005 FISCAL YEARS AND (II) UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS
OF THE PARENT BORROWER FOR EACH FISCAL QUARTER ENDED AFTER THE DATE OF THE
LATEST APPLICABLE FINANCIAL STATEMENTS DELIVERED PURSUANT TO CLAUSE (I) OF THIS
PARAGRAPH AS TO WHICH SUCH FINANCIAL STATEMENTS ARE AVAILABLE, AND SUCH
FINANCIAL STATEMENTS SHALL NOT, IN THE REASONABLE JUDGMENT OF THE LENDERS,
REFLECT ANY MATERIAL ADVERSE CHANGE IN THE

 

37

--------------------------------------------------------------------------------


 


CONSOLIDATED FINANCIAL CONDITION OF THE PARENT BORROWER AND ITS SUBSIDIARIES, AS
REFLECTED IN THE FINANCIAL STATEMENTS OR PROJECTIONS CONTAINED IN THE
CONFIDENTIAL INFORMATION MEMORANDUM.


 

(c)  Approvals.  All governmental and third party approvals necessary in
connection with the continuing operations of the Group Members and the
transactions contemplated hereby shall have been obtained and be in full force
and effect.

 

(d)  Fees.  The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Closing Date.  All such amounts will be paid with proceeds of Loans
made on the Closing Date and will be reflected in the funding instructions given
by the Parent Borrower to the Administrative Agent on or before the Closing
Date.

 

(e)  Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates.  The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit B,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.

 

(f)  Legal Opinions.  The Administrative Agent shall have received the following
executed legal opinions:

 

(i)  the legal opinion of Ropes & Gray LLP, counsel to the Parent Borrower and
its Subsidiaries, substantially in the form of Exhibit D-1; and

 

(ii)  the legal opinion of local counsel in Luxembourg and of such other special
and local counsel as may be reasonably required by the Administrative Agent or
the Required Lenders.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

(g)  Termination of Existing Credit Agreement.  (i) The Administrative Agent
shall have received satisfactory evidence that the Existing Credit Agreement
shall have been terminated and all amounts thereunder shall have been paid in
full and satisfactory arrangements shall have been made for the termination of
all Liens granted in connection therewith.

 

(h)  Pledged Stock; Stock Powers.  The Administrative Agent shall have received
the certificates representing the shares of Capital Stock of the Investment
Subsidiary pledged pursuant to the Pledge Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof.

 

(i)  Lien Searches.  The Administrative Agent shall have received the results of
a recent lien search in the jurisdiction of organization of each of the Parent
Borrower and the Subsidiary Guarantors, and such search shall reveal no liens on
any of the assets of the Parent Borrower or the Subsidiary Guarantors except for
liens permitted by Section 7.3 or discharged on or prior to the Closing Date
pursuant to documentation satisfactory to the Administrative Agent.

 

(j)  Filings, Registrations and Recordings.  Each document (including any
Uniform Commercial Code financing statement) required by the Pledge Agreement or
under law or

 

38

--------------------------------------------------------------------------------


 

reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.

 

5.2           Conditions to Each Extension of Credit.  The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:

 

(a)  Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date.

 

(b)  No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

(c)  Rating.  The Parent Borrower shall maintain an Index Debt rating from at
least one of Moody’s and S&P.

 

Each borrowing by and issuance of a Letter of Credit on behalf of a Borrower
hereunder shall constitute a representation and warranty by the relevant
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.

 


SECTION 6.  AFFIRMATIVE COVENANTS


 

The Parent Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Parent Borrower
shall and shall cause each of its Subsidiaries to:

 

6.1           Financial Statements.  Furnish to the Administrative Agent and
each Lender (directly or by making such items available through posting on a
website service):

 

(a)  as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent Borrower, a copy of the audited consolidated balance
sheet of the Parent Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing; and

 

(b)  as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Parent
Borrower, the unaudited consolidated balance sheet of the Parent Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the addition of
footnotes);

 

39

--------------------------------------------------------------------------------


 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

 

6.2           Certificates; Other Information.  Furnish to the Administrative
Agent and each Lender (or, in the case of clause (c), to the relevant Lender):

 

(a)  as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent Borrower with respect to the delivery of any financial
statements pursuant to Section 6.1(a) or within 45 days after the end of each of
the first three quarterly periods of each fiscal year of the Parent Borrower
with respect to the delivery of any financial statements pursuant to
Section 6.1(b), (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements in
all material respects, and satisfied in all material respects every condition
contained in this Agreement and the other Loan Documents to which it is a party
to be observed, performed or satisfied by it, and that such Responsible Officer
has obtained no knowledge of any Default or Event of Default except as specified
in such certificate and (ii) a Compliance Certificate containing all information
and calculations necessary for determining compliance by each Group Member with
the provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Parent Borrower, as the case may be; and

 

(b)  promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

 

6.3           Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.

 

6.4           Maintenance of Existence; Compliance.  (a)(i)  Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.5           Maintenance of Property; Insurance.  (a)  Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.

 

6.6           Inspection of Property; Books and Records; Discussions.  (a)  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and

 

40

--------------------------------------------------------------------------------


 

examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants.

 

6.7           Notices.  Promptly give notice to the Administrative Agent and
each Lender of:

 

(a)  the occurrence of any Default or Event of Default;

 

(b)  any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, could reasonably be expected to have a Material Adverse Effect;

 

(c)  any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $20,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought with respect to a material portion
of the business of the Group Members or (iii) which relates to any Loan
Document;

 

(d)  the following events, as soon as possible and in any event within 30 days
after the Parent Borrower knows or has reason to know thereof:  (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Parent Borrower or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Plan;
and

 

(e)  any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 


EACH NOTICE PURSUANT TO THIS SECTION 6.7 SHALL BE ACCOMPANIED BY A STATEMENT OF
A RESPONSIBLE OFFICER SETTING FORTH DETAILS OF THE OCCURRENCE REFERRED TO
THEREIN AND STATING WHAT ACTION THE RELEVANT GROUP MEMBER PROPOSES TO TAKE WITH
RESPECT THERETO.


 

6.8           Additional Subsidiary Guarantors.  In the event that any Person
(other than Immaterial Subsidiaries) (i)  becomes a wholly-owned (directly or
indirectly) Material Domestic Subsidiary after the Closing Date pursuant to an
acquisition (whether of stock or assets) or merger, or as a result of the
creation of such Person and a transfer to such Person of any property or assets,
or (ii) that is an existing Subsidiary (other than the Investment Subsidiary)
becomes a Material Domestic Subsidiary, the Parent Borrower shall promptly, if
such Person as a result of such acquisition, merger, or creation and transfer
conducts a substantial portion of the business of the Parent Borrower and its
Subsidiaries, or otherwise within 45 days after the end of the fiscal quarter in
which such Person becomes a Material Domestic Subsidiary, cause such Material
Domestic Subsidiary to become a Subsidiary Guarantor by execution and delivery
of an assumption agreement to the Guarantee and by delivery of such other
documentation as the Administrative Agent may reasonably request in connection
therewith, including, without limitation, certified resolutions of such Material
Domestic Subsidiary, certified organizational and authorizing documents of such
Material Domestic Subsidiary, all in form, content and scope reasonably
satisfactory to the Administrative Agent; provided, however, that no such Person
which becomes a Material Domestic Subsidiary shall be required to become a
Subsidiary Guarantor if the incurrence of such obligation would violate any
material agreement binding on such Person and in

 

41

--------------------------------------------------------------------------------


 

existence on the date of such Person becoming a Material Domestic Subsidiary or
any law or regulation applicable to such Person.

 

6.9           Guarantee Coverage Ratio.  As at any date, maintain that the
consolidated total assets of the Guarantors constitute at least 80% of
consolidated total assets of the Parent Borrower and its Domestic Subsidiaries
(other than the Investment Subsidiary).

 


SECTION 7.  NEGATIVE COVENANTS


 

The Parent Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Parent Borrower
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

 

7.1           Financial Condition Covenants.

 


(A)  CONSOLIDATED LEVERAGE RATIO.  PERMIT THE CONSOLIDATED LEVERAGE RATIO AS AT
THE LAST DAY OF ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF THE PARENT
BORROWER TO EXCEED 3.00:1.00.


 


(B)  CONSOLIDATED INTEREST COVERAGE RATIO.  PERMIT THE CONSOLIDATED INTEREST
COVERAGE RATIO FOR ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF THE PARENT
BORROWER TO BE LESS THAN 4.00:1.00.


 

7.2           Indebtedness.  Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

 

(a)  Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b)  Indebtedness of the Parent Borrower to any Subsidiary and of any Subsidiary
to the Parent Borrower or any other Subsidiary; provided, however, that any
Indebtedness of any Borrower, any Subsidiary Guarantor or the Investment
Subsidiary to any non-Guarantor Subsidiary shall be subject to a subordination
agreement unconditionally providing that: (x) such Indebtedness is subordinate
and subject in right of payment to the prior payment in full of the Obligations
(as defined in the Guarantee); (y) that no payments shall be made on such
Indebtedness, nor shall the holder of such Indebtedness exercise any right or
remedy with respect to such Indebtedness, until payment and satisfaction in full
of the Obligations; and (z) notwithstanding clauses (x) and (y), payments may be
made on account of such Indebtedness unless there has occurred an Event of
Default that is continuing or such payment(s) would result in an Event of
Default;

 

(c)  Guarantee Obligations incurred in the ordinary course of business by the
Parent Borrower or any of its Subsidiaries of obligations of any Subsidiary;
provided, however, that any Guarantee Obligations of any Borrower, any
Subsidiary Guarantor or the Investment Subsidiary to any non-Guarantor
Subsidiary shall be subject to a subordination agreement unconditionally
providing that: (x) such Guarantee Obligation is subordinate and subject in
right of payment to the prior payment in full of the Obligations (as defined in
the Guarantee); (y) that no payments shall be made on such Guarantee Obligation,
nor shall the holder of such Guarantee Obligation exercise any right or remedy
with respect to such Guarantee Obligation, until payment and satisfaction in
full of the Obligations; and (z) notwithstanding clauses (x) and (y), payments
may be made on account of such Guarantee Obligation unless there has occurred an
Event of Default that is continuing or such payment(s) would result in an Event
of Default;

 

42

--------------------------------------------------------------------------------


 

(d)  Indebtedness outstanding on the date hereof and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(without increasing, or shortening the maturity of, the principal amount
thereof);

 

(e)  pari passu or subordinated Indebtedness of the Parent Borrower and the
Subsidiary Guarantors; provided any such Indebtedness permitted under this
subsection 7.2(e) may be incurred only if the Parent Borrower shall be in
compliance, on a pro forma basis after giving effect to such incurrence and any
related repayment, repurchase, redemption or defeasance of Indebtedness, with
the covenants contained in subsection 7.1 recomputed as at the last day of the
most recently ended fiscal quarter of the Parent Borrower as if such incurrence
had occurred on such day;

 

(f)  additional Indebtedness of any Non-Guarantor Subsidiary in an aggregate
principal amount not to exceed, together with the aggregate amount of Permitted
Sale/Leaseback Transactions outstanding and the aggregate principal amount of
obligations secured by a Lien incurred pursuant to Section 7.3(k), 10% of
Consolidated Tangible Net Worth at any one time outstanding;

 

(g)  Indebtedness under or in respect of currency exchange contracts or interest
rate protection obligations incurred in the ordinary course of business;

 

(h)  Indebtedness in connection with performance bonds or letters of credit
obtained and issued in the ordinary course of business, including letters of
credit related to insurance associated with claims for work-related injuries;

 

(i)  Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) incurred in the ordinary course of
the Parent Borrower’s or such Subsidiary’s business; and

 

(j)  Indebtedness of any Person that becomes a Subsidiary of the Parent Borrower
after the date hereof, provided that such Indebtedness is in existence at the
time such Person becomes a Subsidiary of the Parent Borrower and was not
incurred in anticipation thereof and so long as immediately after giving effect
thereto, no Event of Default exists.

 

7.3           Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:

 

(a)  Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Parent Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;

 

(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 60 days or that are being contested in good faith by
appropriate proceedings;

 

(c)  pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d)  deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

43

--------------------------------------------------------------------------------


 

(e)  easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Parent Borrower or any of its Subsidiaries;

 

(f)  Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d), provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

 

(g)  Liens securing Indebtedness of the Parent Borrower or any other Subsidiary
incurred pursuant to Section 7.2(i) to finance or refinance the acquisition of
fixed or capital assets, provided that (i) such Liens shall be created
substantially simultaneously with, or within 180 days after, the acquisition of
or any refinancings of such fixed or capital assets, (ii) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

 

(h)  any interest or title of a lessor under any lease entered into by the
Parent Borrower or any other Subsidiary in the ordinary course of its business
and covering only the assets so leased;

 

(i)  Liens on property of any Person that becomes a Subsidiary of the Parent
Borrower after the date hereof, provided that such Liens are in existence at the
time such Person becomes a Subsidiary of the Parent Borrower and were not
created in anticipation thereof;

 

(j)  Liens arising from or upon any judgment or award, provided that such
judgment or award is being contested in good faith by proper appeal proceedings,
such judgment or award is not secured by any Lien which is not discharged within
sixty (60) days, and only so long as execution thereon shall be stayed; and

 

(k)  Liens not otherwise permitted by this Section securing obligations of the
Parent Borrower or any of its Subsidiaries in an aggregate principal amount not
to exceed 5% of Consolidated Tangible Net Worth at any one time outstanding.

 

7.4           Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

 

(a)  any Subsidiary of the Parent Borrower may be merged or consolidated with or
into the Parent Borrower or with or into any other Subsidiary;

 

(b)  any Subsidiary of the Parent Borrower may Dispose of any or all of its
assets (i) to the Parent Borrower or any other Subsidiary (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by
Section 7.5; and

 

(c)  any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation.

 

7.5           Disposition of Property.  Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

 

44

--------------------------------------------------------------------------------


 

(a)  the Disposition of obsolete or worn out property or defaulted receivables
in the ordinary course of business;

 

(b)  the sale of inventory in the ordinary course of business;

 

(c)  Dispositions permitted by clause (i) of Section 7.4(b);

 

(d)  the sale or issuance of any Subsidiary’s Capital Stock to the Parent
Borrower, any Subsidiary Borrower, any Wholly Owned Subsidiary or, in the case
of the Capital Stock of a non-Guarantor Subsidiary, to another non-Guarantor
Subsidiary;

 

(e)  Permitted Sale/Leaseback Transactions;

 

(f)  the Disposition (other than the sale and leaseback) of any non-material
property;

 

(g)  the lease or sublease of any real property; and

 

(h)  the Disposition of other property having a fair market value not to exceed
15% of Consolidated Net Worth in the aggregate.

 

7.6           Restricted Payments.  Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:

 

(a)  any Subsidiary may make Restricted Payments to (i) the Parent Borrower,
(ii) any Subsidiary Borrower, (iii) unless an Event of Default under
Section 8(a) with respect to the Borrowers shall have occurred and be
continuing, any Wholly Owned Subsidiary (but, for the avoidance of doubt, in no
case to any non-Wholly Owned Subsidiary), or, (iv) in the case of a
non-Guarantor Subsidiary, to another non-Guarantor Subsidiary; and

 

(b)  unless an Event of Default under Section 8(a) with respect to the Borrowers
shall have occurred and be continuing, Restricted Payments not otherwise
permitted by this Section may be made so long as the Parent Borrower shall be in
compliance, on a pro forma basis after giving effect to such making and any
related incurrence of Indebtedness, with the covenants contained in
subsection 7.1 recomputed as at the last day of the most recently ended fiscal
quarter of the Parent Borrower as if such incurrence had occurred on such day.

 

7.7           Investments.  Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

 

(a)  extensions of trade credit in the ordinary course of business;

 

(b)  investments in Cash Equivalents;

 

(c)  transactions permitted by Section 7.2;

 

45

--------------------------------------------------------------------------------


 

(d)  loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $10,000,000 at any one time
outstanding;

 

(e)  intercompany Investments by the Parent Borrower in any Subsidiary and by
any Subsidiary in the Parent Borrower or any other Subsidiary; provided,
however, that any intercompany Indebtedness or Guarantees must be permitted by
Sections 7.2(b) or (c), respectively;

 

(f)  purchases or acquisitions (including pursuant to any merger with any Person
that was not a Wholly Owned Subsidiary prior to such merger) of all or a
majority of the Capital Stock or voting Capital Stock of any Person that was not
a Wholly Owned Subsidiary prior thereto, or purchases or acquisitions (in one
transaction or a series of transactions) of all or substantially all of the
assets of any such Person or all or substantially all of the assets of any such
Person constituting a business unit; provided any such Investment permitted
under this subsection 7.7(f) may be made only if the Parent Borrower shall be in
compliance, on a pro forma basis after giving effect to such making and any
related incurrence of Indebtedness, with the covenants contained in
subsection 7.1 recomputed as at the last day of the most recently ended fiscal
quarter of the Parent Borrower as if such incurrence had occurred on such day;

 

(g)  in addition to Investments otherwise expressly permitted by this Section,
Investments by the Parent Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) not to exceed 15% of Consolidated Tangible Net Worth
during the term of this Agreement.

 

7.8           Transactions with Affiliates.  Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Parent Borrower or any Wholly Owned Subsidiary
Guarantor) unless such transaction is (a) otherwise permitted under this
Agreement and (b) upon fair and reasonable terms no less favorable to the
relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.

 

7.9           Sales and Leasebacks.  Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member,
other than Permitted Sale/Leaseback Transactions.

 


SECTION 8.  EVENTS OF DEFAULT


 

If any of the following events shall occur and be continuing:

 

(a)  any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

 

(b)  any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such

 

46

--------------------------------------------------------------------------------


 

other Loan Document shall prove to have been inaccurate in any material respect
on or as of the date made or deemed made; or

 

(c)  any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Parent Borrower only), Section 6.7(a) or Section 7 of this Agreement; or

 

(d)  any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Parent Borrower
from the Administrative Agent or the Required Lenders; or

 

(e)  any Group Member shall (i) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the
Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $40,000,000; or

 

(f)  (i) The Parent Borrower, any Subsidiary Borrower or any Material Subsidiary
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or any Group Member shall make a general assignment for the benefit of
its creditors; or (ii) there shall be commenced against the Parent Borrower, any
Subsidiary Borrower or any Material Subsidiary any case, proceeding or other
action of a nature referred to in clause (i) above that (A) results in the entry
of an order for relief or any such adjudication or appointment or (B) remains
undismissed or undischarged for a period of 60 days; or (iii) there shall be
commenced against the Parent Borrower, any Subsidiary Borrower or any Material
Subsidiary any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Parent
Borrower, any Subsidiary Borrower or any Material Subsidiary shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Parent Borrower, any Subsidiary Borrower or any

 

47

--------------------------------------------------------------------------------


 

Material Subsidiary shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due; or

 

(g)  (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any Group
Member or any Commonly Controlled Entity shall, or in the reasonable opinion of
the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could, in the
reasonable judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or

 

(h)  one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has not disputed coverage) of
$40,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or

 

(i)  any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 35% of the
outstanding common stock of the Parent Borrower.

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken:  (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Parent Borrower
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Parent Borrower, declare the Loans
(with accrued interest thereon) and all other amounts owing under this Agreement
and the other Loan Documents (including all amounts of L/C Obligations, whether
or not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  With respect to
all Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the relevant
Borrower shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.

 

48

--------------------------------------------------------------------------------


 

Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents. 
After all such Letters of Credit shall have expired or been fully drawn upon,
all Reimbursement Obligations shall have been satisfied and all other
obligations of the Borrowers hereunder and under the other Loan Documents shall
have been paid in full, the balance, if any, in such cash collateral account
shall be returned to the Parent Borrower (or such other Person as may be
lawfully entitled thereto).  Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrowers.

 


SECTION 9.  THE AGENTS


 

9.1           Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.   Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

9.2           Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.

 

9.3           Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

9.4           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper

 

49

--------------------------------------------------------------------------------


 

Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrowers), independent accountants and other experts selected by
the Administrative Agent.  The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

 

9.5           Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the Parent
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

 

9.6           Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

9.7           Indemnification.  The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrowers and without
limiting the obligation of the Borrowers to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on

 

50

--------------------------------------------------------------------------------


 

which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

 

9.8           Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

 

9.9           Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders and the
Parent Borrower.  If the Administrative Agent shall resign as Administrative
Agent under this Agreement and the other Loan Documents, then the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall (unless an Event of Default under Section 8(a) or
Section 8(f) with respect to the Borrowers shall have occurred and be
continuing) be subject to approval by the Parent Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 30
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

 

9.10         Agents.  None of the Syndication Agent, the Co-Documentation Agents
or the Co-Agents shall have any duties or responsibilities hereunder in its
capacity as such.

 


SECTION 10.  MISCELLANEOUS


 

10.1         Amendments and Waivers.  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders and each Loan Party to the relevant Loan Document may, or, with
the written consent of the Required Lenders, the Administrative Agent and each

 

51

--------------------------------------------------------------------------------


 

Loan Party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case
may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby; (ii) eliminate or reduce the voting rights of any Lender under
this Section 10.1 without the written consent of such Lender; (iii) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrowers of any of their rights and obligations
under this Agreement and the other Loan Documents, or release all or
substantially all of the Guarantors from their obligations under the Guarantee
without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 2.15 without the written consent of the Required Lenders;
(v) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent; (vi) amend, modify or waive any provision
of Section 2.3 or 2.4 without the written consent of the Swingline Lender; or
(vii) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Lender. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders (other than for
incremental credit facilities permitted by Section 2.7), the Administrative
Agent and the Borrowers (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with Revolving Extensions of Credit and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

 

10.2                           Notices. All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the Borrowers and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Borrowers:

 

c/o Genzyme Corporation
15 Pleasant Street Connector
P.O. Box 9322

 

52

--------------------------------------------------------------------------------


 

 

 

Framingham, MA 01701-9322

 

 

Attention: Treasurer

 

 

Telecopy: 508-872-0827

 

 

Telephone: 508-270-2334

 

 

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A.
270 Park Avenue, 5th Floor
New York, New York 10017

 

 

Attention: Jay Droogan

 

 

Telecopy: 212-270-1063

 

 

Telephone: 212-270-1649

 

 

 

 

 

with a copy to (for Multicurrency Loans):

 

 

 

 

 

JPMorgan Chase Bank, N.A.
125 London Wall
London EC2Y 5AJ

 

 

Attention: Steve Clarke

 

 

Telecopy: 44 20 7777 2360

 

 

Telephone: 44 20 7325 5424

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

10.3                           No Waiver; Cumulative Remedies. No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4                           Survival of Representations and Warranties. All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

10.5                           Payment of Expenses and Taxes. The Parent
Borrower and the Subsidiary Borrowers agree (a) to pay or reimburse the
Administrative Agent for (i) all reasonable fees and disbursements of counsel to
the Administrative Agent and (ii) all of their other reasonable out-of-pocket
costs and expenses not to exceed $20,000 incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan

 

53

--------------------------------------------------------------------------------


 

Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Parent Borrower
prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as the Administrative Agent shall deem appropriate, (b) to pay or
reimburse each Lender and the Administrative Agent for all their reasonable
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including the reasonable fees and disbursements of one counsel for
all Lenders other than the Administrative Agent and of counsel to the
Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and the Administrative Agent and
their respective officers, directors, employees, affiliates, agents and advisors
(each, an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, and
reasonable costs, expenses or disbursements of any kind or nature whatsoever
with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of its
properties and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that neither the Parent Borrower nor any
Subsidiary Borrower shall have any obligation hereunder to any Indemnitee with
respect to Indemnified Liabilities to the extent such Indemnified Liabilities
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee or other Persons associated with the same affiliated group.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Parent Borrower and the Subsidiary Borrowers agree not to assert and to
cause their respective Subsidiaries not to assert, and hereby waive and agree to
cause their respective Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this
Section 10.5 shall be payable not later than 10 days after written demand
therefor. Statements payable by the Parent Borrower or any Subsidiary Borrower
pursuant to this Section 10.5 shall be submitted to Evan Lebson (Telephone
No. 508-270-2334)  (Telecopy No. 508-872-0237), at the address of the Parent
Borrower set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Parent Borrower in a written notice to the
Administrative Agent. The agreements in this Section 10.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

 

10.6                           Successors and Assigns; Participations and
Assignments. (a)  The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any affiliate of the Issuing Lender that
issues any Letter of Credit), except that (i) no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.

 

54

--------------------------------------------------------------------------------


 

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and/or its Multicurrency Revolving Subcommitments,
and the Loans and/or the Multicurrency Loans, as applicable, at the time owing
to it) with the prior written consent of:

 

(A) the Parent Borrower (such consent not to be unreasonably withheld), provided
that no consent of the Parent Borrower shall be required for an assignment to a
Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if an
Event of Default under Section 8(a) or (f) has occurred and is continuing, any
other Person; and

 

(B) the Administrative Agent (such consent not to be unreasonably withheld).

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments, Multicurrency Revolving Subcommitment, Loans or
Multicurrency Loans, the amount of the Commitments or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (or in the case of
Multicurrency Revolving Subcommitments or Multicurrency Loans, the Dollar
Equivalent thereof) unless each of the Parent Borrower and the Administrative
Agent otherwise consent, provided that (1) no such consent of the Parent
Borrower shall be required if an Event of Default under Section 8(a) or (f) has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;

 

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (payable in Dollars); and

 

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Parent Borrower and
its Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities law.

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party

 

55

--------------------------------------------------------------------------------


 

hereto but shall continue to be entitled to the benefits of Sections 2.16, 2.17,
2.18 and 10.5). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.6 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and each Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)(i)  Any Lender may, without the consent of the Parent Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and/or
Multicurrency Revolving Subcommitments, and the Loans and/or Multicurrency Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrowers, the Administrative Agent, the Issuing Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
the proviso to the second sentence of Section 10.1 and (2) directly affects such
Participant. Subject to paragraph (c)(ii) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.16, 2.17
and 2.18 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender.

 

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Parent Borrower’s
prior written consent. Any Participant that is a Non-U.S. Lender shall not be
entitled to the benefits of Section 2.17 unless such Participant complies with
Section 2.17(d).

 

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such

 

56

--------------------------------------------------------------------------------


 

pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

 


(E)  EACH BORROWER, UPON RECEIPT OF WRITTEN NOTICE FROM THE RELEVANT LENDER,
AGREES TO ISSUE NOTES TO ANY LENDER REQUIRING NOTES TO FACILITATE TRANSACTIONS
OF THE TYPE DESCRIBED IN PARAGRAPH (D) ABOVE.


 


(F)  NOTWITHSTANDING THE FOREGOING, ANY CONDUIT LENDER MAY ASSIGN ANY OR ALL OF
THE LOANS IT MAY HAVE FUNDED HEREUNDER TO ITS DESIGNATING LENDER WITHOUT THE
CONSENT OF THE BORROWERS OR THE ADMINISTRATIVE AGENT AND WITHOUT REGARD TO THE
LIMITATIONS SET FORTH IN SECTION 10.6(B). EACH OF THE BORROWERS, EACH LENDER AND
THE ADMINISTRATIVE AGENT HEREBY CONFIRMS THAT IT WILL NOT INSTITUTE AGAINST A
CONDUIT LENDER OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST A CONDUIT LENDER
ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION
PROCEEDING UNDER ANY STATE BANKRUPTCY OR SIMILAR LAW, FOR ONE YEAR AND ONE DAY
AFTER THE PAYMENT IN FULL OF THE LATEST MATURING COMMERCIAL PAPER NOTE ISSUED BY
SUCH CONDUIT LENDER; PROVIDED, HOWEVER, THAT EACH LENDER DESIGNATING ANY CONDUIT
LENDER HEREBY AGREES TO INDEMNIFY, SAVE AND HOLD HARMLESS EACH OTHER PARTY
HERETO FOR ANY LOSS, COST, DAMAGE OR EXPENSE ARISING OUT OF ITS INABILITY TO
INSTITUTE SUCH A PROCEEDING AGAINST SUCH CONDUIT LENDER DURING SUCH PERIOD OF
FORBEARANCE.


 

10.7                           Set-off. In addition to any rights and remedies
of the Lenders provided by law, each Lender shall have the right, without prior
notice to the Borrowers, any such notice being expressly waived by each Borrower
to the extent permitted by applicable law, upon any amount becoming due and
payable by any Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of any Borrower. Each Lender
agrees promptly to notify the Parent Borrower and the Administrative Agent after
any such setoff and application made by such Lender, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

10.8                           Counterparts. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature
page of this Agreement by facsimile transmission shall be effective as delivery
of a manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Parent Borrower and the
Administrative Agent.

 

10.9                           Severability. Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.10                     Integration. This Agreement and the other Loan
Documents represent the entire agreement of the Borrowers, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

57

--------------------------------------------------------------------------------


 

10.11                     GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12                     Submission To Jurisdiction; Waivers. Each Borrower
hereby irrevocably and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Parent Borrower at
its address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

10.13                     Acknowledgements. Each Borrower hereby acknowledges
that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrowers, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

 

10.14                     Releases of Guarantees.  (a)  Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 10.1) to take any action requested by the Parent Borrower having the
effect of releasing any

 

58

--------------------------------------------------------------------------------


 

guarantee obligations to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1.


 

10.15                     Confidentiality. Each of the Administrative Agent and
each Lender agrees to keep confidential all non-public information provided to
it by any Loan Party, the Administrative Agent or any Lender pursuant to or in
connection with this Agreement that is designated by the provider thereof as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate thereof, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement may include material non-public information concerning the Parent
Borrower and its Affiliates and their related parties or their respective
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public information and that it will handle such material
non-public information in accordance with those procedures and applicable law,
including Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Parent Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which
may contain material non-public information about the Parent Borrower and its
Affiliates and their related parties or their respective securities.
Accordingly, each Lender represents to the Parent Borrower and the
Administrative Agent that it has identified in its administrative questionnaire
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

 

10.16                     USA Patriot Act. Each Lender subject to the Act hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is hereby required to obtain, verify and record information that identifies the
Borrowers, which information includes the names and addresses of the Borrowers
and other information that will allow such Lender to identify the Borrowers in
accordance with the Act.

 

10.17                     WAIVERS OF JURY TRIAL. THE BORROWERS, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

GENZYME CORPORATION

 

 

 

 

 

By:

/s/ Michael S. Wyzga

 

 

Name:

Michael S. Wyzga

 

 

Title:

Executive Vice President, Finance; Chief

 

 

 

Financial Officer

 

 

 

 

 

SANGSTAT LUXEMBOURG S.A.R.L.

 

 

 

 

 

By:

/s/ Carl Speecke

 

 

Universal Management Services S.a.r.l.

 

 

Title:

Class B Manager

 

 

By:

Carl Speecke

 

 

 

 

 

SANGSTAT LUXEMBOURG S.A.R.L.

 

 

 

 

 

By:

/s/ Ruth Brand

 

 

Universal Management Services S.a.r.l.

 

 

Title: Class B Manager

 

 

By:   Ruth Brand

 

 

 

 

 

SANGSTAT LUXEMBOURG S.A.R.L.

 

 

 

 

 

By:

/s/ Michael S. Wyzga

 

 

Michael S. Wyzga

 

 

Title: Class A Manager

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative
Agent and as a Lender

 

 

 

By:

/s/ Peter M. Killea

 

 

Name:   Peter M. Killea

 

 

Title:      Vice President

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Syndication Agent and
as a Lender

 

 

 

 

 

By:

/s/ Zubin R. Shroff

 

 

Name: Zubin R. Shroff

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

ABN AMRO BANK N.V.

 

 

 

 

 

By:

/s/ George Dugan

 

 

Name: George Dugan

 

 

Title:   Managing Director

 

 

 

 

 

By:

/s/ Patricia Christy

 

 

Name: Patricia Christy

 

 

Title:    Director

 

--------------------------------------------------------------------------------


 

 

Citizens Bank of Massachusetts

 

 

 

 

 

By:

/s/ R. Scott Haskell

 

 

Name:

R. Scott Haskell

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

Wachovia Bank, National Association

 

 

 

 

 

By:

/s/ Scott Santa Cruz

 

 

Name:

Scott Santa Cruz

 

 

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

 

Mellon Bank, N.A.

 

 

 

 

 

By:

/s/ William M. Feathers

 

 

Name:

William M. Feathers

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Bank of Tokyo-Mitsubishi UFJ Trust Company

 

 

 

By:

/s/ Lillian Kim

 

Name:

Lillian Kim

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Citibank, N.A.

 

 

 

 

 

By:

/s/ Juan Carlos Lorenzo

 

Name: Juan Carlos Lorenzo

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Sovereign Bank

 

 

 

 

 

By:

/s/ Greg Batsevitsky

 

 

Name:

Greg Batsevitsky

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

KBC BANK N.V.

 

 

 

 

 

By:

/s/ Jean-Pierre Diels

 

 

Name:

Jean-Pierre Diels

 

 

Title:

First Vice President

 

 

 

 

 

By:

/s/ Wei-Chun Wang

 

 

Name:

Wei-Chun Wang

 

 

 

Title:

Assistant Vice President

 

 

--------------------------------------------------------------------------------


 

 

The Governor and Company of the Bank of Ireland

 

 

 

By:

/s/ Kevin Healy

 

 

Name:

Kevin Healy

 

 

Title:

Associate

 

 

 

 

 

 

By:

/s/ Padraig Rushe

 

Name:

Padraig Rushe

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

J.P. MORGAN EUROPE LIMITED

 

 

 

 

 

By:

/s/ Alastair Stevenson

 

 

Name:

Alastair Stevenson

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


SCHEDULE 1.1A

 

Commitments

 

Name of Lender

 

Commitment

 

Multicurrency
Subcommitment

 

JPMorgan Chase Bank, N.A.

 

$

47,500,000

 

$

33,928,971.43

 

Bank of America, N.A.

 

$

47,500,000

 

$

33,928,971.43

 

ABN AMRO Bank N.V.

 

$

40,000,000

 

$

28,571,428.57

 

Citizens Bank of Massachusetts

 

$

40,000,000

 

$

28,571,428.57

 

Wachovia Bank, National Association

 

$

40,000,000

 

$

28,571,428.57

 

Mellon Bank, N.A.

 

$

25,000,000

 

$

17,857,142.86

 

Bank of Tokyo-Mitsubishi UFJ Trust Company

 

$

25,000,000

 

$

17,857,142.86

 

Citibank, N.A.

 

$

25,000,000

 

$

17,857,142.86

 

Sovereign Bank

 

$

25,000,000

 

$

17,857,142.86

 

KBC Bank NV

 

$

20,000,000

 

$

14,285,714.29

 

The Governor and Company of the Bank of Ireland

 

$

15,000,000

 

$

10,714,285.71

 

Total

 

$

350,000,000

 

$

250,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1B

 

Subsidiary Borrowers

 

SangStat Luxembourg S.à.r.l

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1C

 

Mandatory Cost

 

1.                                The Mandatory Cost is an addition to the
interest rate to compensate Lenders for the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirements of the European Central Bank.

 

2.                                On the first day of each Interest Period (or
as soon as possible thereafter) the Administrative Agent shall calculate, as a
percentage rate, a rate (the “Additional Cost Rate”) for each Lender, in
accordance with the paragraphs set out below. The Mandatory Cost will be
calculated by the Administrative Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.

 

3.                                The Additional Cost Rate for any Lender
lending from a facility office in a participating member state will be the
percentage notified by that Lender to the Administrative Agent. This percentage
will be certified by that Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of that
Lender’s participation in all Loans made from that facility office) of complying
with the minimum reserve requirements of the European Central Bank in respect of
loans made from that facility office.

 

4.                                The Additional Cost Rate for any Lender
lending from a facility office in the United Kingdom will be calculated by the
Administrative Agent as follows:

 

(a)                                         in relation to a Multicurrency Loan
denominated in sterling:

 

AB + C(B – D) + E x 0.01

  per cent. per annum

100 – (A + C)

 

(b)                                 in relation to a Multicurrency Loan in any
currency other than sterling:

 

E x 0.01

  per cent. per annum.

300

 

Where:

 

A                            is the percentage of Eligible Liabilities (assuming
these to be in excess of any stated minimum) which that Lender is from time to
time required to maintain as an interest free cash ratio deposit with the Bank
of England to comply with cash ratio requirements.

 

B                              is the percentage rate of interest (excluding the
Applicable Margin and the Mandatory Cost and, if the Loan is an unpaid sum, the
additional rate of interest specified in Section 2.12(f) payable for the
relevant Interest Period on the Loan.

 

C                              is the percentage (if any) of Eligible
Liabilities which that Lender is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England.

 

 

--------------------------------------------------------------------------------


 

D                             is the percentage rate per annum payable by the
Bank of England to the Agent on interest bearing Special Deposits.

 

E                               is designed to compensate Lenders for amounts
payable under the Fees Rules and is calculated by the Administrative Agent as
being the average of the most recent rates of charge supplied by the Reference
Banks to the Administrative Agent pursuant to paragraph 7 below and expressed in
pounds per £1,000,000.

 

5.                                For the purposes of this Schedule:

 

(a)                                  “Eligible Liabilities” and “Special
Deposits” have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England;

 

(b)                                 “Fees Rules” means the rules on periodic
fees contained in the FSA Supervision Manual or such other law or regulation as
may be in force from time to time in respect of the payment of fees for the
acceptance of deposits;

 

(c)                                  “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees
Rules but taking into account any applicable discount rate); and

 

(d)                                 “Tariff Base” has the meaning given to it
in, and will be calculated in accordance with, the Fees Rules.

 

6.                                In application of the above formulae, A, B, C
and D will be included in the formulae as percentages (i.e. 5 per cent. will be
included in the formula as 5 and not as 0.05). A negative result obtained by
subtracting D from B shall be taken as zero. The resulting figures shall be
rounded to four decimal places.

 

7.                                If requested by the Administrative Agent, each
Reference Bank shall, as soon as practicable after publication by the Financial
Services Authority, supply to the Administrative Agent, the rate of charge
payable by that Reference Bank to the Financial Services Authority pursuant to
the Fees Rules in respect of the relevant financial year of the Financial
Services Authority (calculated for this purpose by that Reference Bank as being
the average of the Fee Tariffs applicable to that Reference Bank for that
financial year) and expressed in pounds per £1,000,000 of the Tariff Base of
that Reference Bank.

 

8.                                Each Lender shall supply any information
required by the Administrative Agent for the purpose of calculating its
Additional Cost Rate. In particular, but without limitation, each Lender shall
supply the following information on or prior to the date on which it becomes a
Lender:

 

(a)                                  the jurisdiction of its facility office;
and

 

--------------------------------------------------------------------------------


 

(b)                                 any other information that the
Administrative Agent may reasonably require for such purpose.

 

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9.                                The percentages of each Lender for the purpose
of A and C above and the rates of charge of each Reference Bank for the purpose
of E above shall be determined by the Administrative Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Agent to the contrary, each
Lender’s obligations in relation to cash ratio deposits and Special Deposits are
the same as those of a typical bank from its jurisdiction of incorporation with
a Facility Office in the same jurisdiction as its Facility Office.

 

10.                          The Administrative Agent shall have no liability to
any person if such determination results in an Additional Cost Rate which over
or under compensates any Lender and shall be entitled to assume that the
information provided by any Lender or Reference Bank pursuant to paragraphs 3, 7
and 8 above is true and correct in all respects.

 

11.                          The Administrative Agent shall distribute the
additional amounts received as a result of the Mandatory Cost to the Lenders on
the basis of the Additional Cost Rate for each Lender based on the information
provided by each Lender and each Reference Bank pursuant to paragraphs 3, 7 and
8 above.

 

12.                          Any determination by the Administrative Agent
pursuant to this Schedule in relation to a formula, the Mandatory Cost, an
Additional Cost Rate or any amount payable to a Lender shall, in the absence of
manifest error, be conclusive and binding on all Parties.

 

13.                          The Administrative Agent may from time to time,
after consultation with the Parent Borrower and the Lenders, determine and
notify to all parties any amendments which are required to be made to this
Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1D

 

Co-Agents

 

Mellon Bank, N.A.

 

Bank of Tokyo-Mitsubishi UFJ Trust Company

 

Citibank, N.A.

 

Sovereign Bank

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.4

 

Consents, Authorizations, Filings and Notices

 

None.

--------------------------------------------------------------------------------


 

SCHEDULE 4.6

 

Litigation

 

None, although the Parent Borrower refers to the litigation disclosed in the
Parent Borrower’s Form 10-Q filing for the fiscal quarter ending March 31, 2006
with the U.S. Securities and Exchange Commission pursuant to the Securities Act
of 1934, as amended, none of which is reasonably expected to have a Material
Adverse Effect.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.15

 

Material Subsidiaries

 

See attached.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2(d)

 

Existing Indebtedness

 

See attached.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.3(f)

 

Existing Liens

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF
COMPLIANCE CERTIFICATE

 

This Compliance Certificate is delivered pursuant to Section 6.2(b) of the
Credit Agreement, dated as of July 14, 2006 (as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”), among Genzyme
Corporation (the “Parent Borrower”), the subsidiary borrowers thereto (the
Subsidiary Borrowers”; and together with the Parent Borrower, the “Borrowers”),
the Lenders party thereto, the Syndication Agent named therein and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

 

1.             I am the duly elected, qualified and acting [list title of
Responsible Officer] of the Parent Borrower.

 

2.             I have reviewed and am familiar with the contents of this
Certificate.

 

3.             I have reviewed the terms of the Credit Agreement and the Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Parent Borrower
during the accounting period covered by the financial statements attached hereto
as Attachment 1 (the “Financial Statements”). Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default[, except as set forth below].

 

4.             Attached hereto as Attachment 2 are the computations showing
compliance with the covenants set forth in Section 7.1, 7.2, 7.3, 7.5, 7.6, and
7.7  of the Credit Agreement.

 

IN WITNESS WHEREOF, I have executed this Certificate this            day of
        , 200    .

 

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Attachment 1
to Compliance Certificate

 

[Attach Financial Statements]

 

--------------------------------------------------------------------------------


 

Attachment 2
to Compliance Certificate

 

The information described herein is as of             ,         , and pertains
to the period from                   ,          to                            
    ,         .

 

[Set forth Covenant Calculations]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF
CLOSING CERTIFICATE

 

Pursuant to Section 5.1(e) of the Credit Agreement, dated as of July 14, 2006
(the “Credit Agreement”; terms defined therein being used herein as therein
defined), among Genzyme Corporation (the “Parent Borrower”), the subsidiary
borrowers thereto (the Subsidiary Borrowers”; and together with the Parent
Borrower, the “Borrowers”), the Lenders party thereto, the Syndication Agent
named therein and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), the undersigned [INSERT TITLE OF OFFICER]
of [INSERT NAME OF LOAN PARTY] (the “Certifying Loan Party”) hereby certifies as
follows:

 

1.             The representations and warranties of the Certifying Loan Party
set forth in each of the Loan Documents to which it is a party or which are
contained in any certificate furnished by or on behalf of the Certifying Loan
Party pursuant to any of the Loan Documents to which it is a party are true and
correct in all material respects on and as of the date hereof with the same
effect as if made on the date hereof, except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date.

 

2.                                                    is the duly elected and
qualified Corporate Secretary of the Certifying Loan Party and the signature set
forth for such officer below is such officer’s true and genuine signature.

 

3.             No Default or Event of Default has occurred and is continuing as
of the date hereof or after giving effect to the Loans to be made on the date
hereof and the use of proceeds thereof. [Borrowers only]

 

4.             The conditions precedent set forth in Section 5.1 of the Credit
Agreement were satisfied as of the Closing Date. [Borrowers only]

 

The undersigned Corporate Secretary of the Certifying Loan Party certifies as
follows:

 

5.             There are no liquidation or dissolution proceedings pending or to
my knowledge threatened against the Certifying Loan Party, nor has any other
event occurred adversely affecting or threatening the continued corporate
existence of the Certifying Loan Party.

 

6.             The Certifying Loan Party is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
organization.

 

7.             Attached hereto as Annex 1 is a true and complete copy of
resolutions duly adopted by the Board of Directors of the Certifying Loan Party
on                                   ; such resolutions have not in any way been
amended, modified, revoked or rescinded, have been in full force and effect
since their adoption to and including the date hereof and are now in full force
and effect and are the only corporate proceedings of the Certifying Loan Party
now in force relating to or affecting the matters referred to therein.

 

8.             Attached hereto as Annex 2 is a true and complete copy of the
By-Laws of the Certifying Loan Party as in effect on the date hereof.

 

9.             Attached hereto as Annex 3 is a true and complete copy of the
Certificate of Incorporation of the Certifying Loan Party as in effect on the
date hereof.

 

--------------------------------------------------------------------------------


 

10.           The following persons are now duly elected and qualified officers
of the Certifying Loan Party holding the offices indicated next to their
respective names below, and the signatures appearing opposite their respective
names below are the true and genuine signatures of such officers, and each of
such officers is duly authorized to execute and deliver on behalf of the
Certifying Loan Party each of the Loan Documents to which it is a party and any
certificate or other document to be delivered by the Certifying Loan Party
pursuant to the Loan Documents to which it is a party:

 

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

 

 

 

 

Name:

Name:

Title:

Title: Corporate Secretary

 

Date:  July       , 2006

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Credit Agreement, dated as of  July 14, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Genzyme Corporation (the “Parent Borrower”), the subsidiary
borrowers thereto (the Subsidiary Borrowers”; and together with the Parent
Borrower, the “Borrowers”), the Lenders party thereto, the Syndication Agent
named therein and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

 

1.             The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Credit Agreement with respect to those credit facilities contained in the
Credit Agreement as are set forth on Schedule 1 hereto (individually, an
“Assigned Facility”; collectively, the “Assigned Facilities”), in a principal
amount for each Assigned Facility as set forth on Schedule 1 hereto.

 

2.             The Assignor (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower, any of their Affiliates or any other
obligor or the performance or observance by any Borrower, any of their
Affiliates or any other obligor of any of their respective obligations under the
Credit Agreement or any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto.

 

3.             The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Assumption; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements delivered pursuant to Section 4.1 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption; (c) agrees
that it will, independently and without reliance upon the Assignor, the Agents
or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Agents to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement, the other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Agents by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it

 

--------------------------------------------------------------------------------


 

is organized under the laws of a jurisdiction outside the United States, its
obligation pursuant to Section 2.17(d) of the Credit Agreement.

 

4.             The effective date of this Assignment and Assumption shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”). Following the execution of this Assignment and Assumption, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

 

5.             Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to the
Effective Date or accrue subsequent to the Effective Date. The Assignor and the
Assignee shall make all appropriate adjustments in payments by the Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.

 

6.             From and after the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement.

 

7.             This Assignment and Assumption shall be governed by and construed
in accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

2

--------------------------------------------------------------------------------


 

Schedule 1
to Assignment and Assumption with respect to
the Credit Agreement, dated as of July 14, 2006,
among Genzyme Corporation (the “Parent Borrower”), the subsidiary borrowers
thereto (the Subsidiary
Borrowers”; and together with the Parent Borrower, the “Borrowers”),

the Lenders party thereto,
the Syndication Agent named therein
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”)

 

Name of Assignor:                                               

 

Name of Assignee:                                               

 

Effective Date of Assignment:                             

 

Credit Facility Assigned

 

Principal
Amount Assigned

 

Commitment Percentage Assigned

 

 

 

 

 

 

 

 

 

$

 

 

%

 

 

[Name of Assignee]

[Name of Assignor]

 

 

 

 

By:

 

 

By:

 

 

 

   Title:

 

   Title:

 

 

 

 

 

 

 

 

Accepted for Recordation in the Register:

Required Consents (if any):

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

GENZYME CORPORATION

 

 

By:

 

 

By:

 

 

Title:

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

 

By:

 

 

 

 

 

  Title:

 

--------------------------------------------------------------------------------


 

Exhibit D

Form of Ropes & Gray LLP Legal Opinion

 

[On letterhead of Ropes & Gray LLP]

July 14, 2006

 

To the Administrative Agent
and each Lender party to the
Credit Agreement referred to below

 

Re: Genzyme Corporation

 

Ladies and Gentlemen:

 

This opinion is being furnished to you pursuant to the Credit Agreement dated as
of July 14, 2006 (the “Credit Agreement”), among Genzyme Corporation, a
Massachusetts corporation (the “Company”), the Subsidiary Borrower (as defined
below) party thereto, the Lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and Bank of America, N.A., as
Syndication Agent, in connection with the closing held this day under the Credit
Agreement. Unless otherwise defined herein, capitalized terms used herein have
the meanings set forth in the Credit Agreement.

 

We have acted as counsel to the Loan Parties (as defined below) in connection
with the Credit Agreement, the Guarantee, the Pledge Agreement, and the Notes
being delivered by the Company today under the Credit Agreement (which
agreements and Notes are collectively referred to herein as the “Credit
Documents”). The subsidiaries of the Company listed in Parts A and B of
Schedule I hereto are referred to herein respectively as the “Massachusetts LP
Guarantor” and the “Delaware LLC Guarantor”. The Massachusetts LP Guarantor and
the Delaware LLC Guarantor are referred to herein collectively as the “Covered
Guarantors”. The Company and the Covered Guarantors are referred to herein
collectively as the “Loan Parties”.

 

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents and records and have made such investigation of
fact and such examination of law as we have deemed appropriate in order to
enable us to render the opinions set forth herein. In conducting such
investigation, we have relied, without independent verification, upon
certificates of officers of the Loan Parties and one or more of their
Subsidiaries, public officials and other appropriate Persons, and on the
representations and warranties as to matters of fact and on the covenants as to
the application of proceeds contained in the Credit Documents.

 

The opinions expressed herein are limited to matters governed by the laws of the
State of New York, the laws of the Commonwealth of Massachusetts, the Delaware
Limited Liability Company Act, and the federal laws of the United States of
America (collectively, the “Covered Laws”).

 

Based upon and subject to the foregoing and subject to the additional
qualifications set

 

--------------------------------------------------------------------------------


 

forth below, we are of the opinion that:

 

1.                                       (a)  The Company (i) is a corporation
validly existing and in good standing under the laws of the Commonwealth of
Massachusetts and (ii) has the corporate power and authority to conduct the
business in which it is engaged and to execute, deliver and perform its
obligations under each of the Credit Documents to which it is a party.

 

(b)  The Massachusetts LP Guarantor (i) is a limited partnership validly
existing and in good standing under the laws of the Commonwealth of
Massachusetts and (ii) has the power and authority under its limited partnership
agreement and the Massachusetts Uniform Limited Partnership Act to conduct the
business in which it is engaged and to execute, deliver, and perform its
obligations under each of the Credit Documents to which it is a party.

 

(c)  The Delaware LLC Guarantor (i) is a limited liability company validly
existing and in good standing under the laws of the State of Delaware and (ii)
has the power and authority under its limited liability company agreement and
the Delaware Limited Liability Company Act to conduct the business in which it
is engaged and to execute, deliver, and perform its obligations under each of
the Credit Documents to which it is a party.

 

2.             Each of the Company and the Covered Guarantors has duly
authorized, executed, and delivered each of the Credit Documents to which it is
a party.

 

3.             Each of the Credit Documents to which each of the Loan Parties is
a party constitutes the valid and binding obligation of each such Person as is
party thereto and is enforceable against each such Person in accordance with its
terms.

 

4.             The execution and delivery by each of the Company and the Covered
Guarantors of the Credit Documents to which such Person is party and the
performance by such Person of its obligations thereunder will not violate or
require the repurchase of securities under the articles of organization,
by-laws, limited liability company agreement, or limited partnership agreement,
as applicable, of such Person. The execution and delivery by each of the Loan
Parties of the Credit Documents to which such Person is party and the
performance by such Person of its obligations thereunder (a) will not violate
any Covered Laws and (b) will not result in a breach or violation of, or
constitute a default under, any of the agreements, instruments, court orders,
judgments or decrees listed on Schedule II hereto.

 

5.             Under the Covered Laws, no consent, approval, license or
exemption by, or order or authorization of, or filing, recording or registration
with, any governmental authority is required to be obtained by the Loan Parties
in connection with the execution and delivery of the Credit Documents to which
each such Person is party or the performance by each such Person of its
obligations thereunder.

 

6.             We are not representing any of the Loan Parties in any pending
litigation in which it is a named defendant that challenges the validity or
enforceability of, or seeks to enjoin the performance of, the Credit Documents.

 

2

--------------------------------------------------------------------------------


 

7.             None of the Loan Parties is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

8.             Neither the making of the loans under the Credit Agreement, nor
the application of the proceeds thereof as provided in the Credit Agreement,
will violate Regulations T, U or X of the Board of Governors of the Federal
Reserve System as in effect on the date hereof.

 

9.             The Pledge Agreement creates a valid security interest in favor
of the Administrative Agent for the benefit of the Lenders in the Pledged Stock
described therein to the extent that a security interest in such Pledged Stock
can be created under Article 9 of the New York Uniform Commercial Code.

 

10.           Upon the delivery in the State of New York to the Administrative
Agent of the Pledged Stock listed on Schedule III and the related stock powers
pursuant to the Pledge Agreement and assuming that neither the Lenders nor the
Administrative Agent had “notice of an adverse claim” (within the meaning of
Section 8-105 of the New York Uniform Commercial Code) with respect to such
Pledged Stock at the time such Pledged Stock is delivered to the Administrative
Agent, the respective security interests in such Pledged Stock created in favor
of the Administrative Agent for the benefit of the Lenders under the Pledge
Agreement constitute perfected security interests in such Pledged Stock, free of
any “adverse claim” (as defined in the New York Uniform Commercial Code).

 

Our opinion that each of the Credit Documents to which each of the Loan Parties
is a party constitutes the valid and binding obligation of each such Person,
enforceable against each such Person in accordance with its terms, is subject to
(i) bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance
and other laws of general application affecting the rights and remedies of
creditors and secured parties, (ii) general principles of equity.

 

The opinions expressed herein do not purport to cover, and we express no opinion
with respect to, the applicability of Section 548 of the federal Bankruptcy Code
or any comparable provision of state law.

 

The opinions expressed herein are subject to the qualification that the
enforceability of provisions in the Credit Documents providing for
indemnification or contribution may be limited by public policy considerations.
In addition, we express no opinion as to (i) the extent to which broadly worded
waivers, conclusive presumptions or determinations or powers of attorney may be
enforced, (ii) the enforceability of any provision of the Credit Documents which
purports to grant the right of setoff to an affiliate of a lender or a purchaser
of a participation in the loans outstanding thereunder, which permits the
exercise of a right of setoff against amounts not then due, or which constitutes
a penalty or forfeiture, or (iii) the enforceability of any provision which
provides for non-effectiveness of oral modifications, waiver of or consent to
service of process and venue, waiver of offset or defenses, or judgment
currency. In connection with the provisions of the Credit Documents whereby the
parties submit to the jurisdiction of the courts of the United States of America
located in the State of New York, we note the limitations of 28 U.S.C. §§ 1331
and 1332 on subject matter jurisdiction of the federal courts.

 

3

--------------------------------------------------------------------------------


 

In addition, certain provisions contained in the Pledge Agreement may be
unenforceable in whole or in part, but the inclusion of such provisions in the
Pledge Agreement does not affect the validity of any of the other provisions
thereof, and the remaining provisions of the Credit Documents are sufficient for
the practical realization of the benefits intended to be provided thereby.

 

We call your attention to the fact that section 552 of the Bankruptcy Code
limits the extent to which property acquired by a debtor after the commencement
of a case under the Bankruptcy Code may be subject to a lien resulting from any
security agreement entered into by the debtor before the commencement of the
case.

 

In giving the foregoing opinions, we have assumed that (i) each Lender is
subject to control, regulation or examination by a state or federal regulatory
agency for purposes of M.G.L. c. 271, section 49, (ii) the Lenders have made and
will maintain the filings required for non-exempt Lenders under such statute or
(iii) amounts payable to the Lenders as interest and expenses (computed as
provided in such statute) in respect of the extensions of credit under the
Credit Agreement will not exceed the limit provided in such statute.

 

This opinion is being furnished only to the addressees and is solely for their
benefit and the benefit of their participants and assignees permitted by the
Credit Agreement. This opinion may not be relied upon for any other purpose or
by any other Person without our prior written consent.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

Ropes & Gray LLP

 

4

--------------------------------------------------------------------------------


 

Schedule I

 

Covered Guarantors

 

 

 

--------------------------------------------------------------------------------


 

Schedule II

 

Material Agreements

 

 

 

--------------------------------------------------------------------------------


 

Schedule III

 

Pledged Stock

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF EXEMPTION CERTIFICATE

 

Reference is made to the Credit Agreement, dated as of July 14, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Genzyme Corporation (the “Parent Borrower”), the subsidiary
borrowers thereto (the Subsidiary Borrowers”; and together with the Parent
Borrower, the “Borrowers”), the Lenders party thereto, the Syndication Agent
named therein and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.                                              (the
“Non-U.S. Lender”) is providing this certificate pursuant to Section 2.17(d) of
the Credit Agreement. The Non-U.S. Lender hereby represents and warrants that:

 

1. The Non-U.S. Lender is the sole record and beneficial owner of the Loans in
respect of which it is providing this certificate.

 

2. The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Non-U.S. Lender further represents and warrants that:

 

(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

 

(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.

 

3. The Non-U.S. Lender is not a 10-percent shareholder of any Borrower within
the meaning of Section 881(c)(3)(B) of the Code.

 

4. The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

 

[NAME OF NON-U.S. LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

 

 

 

GUARANTEE

 

 

made by

 

 

GENZYME CORPORATION

 

 

and certain of its Subsidiaries

 

 

in favor of

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

Dated as of July 14, 2006

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

SECTION 1.

DEFINED TERMS

 

1

1.1

Definitions

 

1

1.2

Other Definitional Provisions

 

3

 

 

 

 

SECTION 2.

GUARANTEE

 

3

2.1

Guarantee

 

3

2.2

Right of Contribution

 

4

2.3

No Subrogation

 

4

2.4

Amendments, etc. with respect to the Borrower Obligations

 

4

2.5

Guarantee Absolute and Unconditional

 

4

2.6

Reinstatement

 

5

2.7

Payments

 

5

 

 

 

 

SECTION 3.

MISCELLANEOUS

 

6

3.1

Amendments in Writing

 

6

3.2

Notices

 

6

3.3

No Waiver by Course of Conduct; Cumulative Remedies

 

6

3.4

Enforcement Expenses; Indemnification

 

6

3.5

Successors and Assigns

 

6

3.6

Set-Off

 

6

3.7

Counterparts

 

7

3.8

Severability

 

7

3.9

Section Headings

 

7

3.10

Integration

 

7

3.11

GOVERNING LAW

 

7

3.12

Submission To Jurisdiction; Waivers

 

7

3.13

Acknowledgements

 

8

3.14

Additional Guarantors

 

8

3.15

Releases

 

8

3.16

WAIVER OF JURY TRIAL

 

8

3.17

Application of Proceeds

 

9

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

Schedule 1

Notice Addresses

 

 

 

i

--------------------------------------------------------------------------------


 

GUARANTEE

 

GUARANTEE, dated as of July 14, 2006, made by each of the signatories hereto, in
favor of JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) from time to time parties to the Credit Agreement,
dated as of July 14, 2006 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Genzyme Corporation (the “Parent
Borrower”), the subsidiary borrowers thereto (the “Subsidiary Borrowers”;
together with the Parent Borrower, the “Borrowers”), the Lenders, the
Syndication Agent, and the Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to each Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, each Borrower is a member of an affiliated group of companies that
includes each other Guarantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable each Borrower to make valuable transfers to one
or more of the other Guarantors in connection with the operation of their
respective businesses;

 

WHEREAS, each Borrower and the other Guarantors are engaged in related
businesses, and each Guarantor will derive substantial direct and indirect
benefit from the making of the extensions of credit under the Credit Agreement;
and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to each Borrower under the Credit
Agreement that the Guarantors shall have executed and delivered this Guarantee
to the Administrative Agent for the ratable benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to each
Borrower thereunder, each Guarantor hereby agrees with the Administrative Agent,
for the ratable benefit of the Secured Parties, as follows:

 


SECTION 1.           DEFINED TERMS


 

1.1           Definitions.  (a)  Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

 


(B)           THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Borrower Obligations”: the collective reference to (i) the Parent Borrower
Obligations and (ii) the Subsidiary Borrowers Obligations.

 

“Foreign Subsidiary”:  any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

 

--------------------------------------------------------------------------------


 

“Guarantee”:  this Guarantee, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Guarantee (including, without limitation, Section 2) or any other Loan Document,
in each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or
to the Lenders that are required to be paid by such Guarantor pursuant to the
terms of this Guarantee or any other Loan Document).

 

“Guarantors”:  the collective reference to (i) with respect to the Borrower
Obligations of the Parent Borrower, each signatory to this Guarantee other than
the Parent Borrower and (ii) with respect to the Borrower Obligations of the
Subsidiary Borrowers, the Parent Borrower.

 

“Obligations”:  (i) in the case of each Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Parent Borrower Obligations”:  the collective reference to the unpaid principal
of and interest on the Loans and Reimbursement Obligations and all other
obligations and liabilities of the Parent Borrower (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Parent Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to the Administrative Agent or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, this Guarantee, the other Loan Documents, any Letter of Credit
or any other document made, delivered or given in connection with any of the
foregoing, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or
to the Lenders that are required to be paid by the Parent Borrower pursuant to
the terms of any of the foregoing agreements).

 

“Secured Parties”:  the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Borrower Obligations or
Guarantor Obligations, as applicable, are owed.

 

“Subsidiary Borrowers Obligations”:  the collective reference to the unpaid
principal of and interest on the Loans and Reimbursement Obligations and all
other obligations and liabilities of the each Subsidiary Borrower (including,
without limitation, interest accruing at the then applicable rate provided in
the Credit Agreement after the maturity of the Loans and Reimbursement
Obligations and interest accruing at the then applicable rate provided in the
Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the relevant Subsidiary Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, this Agreement, the other Loan
Documents, any Letter of Credit, or any other document made, delivered or given
in connection with any of the foregoing, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of

 

2

--------------------------------------------------------------------------------


 

counsel to the Administrative Agent or to the Lenders that are required to be
paid by the relevant Subsidiary Borrower pursuant to the terms of any of the
foregoing agreements).

 

1.2           Other Definitional Provisions.  (a)  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Guarantee
shall refer to this Guarantee as a whole and not to any particular provision of
this Guarantee, and Section and Schedule references are to this Guarantee unless
otherwise specified.

 


(B)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


(C)           WHERE THE CONTEXT REQUIRES, TERMS RELATING TO THE COLLATERAL OR
ANY PART THEREOF, WHEN USED IN RELATION TO A GUARANTOR, SHALL REFER TO SUCH
GUARANTOR’S COLLATERAL OR THE RELEVANT PART THEREOF.


 


SECTION 2.           GUARANTEE


 

2.1           Guarantee.  (a)  (i) Each of the Subsidiary Guarantors hereby,
jointly and severally, unconditionally and irrevocably, guarantees to the
Administrative Agent, for the ratable benefit of the Secured Parties and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Parent Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Parent Borrower
Obligations and (ii) the Parent Borrower hereby unconditionally and irrevocably,
guarantees to the Administrative Agent, for the ratable benefit of the Secured
Parties and their respective successors, indorsees, transferees and assigns, the
prompt and complete payment and performance by each Subsidiary Borrower when due
(whether at the stated maturity, by acceleration or otherwise) of the Subsidiary
Borrowers Obligations.

 


(B)           ANYTHING HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY
NOTWITHSTANDING, THE MAXIMUM LIABILITY OF EACH GUARANTOR HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS SHALL IN NO EVENT EXCEED THE AMOUNT WHICH CAN BE GUARANTEED
BY SUCH GUARANTOR UNDER APPLICABLE FEDERAL AND STATE LAWS RELATING TO THE
INSOLVENCY OF DEBTORS (AFTER GIVING EFFECT TO THE RIGHT OF CONTRIBUTION
ESTABLISHED IN SECTION 2.2).


 


(C)           EACH GUARANTOR AGREES THAT THE BORROWER OBLIGATIONS MAY AT ANY
TIME AND FROM TIME TO TIME EXCEED THE AMOUNT OF THE LIABILITY OF SUCH GUARANTOR
HEREUNDER WITHOUT IMPAIRING THE GUARANTEE CONTAINED IN THIS SECTION 2 OR
AFFECTING THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT OR ANY LENDER
HEREUNDER.


 


(D)           THE GUARANTEE CONTAINED IN THIS SECTION 2 SHALL REMAIN IN FULL
FORCE AND EFFECT UNTIL ALL THE BORROWER OBLIGATIONS AND THE OBLIGATIONS OF EACH
GUARANTOR UNDER THE GUARANTEE CONTAINED IN THIS SECTION 2 SHALL HAVE BEEN
SATISFIED BY PAYMENT IN FULL, NO LETTER OF CREDIT SHALL BE OUTSTANDING AND THE
COMMITMENTS SHALL BE TERMINATED, NOTWITHSTANDING THAT FROM TIME TO TIME DURING
THE TERM OF THE CREDIT AGREEMENT ANY BORROWER MAY BE FREE FROM ANY BORROWER
OBLIGATIONS.


 


(E)           NO PAYMENT MADE BY ANY BORROWER, ANY OF THE GUARANTORS, ANY OTHER
GUARANTOR OR ANY OTHER PERSON OR RECEIVED OR COLLECTED BY THE ADMINISTRATIVE
AGENT OR ANY LENDER FROM ANY BORROWER, ANY OF THE GUARANTORS, ANY OTHER
GUARANTOR OR ANY OTHER PERSON BY VIRTUE OF ANY ACTION OR PROCEEDING OR ANY
SET-OFF OR APPROPRIATION OR APPLICATION AT ANY TIME OR FROM TIME TO TIME IN
REDUCTION OF OR IN PAYMENT OF THE BORROWER OBLIGATIONS SHALL BE DEEMED TO
MODIFY, REDUCE, RELEASE OR OTHERWISE AFFECT THE LIABILITY OF ANY GUARANTOR
HEREUNDER WHICH SHALL, NOTWITHSTANDING ANY SUCH PAYMENT (OTHER THAN ANY PAYMENT
MADE BY SUCH GUARANTOR IN RESPECT OF THE BORROWER OBLIGATIONS OR ANY PAYMENT
RECEIVED OR COLLECTED FROM SUCH GUARANTOR IN RESPECT OF THE BORROWER
OBLIGATIONS), REMAIN LIABLE FOR THE BORROWER OBLIGATIONS UP TO THE

 

3

--------------------------------------------------------------------------------


 


MAXIMUM LIABILITY OF SUCH GUARANTOR HEREUNDER UNTIL THE BORROWER OBLIGATIONS ARE
PAID IN FULL, NO LETTER OF CREDIT SHALL BE OUTSTANDING AND THE COMMITMENTS ARE
TERMINATED.


 

2.2           Right of Contribution. Each Subsidiary Guarantor hereby agrees
that to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 2.3. The provisions of this Section 2.2
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Administrative Agent and the Lenders, and each Subsidiary
Guarantor shall remain liable to the Administrative Agent and the Lenders for
the full amount guaranteed by such Subsidiary Guarantor hereunder.

 

2.3           No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Borrower Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from any Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Administrative Agent and the Lenders by any Borrower on
account of the Borrower Obligations are paid in full, no Letter of Credit shall
be outstanding and the Commitments are terminated. If any amount shall be paid
to any Guarantor on account of such subrogation rights at any time when all of
the Borrower Obligations shall not have been paid in full, such amount shall be
held by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

 

2.4           Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Borrower Obligations
continued, and the Borrower Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

 

2.5           Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon the guarantee contained in this Section 2 or

 

4

--------------------------------------------------------------------------------


 

acceptance of the guarantee contained in this Section 2; the Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between the
Borrower and any of the Guarantors, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon any
Borrower or any of the Guarantors with respect to the Borrower Obligations. Each
Guarantor understands and agrees that the guarantee contained in this Section 2
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Credit
Agreement or any other Loan Document, any of the Borrower Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Borrower or any other Person against the Administrative Agent or any Lender,
or (c) any other circumstance whatsoever (with or without notice to or knowledge
of any Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Borrower for the Borrower
Obligations, or of such Guarantor under the guarantee contained in this Section
2, in bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the relevant Borrower, any other Guarantor or any other Person or
against any collateral security or guarantee for the Borrower Obligations or any
right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from the relevant Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
relevant Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

 

2.6           Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
any Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
relevant Borrower or any Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

 

2.7           Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in the
currency in which such Obligations are denominated pursuant to the Credit
Agreement at the Funding Office.

 

5

--------------------------------------------------------------------------------


 


SECTION 3.           MISCELLANEOUS


 

3.1           Amendments in Writing. None of the terms or provisions of this
Guarantee may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.

 

3.2           Notices. All notices, requests and demands to or upon the
Administrative Agent or any Guarantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

 

3.3           No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 3.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

3.4           Enforcement Expenses; Indemnification.  (a)  Each Guarantor agrees
to pay or reimburse each Lender and the Administrative Agent for all its
reasonable costs and expenses incurred in collecting against such Guarantor
under the guarantee contained in Section 2 or otherwise enforcing or preserving
any rights under this Guarantee and the other Loan Documents to which such
Guarantor is a party, including, without limitation, the reasonable fees and
disbursements of counsel to each Lender and of counsel to the Administrative
Agent and one additional counsel for all other Lenders as a group.

 


(B)           EACH GUARANTOR AGREES TO PAY, AND TO SAVE THE ADMINISTRATIVE AGENT
AND THE LENDERS HARMLESS FROM, ANY AND ALL LIABILITIES WITH RESPECT TO, OR
RESULTING FROM ANY DELAY IN PAYING, ANY AND ALL STAMP, EXCISE, SALES OR OTHER
TAXES WHICH MAY BE PAYABLE OR DETERMINED TO BE PAYABLE IN CONNECTION WITH ANY OF
THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTEE.


 


(C)           EACH GUARANTOR AGREES TO PAY, AND TO SAVE THE ADMINISTRATIVE AGENT
AND THE LENDERS HARMLESS FROM, ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER WITH RESPECT TO THE EXECUTION, DELIVERY,
ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF THIS GUARANTEE TO THE EXTENT ANY
BORROWER WOULD BE REQUIRED TO DO SO PURSUANT TO SECTION 10.5 OF THE CREDIT
AGREEMENT.


 


(D)           THE AGREEMENTS IN THIS SECTION 3.4 SHALL SURVIVE REPAYMENT OF THE
OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS.


 

3.5           Successors and Assigns. This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Administrative Agent.

 

3.6           Set-Off. Each Guarantor hereby irrevocably authorizes the
Administrative Agent and each Lender at any time and from time to time while an
Event of Default pursuant to Section 8(a) of the

 

6

--------------------------------------------------------------------------------


 

Credit Agreement shall have occurred and be continuing, without notice to such
Guarantor or any other Guarantor, any such notice being expressly waived by each
Guarantor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Lender to or for the credit or the
account of such Guarantor, or any part thereof in such amounts as the
Administrative Agent or such Lender may elect, against and on account of the
obligations and liabilities of such Guarantor to the Administrative Agent or
such Lender hereunder and claims of every nature and description of the
Administrative Agent or such Lender against such Guarantor, in any currency,
whether arising hereunder, under the Credit Agreement, any other Loan Document
or otherwise, as the Administrative Agent or such Lender may elect, whether or
not the Administrative Agent or any Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Administrative Agent and each Lender shall notify such Guarantor
promptly of any such set-off and the application made by the Administrative
Agent or such Lender of the proceeds thereof, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Administrative Agent and each Lender under this Section 3.6 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Administrative Agent or such Lender may have.

 

3.7           Counterparts. This Guarantee may be executed by one or more of the
parties to this Guarantee on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

3.8           Severability. Any provision of this Guarantee which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

3.9           Section Headings. The Section headings used in this Guarantee are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

3.10         Integration. This Guarantee and the other Loan Documents represent
the agreement of the Guarantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

 

3.11        GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

3.12         Submission To Jurisdiction; Waivers. Each Guarantor hereby
irrevocably and unconditionally:

 


(A)           SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS GUARANTEE AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

7

--------------------------------------------------------------------------------


 


(B)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;


 


(C)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH GUARANTOR AT
ITS ADDRESS REFERRED TO IN SECTION 3.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;


 


(D)           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND


 


(E)           WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.


 

3.13         Acknowledgements. Each Guarantor hereby acknowledges that:

 


(A)           IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS GUARANTEE AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY;


 


(B)           NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO ANY GUARANTOR ARISING OUT OF OR IN CONNECTION WITH
THIS GUARANTEE OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN
THE GUARANTORS, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT AND LENDERS, ON
THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND
CREDITOR; AND


 


(C)           NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
LENDERS OR AMONG THE GUARANTORS AND THE LENDERS.


 

3.14         Additional Guarantors. Each Subsidiary of the Borrower that is
required to become a party to this Guarantee pursuant to Section 6.8 of the
Credit Agreement shall become a Guarantor for all purposes of this Guarantee
upon execution and delivery by such Subsidiary of an Assumption Agreement in the
form of Annex 1 hereto.

 

3.15         Releases.  (a)  At such time as the Loans, the Reimbursement
Obligations and the other Obligations shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding,
this Guarantee and all obligations (other than those expressly stated to survive
such termination) of each Guarantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party. At the
request and sole expense of any Guarantor following any such termination, the
Administrative Agent shall execute and deliver to such Guarantor such documents
as such Guarantor shall reasonably request to evidence such termination.

 

3.16        WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

8

--------------------------------------------------------------------------------


 

3.17         Application of Proceeds. At such intervals as may be agreed upon by
the Parent Borrower and the Administrative Agent, or, if an Event of Default
shall have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply any proceeds of the guarantee set
forth in Section 2, in payment of the Obligations in the following order:

 

First, to pay incurred and unpaid reasonable fees and expenses of the
Administrative Agent under the Loan Documents;

 

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

 

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

 

Fourth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding and the Commitments shall have
terminated shall be paid over to the relevant Borrower or to whomsoever may be
lawfully entitled to receive the same.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.

 

 

GENZYME THERAPEUTIC PRODUCTS LIMITED PARTNERSHIP

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GENZYME THERAPEUTIC PRODUCTS, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

10

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESSES OF GUARANTORS

 

c/o Genzyme Corporation

15 Pleasant Street Connector

P.O. Box 9322

Framingham, MA  01701-9322

Attention: Treasurer

Telecopy: 508-872-0827

Telephone: 508-270-2334

 

--------------------------------------------------------------------------------


 

Annex 1 to

Guarantee

 

ASSUMPTION AGREEMENT, dated as of                                 , 200  , made
by                                                          (the “Additional
Guarantor”), in favor of JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions or entities (the “Lenders”) parties to the Credit Agreement
referred to below. All capitalized terms not defined herein shall have the
meaning ascribed to them in such Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, Genzyme Corporation (the “Parent Borrower”), the subsidiary borrowers
thereto (the “Subsidiary Borrowers”; and together with the Parent Borrower, the
“Borrowers”), the Lenders and the Administrative Agent have entered into a
Credit Agreement, dated as of July 14, 2006 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, each Borrower and certain of
their Affiliates (other than the Additional Guarantor) have entered into the
Guarantee, dated as of July 14, 2006 (as amended, supplemented or otherwise
modified from time to time, the “Guarantee”) in favor of the Administrative
Agent for the ratable benefit of the Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Guarantors to become a
party to the Guarantee; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee;

 

NOW, THEREFORE, IT IS AGREED:

 

1. Guarantee. By executing and delivering this Assumption Agreement, the
Additional Guarantor, as provided in Section 3.14 of the Guarantee, hereby
becomes a party to the Guarantee as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in the Schedules to the
Guarantee.

 

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GUARANTOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Annex 1-A to

Assumption Agreement

 

Supplement to Schedule 1

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of                      ,         , made by each of
the corporations that are signatories hereto (the “Subsidiary Borrowers”), in
favor of JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) for the several banks and other financial
institutions (the “Lenders”) from time to time parties to the Credit Agreement,
dated as of July 14, 2006, among Genzyme Corporation (the “Parent Borrower”),
the subsidiaries of Parent Borrower from time to time parties thereto (the
“Subsidiary Borrowers”), the several banks and other financial institutions from
time to time parties thereto (the “Lenders”), Bank of America, N.A., as
Syndication Agent, and the Administrative Agent, as the same may be amended,
supplemented, waived or otherwise modified from time to time (the “Credit
Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, the parties to this Joinder Agreement wish to add Subsidiary Borrowers
to the Credit Agreement in the manner hereinafter set forth; and

 

WHEREAS, this Joinder Agreement is entered into pursuant to subsection
2.23(a)(i) of the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

 

1. Each of the undersigned Subsidiaries of Parent Borrower, hereby acknowledges
that it has received and reviewed a copy of the Credit Agreement, and
acknowledges and agrees to: (a) join the Credit Agreement as a Subsidiary
Borrower, as indicated with its signature below; (b) be bound by all covenants,
agreements and acknowledgments attributable to a Subsidiary Borrower in the
Credit Agreement; and (c) perform all obligations and duties required of it by
the Credit Agreement.

 

2. Each of the undersigned Subsidiaries of Parent Borrower hereby represents and
warrants that the representations and warranties with respect to it contained in
Section 4 of the Credit Agreement and each of the other Loan Documents to which
such Subsidiary of Parent Borrower is a party or which are contained in any
certificate furnished by or on behalf of such Subsidiary of Parent Borrower are
true and correct in all material respects on the date hereof.

 

3. The address and jurisdiction of incorporation of each of the undersigned
Subsidiaries of Parent Borrower is set forth in Annex I to this Joinder
Agreement.

 

4. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered in [New York, New York] by its proper and duly
authorized officer as of the date set forth below.

 

 

[NAME OF SUBSIDIARY],

 

as a Subsidiary Borrower

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF SUBSIDIARY],

 

as a Subsidiary Borrower

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GENZYME CORPORATION

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

[Insert administrative information concerning Subsidiary Borrowers]

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

 

 

 

PLEDGE AGREEMENT

 

FOR THE STOCK OF GENZYME SECURITIES CORPORATION

 

 

made by

 

 

GENZYME CORPORATION

 

 

in favor of

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

Dated as of July 14, 2006

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINED TERMS

1

1.1

Definitions

1

1.2

Other Definitional Provisions

2

 

 

 

SECTION 2.

PLEDGE OF CAPITAL STOCK; GRANT OF SECURITY INTEREST

2

 

 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES

2

3.1

Perfected First Priority Liens

3

3.2

Pledged Stock

3

 

 

 

SECTION 4.

COVENANTS

3

4.1

Delivery of Instruments, Certificated Securities and Chattel Paper

3

4.2

Payment of Obligations

3

4.3

Maintenance of Perfected Security Interest; Further Documentation

3

4.4

Pledged Stock

4

 

 

 

SECTION 5.

REMEDIAL PROVISIONS

4

5.1

Pledged Stock

4

5.2

Application of Proceeds

5

5.3

Code and Other Remedies

5

5.4

Registration Rights

6

5.5

Deficiency

7

 

 

 

SECTION 6.

THE ADMINISTRATIVE AGENT

7

6.1

Administrative Agent’s Appointment as Attorney-in-Fact, etc

7

6.2

Duty of Administrative Agent

8

6.3

Execution of Financing Statements

8

6.4

Authority of Administrative Agent

8

 

 

 

SECTION 7.

MISCELLANEOUS

9

7.1

Amendments in Writing

9

7.2

Notices

9

7.3

No Waiver by Course of Conduct; Cumulative Remedies

9

7.4

Enforcement Expenses; Indemnification

9

7.5

Successors and Assigns

9

7.6

Set-Off

9

7.7

Counterparts

10

7.8

Severability

10

7.9

Section Headings

10

7.10

Integration

10

7.11

GOVERNING LAW

10

7.12

Submission To Jurisdiction; Waivers

10

7.13

Acknowledgements

11

7.14

Releases

11

7.15

WAIVER OF JURY TRIAL

12

 

i

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule 1

Notice Addresses

 

Schedule 2

Pledged Stock

 

 

ii

--------------------------------------------------------------------------------


 

PLEDGE AGREEMENT

 

PLEDGE AGREEMENT, dated as of July 14, 2006, made by GENZYME CORPORATION, a
Massachusetts corporation (the “Pledgor”), in favor of JPMORGAN CHASE BANK,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions or entities (the “Lenders”) from time
to time parties to the Credit Agreement, dated as of July 14 2006 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Pledgor, the subsidiary borrowers party thereto, the Lenders, the
Syndication Agent and the Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Pledgor upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to each Borrower under the Credit
Agreement that the Pledgor shall have executed and delivered this Agreement with
respect to the pledge of stock of Genzyme Securities Corporation to the
Administrative Agent for the ratable benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to each
Borrower thereunder, the Pledgor hereby agrees with the Administrative Agent,
for the ratable benefit of the Secured Parties, as follows:

 


SECTION 1.           DEFINED TERMS


 

1.1           Definitions.  (a)  Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms are used herein as defined in the
New York UCC:  Certificated Security, Chattel Paper and Instruments.

 


(B)           THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Agreement”:  this Pledge Agreement, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Collateral”:  the Pledged Stock and all Proceeds thereof.

 

“Guarantor Obligations”:  with respect to the Pledgor, in its capacity as a
Guarantor, all obligations and liabilities of the Pledgor which may arise under
or in connection with this Agreement, the Guarantee or any other Loan Document,
in each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or
to the Lenders that are required to be paid by the Pledgor pursuant to the terms
of this Agreement, the Guarantee or any other Loan Document).

 

“Issuer”:  Genzyme Securities Corporation, a Massachusetts corporation.

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

--------------------------------------------------------------------------------


 

“Obligations”:  collectively, (i) the Parent Borrower Obligations, and (ii) the
Guarantor Obligations.

 

“Parent Borrower Obligations”:  the collective reference to the unpaid principal
of and interest on the Loans and Reimbursement Obligations and all other
obligations and liabilities of the Parent Borrower (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Parent Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to the Administrative Agent or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, this Agreement, the other Loan Documents, any Letter of
Credit, or any other document made, delivered or given in connection with any of
the foregoing, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required to be paid by the
Parent Borrower pursuant to the terms of any of the foregoing agreements).

 

“Pledged Stock”:  the shares of Capital Stock listed on Schedule 2, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Capital Stock of the Issuer that may be
issued or granted to, or held by, the Pledgor while this Agreement is in effect.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Pledged Stock, collections thereon or
distributions or payments with respect thereto.

 

“Secured Parties”:  the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Subsidiary Borrower Obligations
or Guarantor Obligations, as applicable, are owed.

 

 “Securities Act”:  the Securities Act of 1933, as amended.

 

1.2           Other Definitional Provisions.  (a)  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 


(B)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


SECTION 2.           PLEDGE OF CAPITAL STOCK; GRANT OF SECURITY INTEREST


 


(A)           THE PLEDGOR HEREBY ASSIGNS AND TRANSFERS TO THE ADMINISTRATIVE
AGENT, AND HEREBY GRANTS TO THE ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF
THE SECURED PARTIES, A SECURITY INTEREST IN THE COLLATERAL OWNED BY IT, AS
COLLATERAL SECURITY FOR THE PROMPT AND COMPLETE PAYMENT AND PERFORMANCE WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) OF THE
OBLIGATIONS.

 

2

--------------------------------------------------------------------------------


 


SECTION 3.           REPRESENTATIONS AND WARRANTIES


 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, the Pledgor hereby represents and warrants
to the Administrative Agent and each Lender that:

 

3.1           Perfected First Priority Liens. The security interest granted
pursuant to this Agreement (a) constitutes a valid perfected security interest
in all of the Collateral in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, as collateral security for the Obligations,
enforceable in accordance with the terms hereof against all creditors of the
Pledgor and any Persons purporting to purchase any Collateral from the Pledgor
and (b) is prior to all other Liens on the Collateral in existence on the date
hereof except for unrecorded Liens permitted by the Credit Agreement which have
priority over the Liens on the Collateral by operation of law.

 

3.2           Pledged Stock.  (a)  The shares of Pledged Stock pledged by the
Pledgor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of the Issuer.

 


(B)           ALL THE SHARES OF THE PLEDGED STOCK HAVE BEEN DULY AND VALIDLY
ISSUED AND ARE FULLY PAID AND NONASSESSABLE.


 


(C)           THE PLEDGOR IS THE RECORD AND BENEFICIAL OWNER OF, AND HAS GOOD
AND MARKETABLE TITLE TO, THE PLEDGED STOCK PLEDGED BY IT HEREUNDER, FREE OF ANY
AND ALL LIENS OR OPTIONS IN FAVOR OF, OR CLAIMS OF, ANY OTHER PERSON, EXCEPT THE
SECURITY INTEREST CREATED BY THIS AGREEMENT.


 


SECTION 4.           COVENANTS


 

The Pledgor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full, no Letter of Credit shall be outstanding and the Commitments
shall have terminated:

 

4.1           Delivery of Instruments, Certificated Securities and Chattel
Paper. If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument, Certificated Security or Chattel
Paper, such Instrument, Certificated Security or Chattel Paper shall be
immediately delivered to the Administrative Agent, duly indorsed in a manner
reasonably satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Agreement.

 

4.2           Payment of Obligations. The Pledgor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral, except that no such
charge need be paid if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings, reserves in conformity with
GAAP with respect thereto have been provided on the books of the Pledgor and
such proceedings could not reasonably be expected to result in the sale,
forfeiture or loss of any material portion of the Collateral or any interest
therein.

 

4.3           Maintenance of Perfected Security Interest; Further Documentation.
 (a)  The Pledgor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 3.1 and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject to the rights of the Pledgor under
the Loan Documents to dispose of the Collateral.

 

3

--------------------------------------------------------------------------------


 


(B)           AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST OF THE
ADMINISTRATIVE AGENT, AND AT THE SOLE EXPENSE OF THE PLEDGOR, THE PLEDGOR WILL
PROMPTLY AND DULY EXECUTE AND DELIVER, AND HAVE RECORDED, SUCH FURTHER
INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTIONS AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST FOR THE PURPOSE OF OBTAINING OR PRESERVING THE FULL
BENEFITS OF THIS AGREEMENT AND OF THE RIGHTS AND POWERS HEREIN GRANTED,
INCLUDING, WITHOUT LIMITATION, (I) FILING ANY FINANCING OR CONTINUATION
STATEMENTS UNDER THE UNIFORM COMMERCIAL CODE (OR OTHER SIMILAR LAWS) IN EFFECT
IN ANY JURISDICTION WITH RESPECT TO THE SECURITY INTERESTS CREATED HEREBY AND
(II) TAKING ANY ACTIONS NECESSARY TO ENABLE THE ADMINISTRATIVE AGENT TO OBTAIN
“CONTROL” (WITHIN THE MEANING OF THE APPLICABLE UNIFORM COMMERCIAL CODE) OF THE
COLLATERAL.


 

4.4           Pledged Stock.  (a)  If the Pledgor shall become entitled to
receive or shall receive any certificate (including, without limitation, any
certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of the Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, the Pledgor shall accept the same as the agent of the Administrative
Agent and the Lenders, hold the same in trust for the Administrative Agent and
the Lenders and deliver the same forthwith to the Administrative Agent in the
exact form received, duly indorsed by the Pledgor to the Administrative Agent,
if required, together with an undated stock power covering such certificate duly
executed in blank by the Pledgor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the Obligations.

 


(B)           WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE
PLEDGOR WILL NOT (I) VOTE TO ENABLE, OR TAKE ANY OTHER ACTION TO PERMIT, THE
ISSUER TO ISSUE ANY CAPITAL STOCK OF ANY NATURE OR TO ISSUE ANY OTHER SECURITIES
CONVERTIBLE INTO OR GRANTING THE RIGHT TO PURCHASE OR EXCHANGE FOR ANY CAPITAL
STOCK OF ANY NATURE OF THE ISSUER, (II) SELL, ASSIGN, TRANSFER, EXCHANGE, OR
OTHERWISE DISPOSE OF, OR GRANT ANY OPTION WITH RESPECT TO, THE PLEDGED STOCK OR
PROCEEDS THEREOF (EXCEPT PURSUANT TO A TRANSACTION EXPRESSLY PERMITTED BY THE
CREDIT AGREEMENT), (III) CREATE, INCUR OR PERMIT TO EXIST ANY LIEN OR OPTION IN
FAVOR OF, OR ANY CLAIM OF ANY PERSON WITH RESPECT TO, ANY OF THE PLEDGED STOCK
OR PROCEEDS THEREOF, OR ANY INTEREST THEREIN, EXCEPT FOR THE SECURITY INTERESTS
CREATED BY THIS AGREEMENT OR (IV) ENTER INTO ANY AGREEMENT OR UNDERTAKING
RESTRICTING THE RIGHT OR ABILITY OF THE PLEDGOR OR THE ADMINISTRATIVE AGENT TO
SELL, ASSIGN OR TRANSFER ANY OF THE PLEDGED STOCK OR PROCEEDS THEREOF.


 


SECTION 5.           REMEDIAL PROVISIONS


 

5.1           Pledged Stock.  (a)  Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the Pledgor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 5.1(b), the Pledgor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock paid in the
normal course of business of the Issuer and consistent with past practice, to
the extent permitted in the Credit Agreement, and to exercise all voting and
corporate or other organizational rights with respect to the Pledged Stock;
provided, however, that no vote shall be cast or corporate or other
organizational right exercised or other action taken which, in the
Administrative Agent’s reasonable judgment, would impair the Collateral or which
would be inconsistent with or result in any violation of any provision of the
Credit Agreement, this Agreement or any other Loan Document.

 


(B)           IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING AND THE
ADMINISTRATIVE AGENT SHALL GIVE NOTICE OF ITS INTENT TO EXERCISE SUCH RIGHTS TO
THE PLEDGOR, (I) THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO RECEIVE ANY
AND ALL CASH DIVIDENDS, PAYMENTS OR OTHER PROCEEDS PAID IN RESPECT OF THE
PLEDGED STOCK AND MAKE APPLICATION THEREOF TO THE OBLIGATIONS IN SUCH ORDER AS
THE ADMINISTRATIVE AGENT MAY

 

4

--------------------------------------------------------------------------------


 


DETERMINE, AND (II) ANY OR ALL OF THE PLEDGED STOCK SHALL BE REGISTERED IN THE
NAME OF THE ADMINISTRATIVE AGENT OR ITS NOMINEE, AND THE ADMINISTRATIVE AGENT OR
ITS NOMINEE MAY THEREAFTER EXERCISE (X) ALL VOTING, CORPORATE AND OTHER RIGHTS
PERTAINING TO SUCH PLEDGED STOCK AT ANY MEETING OF SHAREHOLDERS OF THE ISSUER OR
OTHERWISE AND (Y) ANY AND ALL RIGHTS OF CONVERSION, EXCHANGE AND SUBSCRIPTION
AND ANY OTHER RIGHTS, PRIVILEGES OR OPTIONS PERTAINING TO SUCH PLEDGED STOCK AS
IF IT WERE THE ABSOLUTE OWNER THEREOF (INCLUDING, WITHOUT LIMITATION, THE RIGHT
TO EXCHANGE AT ITS DISCRETION ANY AND ALL OF THE PLEDGED STOCK UPON THE MERGER,
CONSOLIDATION, REORGANIZATION, RECAPITALIZATION OR OTHER FUNDAMENTAL CHANGE IN
THE CORPORATE OR OTHER ORGANIZATIONAL STRUCTURE OF THE ISSUER, OR UPON THE
EXERCISE BY THE PLEDGOR OR THE ADMINISTRATIVE AGENT OF ANY RIGHT, PRIVILEGE OR
OPTION PERTAINING TO SUCH PLEDGED STOCK, AND IN CONNECTION THEREWITH, THE RIGHT
TO DEPOSIT AND DELIVER ANY AND ALL OF THE PLEDGED STOCK WITH ANY COMMITTEE,
DEPOSITARY, TRANSFER AGENT, REGISTRAR OR OTHER DESIGNATED AGENCY UPON SUCH TERMS
AND CONDITIONS AS THE ADMINISTRATIVE AGENT MAY DETERMINE), ALL WITHOUT LIABILITY
EXCEPT TO ACCOUNT FOR PROPERTY ACTUALLY RECEIVED BY IT, BUT THE ADMINISTRATIVE
AGENT SHALL HAVE NO DUTY TO THE PLEDGOR TO EXERCISE ANY SUCH RIGHT, PRIVILEGE OR
OPTION AND SHALL NOT BE RESPONSIBLE FOR ANY FAILURE TO DO SO OR DELAY IN SO
DOING.


 


(C)           THE PLEDGOR HEREBY AUTHORIZES AND INSTRUCTS THE ISSUER TO (I)
COMPLY WITH ANY INSTRUCTION RECEIVED BY IT FROM THE ADMINISTRATIVE AGENT IN
WRITING THAT (X) STATES THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
AND (Y) IS OTHERWISE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITHOUT ANY
OTHER OR FURTHER INSTRUCTIONS FROM THE PLEDGOR, AND THE PLEDGOR AGREES THAT THE
ISSUER SHALL BE FULLY PROTECTED IN SO COMPLYING, AND (II) UNLESS OTHERWISE
EXPRESSLY PERMITTED HEREBY, PAY ANY DIVIDENDS OR OTHER PAYMENTS WITH RESPECT TO
THE PLEDGED STOCK DIRECTLY TO THE ADMINISTRATIVE AGENT.


 

5.2           Application of Proceeds. If an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of Proceeds constituting
Collateral in payment of the Obligations in the following order:

 

First, to pay incurred and unpaid reasonable fees and expenses of the
Administrative Agent under the Loan Documents;

 

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

 

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

 

Fourth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding and the Commitments shall have
terminated shall be paid over to the relevant Borrower or to whomsoever may be
lawfully entitled to receive the same.

 

5.3           Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law. Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon the Pledgor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof,

 

5

--------------------------------------------------------------------------------


 

and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any Lender or elsewhere upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery without assumption of any credit risk. The Administrative Agent or any
Lender shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in the Pledgor, which right or equity is hereby waived and released.
The Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.3, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the Lenders hereunder, including,
without limitation, reasonable attorneys’ fees and disbursements, to the payment
in whole or in part of the Obligations, in such order as the Administrative
Agent may elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Administrative Agent account for the surplus, if any, to the Pledgor. To the
extent permitted by applicable law, the Pledgor waives all claims, damages and
demands it may acquire against the Administrative Agent or any Lender arising
out of the exercise by them of any rights hereunder. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.

 

5.4           Registration Rights.  (a)  If the Administrative Agent shall
reasonably determine to exercise its right to sell any or all of the Pledged
Stock pursuant to Section 5.3, and if in the reasonable opinion of the
Administrative Agent it is necessary or advisable to have the Pledged Stock, or
that portion thereof to be sold, registered under the provisions of the
Securities Act, the Pledgor will cause the Issuer thereof to (i) execute and
deliver, and cause the directors and officers of the Issuer to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts as may be, in the reasonable opinion of the Administrative Agent,
necessary or advisable to register the Pledged Stock, or that portion thereof to
be sold, under the provisions of the Securities Act, (ii) use its best efforts
to cause the registration statement relating thereto to become effective and to
remain effective for a period of one year from the date of the first public
offering of the Pledged Stock, or that portion thereof to be sold, and (iii)
make all amendments thereto and/or to the related prospectus which, in the
reasonable opinion of the Administrative Agent, are necessary or advisable, all
in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. The
Pledgor agrees to cause the Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

 


(B)           THE PLEDGOR RECOGNIZES THAT THE ADMINISTRATIVE AGENT MAY BE UNABLE
TO EFFECT A PUBLIC SALE OF ANY OR ALL THE PLEDGED STOCK, BY REASON OF CERTAIN
PROHIBITIONS CONTAINED IN THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR OTHERWISE, AND MAY BE COMPELLED TO RESORT TO ONE OR MORE PRIVATE SALES
THEREOF TO A RESTRICTED GROUP OF PURCHASERS WHICH WILL BE OBLIGED TO AGREE,
AMONG OTHER THINGS, TO ACQUIRE SUCH SECURITIES FOR THEIR OWN ACCOUNT FOR
INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE THEREOF. THE
PLEDGOR ACKNOWLEDGES AND AGREES THAT ANY SUCH PRIVATE SALE MAY RESULT IN PRICES
AND OTHER TERMS LESS FAVORABLE THAN IF SUCH SALE WERE A PUBLIC SALE AND,
NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT ANY SUCH PRIVATE SALE SHALL BE
DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY REASONABLE MANNER. THE ADMINISTRATIVE
AGENT SHALL BE UNDER NO OBLIGATION TO DELAY A SALE OF ANY OF THE PLEDGED STOCK
FOR THE PERIOD OF TIME NECESSARY TO PERMIT THE ISSUER TO REGISTER SUCH
SECURITIES FOR PUBLIC SALE UNDER THE SECURITIES ACT, OR UNDER APPLICABLE STATE
SECURITIES LAWS, EVEN IF THE ISSUER WOULD AGREE TO DO SO.

 

6

--------------------------------------------------------------------------------


 


(C)           THE PLEDGOR AGREES TO USE ITS BEST EFFORTS TO DO OR CAUSE TO BE
DONE ALL SUCH OTHER ACTS AS MAY BE NECESSARY TO MAKE SUCH SALE OR SALES OF ALL
OR ANY PORTION OF THE PLEDGED STOCK PURSUANT TO THIS SECTION 5.4 VALID AND
BINDING AND IN COMPLIANCE WITH ANY AND ALL OTHER APPLICABLE REQUIREMENTS OF LAW.
THE PLEDGOR FURTHER AGREES THAT A BREACH OF ANY OF THE COVENANTS CONTAINED IN
THIS SECTION 5.4 WILL CAUSE IRREPARABLE INJURY TO THE ADMINISTRATIVE AGENT AND
THE LENDERS, THAT THE ADMINISTRATIVE AGENT AND THE LENDERS HAVE NO ADEQUATE
REMEDY AT LAW IN RESPECT OF SUCH BREACH AND, AS A CONSEQUENCE, THAT EACH AND
EVERY COVENANT CONTAINED IN THIS SECTION 5.4 SHALL BE SPECIFICALLY ENFORCEABLE
AGAINST THE PLEDGOR, AND THE PLEDGOR HEREBY WAIVES AND AGREES NOT TO ASSERT ANY
DEFENSES AGAINST AN ACTION FOR SPECIFIC PERFORMANCE OF SUCH COVENANTS EXCEPT FOR
A DEFENSE THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING UNDER THE
CREDIT AGREEMENT.


 

5.5           Deficiency. The Pledgor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the reasonable fees and disbursements of any
attorneys employed by the Administrative Agent or any Lender to collect such
deficiency.

 


SECTION 6.           THE ADMINISTRATIVE AGENT


 

6.1           Administrative Agent’s Appointment as Attorney-in-Fact, etc.  (a) 
The Pledgor hereby irrevocably constitutes and appoints the Administrative Agent
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of the Pledgor and in the name of the Pledgor or in its own
name, for the purpose of carrying out the terms of this Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, the Pledgor
hereby gives the Administrative Agent the power and right, on behalf of the
Pledgor, without notice to or assent by the Pledgor, to do any or all of the
following:

 

(I)            PAY OR DISCHARGE TAXES AND LIENS LEVIED OR PLACED ON OR
THREATENED AGAINST THE COLLATERAL;

 

(II)           EXECUTE, IN CONNECTION WITH ANY SALE PROVIDED FOR IN SECTION 5.3
OR 5.4, ANY INDORSEMENTS, ASSIGNMENTS OR OTHER INSTRUMENTS OF CONVEYANCE OR
TRANSFER WITH RESPECT TO THE COLLATERAL; AND

 

(III)          (1)  DIRECT ANY PARTY LIABLE FOR ANY PAYMENT UNDER ANY OF THE
COLLATERAL TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR TO BECOME DUE THEREUNDER
DIRECTLY TO THE ADMINISTRATIVE AGENT OR AS THE ADMINISTRATIVE AGENT SHALL
DIRECT;  (2) ASK OR DEMAND FOR, COLLECT, AND RECEIVE PAYMENT OF AND RECEIPT FOR,
ANY AND ALL MONEYS, CLAIMS AND OTHER AMOUNTS DUE OR TO BECOME DUE AT ANY TIME IN
RESPECT OF OR ARISING OUT OF ANY COLLATERAL;  (3) SIGN AND INDORSE ANY DRAFTS
AGAINST DEBTORS, ASSIGNMENTS, VERIFICATIONS, NOTICES AND OTHER DOCUMENTS IN
CONNECTION WITH ANY OF THE COLLATERAL;  (4) COMMENCE AND PROSECUTE ANY SUITS,
ACTIONS OR PROCEEDINGS AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT
JURISDICTION TO COLLECT THE COLLATERAL OR ANY PORTION THEREOF AND TO ENFORCE ANY
OTHER RIGHT IN RESPECT OF ANY COLLATERAL; (5) DEFEND ANY SUIT, ACTION OR
PROCEEDING BROUGHT AGAINST THE PLEDGOR WITH RESPECT TO ANY COLLATERAL; (6)
SETTLE, COMPROMISE OR ADJUST ANY SUCH SUIT, ACTION OR PROCEEDING AND, IN
CONNECTION THEREWITH, GIVE SUCH DISCHARGES OR RELEASES AS THE ADMINISTRATIVE
AGENT MAY DEEM APPROPRIATE; AND (7) GENERALLY, SELL, TRANSFER, PLEDGE AND MAKE
ANY AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL WITH ANY OF THE COLLATERAL AS
FULLY AND COMPLETELY AS THOUGH THE ADMINISTRATIVE AGENT WERE THE ABSOLUTE OWNER
THEREOF FOR ALL PURPOSES, AND DO, AT THE ADMINISTRATIVE AGENT’S OPTION AND THE
PLEDGOR’S EXPENSE, AT ANY TIME, OR FROM TIME TO TIME, ALL ACTS AND THINGS WHICH
THE ADMINISTRATIVE AGENT DEEMS NECESSARY TO PROTECT, PRESERVE OR REALIZE UPON
THE COLLATERAL AND THE ADMINISTRATIVE AGENT’S AND THE LENDERS’ SECURITY
INTERESTS THEREIN AND TO EFFECT THE INTENT OF THIS AGREEMENT, ALL AS FULLY AND
EFFECTIVELY AS THE PLEDGOR MIGHT DO.

 

7

--------------------------------------------------------------------------------


 

Anything in this Section 6.1(a)  to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 6.1(a) unless an Event of Default shall
have occurred and be continuing.

 


(B)           IF THE PLEDGOR FAILS TO PERFORM OR COMPLY WITH ANY OF ITS
AGREEMENTS CONTAINED HEREIN, THE ADMINISTRATIVE AGENT, AT ITS OPTION, BUT
WITHOUT ANY OBLIGATION SO TO DO, MAY PERFORM OR COMPLY, OR OTHERWISE CAUSE
PERFORMANCE OR COMPLIANCE, WITH SUCH AGREEMENT.


 


(C)           THE REASONABLE EXPENSES OF THE ADMINISTRATIVE AGENT INCURRED IN
CONNECTION WITH ACTIONS UNDERTAKEN AS PROVIDED IN THIS SECTION 6.1, TOGETHER
WITH INTEREST THEREON AT A RATE PER ANNUM EQUAL TO THE HIGHEST RATE PER ANNUM AT
WHICH INTEREST WOULD THEN BE PAYABLE ON ANY CATEGORY OF PAST DUE ABR LOANS UNDER
THE CREDIT AGREEMENT, FROM THE DATE OF PAYMENT BY THE ADMINISTRATIVE AGENT TO
THE DATE REIMBURSED BY THE PLEDGOR, SHALL BE PAYABLE BY THE PLEDGOR TO THE
ADMINISTRATIVE AGENT ON DEMAND.


 


(D)           THE PLEDGOR HEREBY RATIFIES ALL THAT SAID ATTORNEYS SHALL LAWFULLY
DO OR CAUSE TO BE DONE BY VIRTUE HEREOF. ALL POWERS, AUTHORIZATIONS AND AGENCIES
CONTAINED IN THIS AGREEMENT ARE COUPLED WITH AN INTEREST AND ARE IRREVOCABLE
UNTIL THIS AGREEMENT IS TERMINATED AND THE SECURITY INTERESTS CREATED HEREBY ARE
RELEASED.


 

6.2           Duty of Administrative Agent. The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. Neither the
Administrative Agent, any Lender nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of the Pledgor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the Lenders hereunder are solely to
protect the Administrative Agent’s and the Lenders’ interests in the Collateral
and shall not impose any duty upon the Administrative Agent or any Lender to
exercise any such powers. The Administrative Agent and the Lenders shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to the Pledgor for any act or failure
to act hereunder, except for the gross negligence or willful misconduct of
themselves or members of the same associated group.

 

6.3           Execution of Financing Statements. Pursuant to any applicable law,
the Pledgor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of the Pledgor in such form and in such
offices as the Administrative Agent reasonably determines appropriate to perfect
the security interests of the Administrative Agent under this Agreement.

 

6.4           Authority of Administrative Agent. The Pledgor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Pledgor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Pledgor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

8

--------------------------------------------------------------------------------


 


SECTION 7.           MISCELLANEOUS


 

7.1           Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.

 

7.2           Notices. All notices, requests and demands to or upon the
Administrative Agent or the Pledgor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon the Pledgor shall be addressed to the
Pledgor at its notice address set forth on Schedule 1.

 

7.3           No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 7.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

7.4           Enforcement Expenses; Indemnification.  (a)  The Pledgor agrees to
pay or reimburse the Administrative Agent for all its reasonable costs and
expenses incurred in collecting against Pledgor under the pledge contained in
this Agreement or otherwise enforcing or preserving any rights under this
Agreement and the other Loan Documents to which the Pledgor is a party,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent and one additional counsel for all other Lenders as
a group.

 


(B)           THE PLEDGOR AGREES TO PAY, AND TO SAVE THE ADMINISTRATIVE AGENT
AND THE LENDERS HARMLESS FROM, ANY AND ALL LIABILITIES WITH RESPECT TO, OR
RESULTING FROM ANY DELAY IN PAYING, ANY AND ALL STAMP, EXCISE, SALES OR OTHER
TAXES WHICH MAY BE PAYABLE OR DETERMINED TO BE PAYABLE WITH RESPECT TO ANY OF
THE COLLATERAL OR IN CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.


 


(C)           THE PLEDGOR AGREES TO PAY, AND TO SAVE THE ADMINISTRATIVE AGENT
AND THE LENDERS HARMLESS FROM, ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER WITH RESPECT TO THE EXECUTION, DELIVERY,
ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF THIS AGREEMENT TO THE EXTENT ANY
BORROWER WOULD BE REQUIRED TO DO SO PURSUANT TO SECTION 10.5 OF THE CREDIT
AGREEMENT.


 


(D)           THE AGREEMENTS IN THIS SECTION 7.4 SHALL SURVIVE REPAYMENT OF THE
OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS.


 

7.5           Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of the Pledgor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that the Pledgor may not assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

 

7.6           Set-Off. The Pledgor hereby irrevocably authorizes the
Administrative Agent and each Lender at any time and from time to time while an
Event of Default pursuant to Section 8(a) of the Credit

 

9

--------------------------------------------------------------------------------


 

Agreement shall have occurred and be continuing, without notice to the Pledgor,
any such notice being expressly waived by the Pledgor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the
Administrative Agent or such Lender to or for the credit or the account of the
Pledgor, or any part thereof in such amounts as the Administrative Agent or such
Lender may elect, against and on account of the obligations and liabilities of
the Pledgor to the Administrative Agent or such Lender hereunder and claims of
every nature and description of the Administrative Agent or such Lender against
the Pledgor, in any currency, whether arising hereunder, under the Credit
Agreement, any other Loan Document or otherwise, as the Administrative Agent or
such Lender may elect, whether or not the Administrative Agent or any Lender has
made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. The Administrative Agent and each Lender
shall notify the Pledgor promptly of any such set-off and the application made
by the Administrative Agent or such Lender of the proceeds thereof, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Administrative Agent and each Lender
under this Section 7.6 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which the Administrative Agent or
such Lender may have.

 

7.7           Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

7.8           Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

7.9           Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

7.10         Integration. This Agreement and the other Loan Documents represent
the agreement of the Pledgor, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

 

7.11        GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

7.12         Submission To Jurisdiction; Waivers. The Pledgor hereby irrevocably
and unconditionally:

 


(A)           SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

10

--------------------------------------------------------------------------------


 


(B)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;


 


(C)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE PLEDGOR AT ITS
ADDRESS REFERRED TO IN SECTION 7.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;


 


(D)           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND


 


(E)           WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.


 

7.13         Acknowledgements. The Pledgor hereby acknowledges that:

 


(A)           IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY;


 


(B)           NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO THE PLEDGOR ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN
THE PLEDGOR, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT AND LENDERS, ON THE
OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND
CREDITOR; AND


 


(C)           NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
LENDERS OR AMONG THE PLEDGOR AND THE LENDERS.


 

7.14         Releases.  (a)  At such time as the Loans, the Reimbursement
Obligations and the other Obligations shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding,
the Collateral shall be released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and the Pledgor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Pledgor. At the
request and sole expense of the Pledgor following any such termination, the
Administrative Agent shall deliver to the Pledgor any Collateral held by the
Administrative Agent hereunder, and execute and deliver to the Pledgor such
documents as the Pledgor shall reasonably request to evidence such termination.

 


(B)           IF ANY OF THE COLLATERAL SHALL BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF BY THE PLEDGOR IN A TRANSACTION PERMITTED BY THE CREDIT AGREEMENT,
THEN THE ADMINISTRATIVE AGENT, AT THE REQUEST AND SOLE EXPENSE OF THE PLEDGOR,
SHALL EXECUTE AND DELIVER TO THE PLEDGOR ALL RELEASES OR OTHER DOCUMENTS
REASONABLY NECESSARY OR DESIRABLE FOR THE RELEASE OF THE LIENS CREATED HEREBY ON
SUCH COLLATERAL. AT THE REQUEST AND SOLE EXPENSE OF THE PARENT BORROWER, THE
PLEDGOR SHALL BE RELEASED FROM ITS OBLIGATIONS HEREUNDER IN THE EVENT THAT ALL
THE CAPITAL STOCK OF THE ISSUER SHALL BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED
OF IN A TRANSACTION PERMITTED BY THE CREDIT AGREEMENT.


 


(C)           IN THE EVENT THE ISSUER (I) CEASES TO CONSTITUTE A “SECURITIES
CORPORATION” FOR PURPOSES OF MASSACHUSETTS STATE TAX PURPOSES, (II) TO THE
EXTENT IN VIOLATION OF MASSACHUSETTS TAX LAWS AND REGULATIONS, HAS MATERIAL
OPERATIONS OR ASSETS OTHER THAN HOLDING PORTFOLIO INVESTMENT SECURITIES OR (III)
INCURS, CREATES,

 

11

--------------------------------------------------------------------------------


 


ASSUMES OR SUFFERS TO EXIST ANY (A) INDEBTEDNESS (OTHER THAN INTERCOMPANY
INDEBTEDNESS PURSUANT SECTION 7.2(B) OF THE CREDIT AGREEMENT), (B) GUARANTEE
OBLIGATIONS (OTHER THAN INTERCOMPANY GUARANTEE OBLIGATIONS PURSUANT SECTION
7.2(C) OF THE CREDIT AGREEMENT) OR (C) LIENS, THIS AGREEMENT AND ALL OBLIGATIONS
(OTHER THAN THOSE EXPRESSLY STATED TO SURVIVE SUCH TERMINATION) OF THE
ADMINISTRATIVE AGENT AND THE PLEDGOR HEREUNDER SHALL TERMINATE ALL WITHOUT
DELIVERY OF ANY INSTRUMENT OR PERFORMANCE OF ANY ACT BY ANY PARTY, AND ALL
RIGHTS TO THE COLLATERAL SHALL REVERT TO THE PLEDGOR; PROVIDED THAT IN SUCH
EVENT THE ISSUER SHALL BECOME A SUBSIDIARY GUARANTOR PURSUANT TO SECTION 6.8 OF
THE CREDIT AGREEMENT TO THE EXTENT IT CONSTITUTES A MATERIAL DOMESTIC
SUBSIDIARY. AT THE REQUEST AND SOLE EXPENSE OF THE PLEDGOR FOLLOWING ANY SUCH
TERMINATION, THE ADMINISTRATIVE AGENT SHALL DELIVER TO THE PLEDGOR ANY
COLLATERAL HELD BY THE ADMINISTRATIVE AGENT HEREUNDER, AND EXECUTE AND DELIVER
TO THE PLEDGOR SUCH DOCUMENTS AS THE PLEDGOR SHALL REASONABLY REQUEST TO
EVIDENCE SUCH TERMINATION.

 

7.15        WAIVER OF JURY TRIAL. THE PLEDGOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

 

GENZYME CORPORATION

 

 

 

 

 

By:

 

 

 

Title:

 

13

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESS OF PLEDGOR

 

Genzyme Corporation

15 Pleasant Street Connector

P.O. Box 9322

Framingham, MA  01701-9322

Attention: Treasurer

Telecopy: 508-872-0827

Telephone: 508-270-2334

 

--------------------------------------------------------------------------------


 

Schedule 2

 

DESCRIPTION OF PLEDGED STOCK

 

Pledged Stock:

 

Issuer

 

Class of Stock

 

Stock Certificate No.

 

No. of Shares

 

 

 

 

 

 

 

 

 

Genzyme Securities Corporation

 

Common

 

3

 

100

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Pledge Agreement
dated as of July 14, 2006 (the “Agreement”), made by Genzyme Corporation for the
benefit of JPMorgan Chase Bank, N.A., as Administrative Agent. The undersigned
agrees for the benefit of the Administrative Agent and the Lenders as follows:

 

1.             The undersigned will be bound by the terms of the Agreement and
will comply with such terms insofar as such terms are applicable to the
undersigned.

 

2.             The undersigned will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 4.4(a) of
the Agreement.

 

3.             The terms of Sections 5.1(c) and 5.4 of the Agreement shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 5.1(c) or 5.4 of the Agreement.

 

 

 

GENZYME SECURITIES CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

Fax:

 

--------------------------------------------------------------------------------